Exhibit 10.2


SECOND AMENDMENT TO CREDIT AGREEMENT
This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is entered into as
of July 13, 2020, by and among the lenders identified on the signature pages
hereof (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”, as that term is hereinafter
further defined), WILMINGTON SAVINGS FUND SOCIETY, FSB, as administrative agent
for each member of the Lender Group (in such capacity, together with its
successors and assigns in such capacity, “Agent”), NUVERRA ENVIRONMENTAL
SOLUTIONS, INC., a Delaware corporation (“Borrower”), and each of the other Loan
Parties (as defined in the Credit Agreement referred to below).
WHEREAS, the Borrower, the Lenders and the Agent are party to that certain
Second Lien Term Loan Credit Agreement, dated as of August 7, 2017 (as amended,
amended and restated, modified or supplemented from time to time, including
hereby, the “Credit Agreement”; capitalized terms used herein without definition
shall have the meanings ascribed to such terms in the Credit Agreement),
pursuant to which the Lenders agreed to make a Term Loan to the Borrower; and
WHEREAS, the Loan Parties have requested that the Agent and the Lenders extend
the Maturity Date and amend certain provisions of the Credit Agreement to
reflect certain conforming amendments to the First Lien Credit Agreement and,
subject to the satisfaction or waiver of the conditions set forth herein, the
Agent and the Lenders are willing to do so, on the terms set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
1.Amendments to Credit Agreement. Upon satisfaction or waiver of the conditions
set forth in Section 2 below:
(a)    the Credit Agreement and Schedule 1.1 thereto (but not the other
Schedules and Exhibits attached thereto) shall be amended to delete the bold,
red stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the bold, blue double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the Credit Agreement attached as Annex A
hereto.
(b)    Exhibit C-1 to the Credit Agreement is hereby amended by replacing it
with the exhibit set forth on Annex B hereto.
2.    Conditions to Effectiveness. The effectiveness of the amendments contained
in Section 1 shall be subject to the satisfaction or waiver of the following
conditions (the date on which all such conditions are satisfied or waived, the
“Second Amendment Effective Date”):
(a)    The Agent and the Lenders shall have received each of the following
documents, duly executed and delivered by each party thereto (including, for the
avoidance of doubt, in the case of clause (i) below, all of the lenders under
the Credit Agreement), and each such document shall be in full force and effect:




--------------------------------------------------------------------------------




(i)    this Agreement; and
(ii)    an amendment to the First Lien Credit Agreement in form and substance
satisfactory to the Agent (the “First Lien Amendment”).
(b)    The Agent and the Lenders shall have received a certificate from a
responsible officer of the Borrower, in form and substance satisfactory to the
Agent and the Lenders, certifying to and attaching a true, correct and complete
executed copy of the First Lien Amendment.
(c)    The Agent and the Lenders shall have received a certificate from a
responsible officer of each Loan Party:
(i)    attesting to the resolutions of such Loan Party’s board of directors
authorizing its execution, delivery, and performance of this Agreement;
(ii)    authorizing specific officers of such Loan Party to execute the same,
attesting to the incumbency and signatures of such specific officers of such
Loan Party;
(iii)    attesting to copies of each Loan Party’s Governing Documents, as
amended, modified, or supplemented to the date hereof, which Governing Documents
shall be (A) certified by the responsible officer of such Loan Party, and
(B) with respect to Governing Documents that are charter documents, certified as
of a recent date (not more than 30 days prior to the date hereof) by the
appropriate governmental official; provided that with respect to this clause (B)
the charter documents of the Loan Parties organized in the State of North Dakota
shall not be required to be certified by the appropriate governmental official;
(iv)    attesting to certificates of status with respect to each Loan Party,
dated within 20 days of the date hereof, such certificates to be issued by the
appropriate officer of the jurisdiction of organization of such Loan Party,
which certificates shall indicate that such Loan Party is in good standing in
such jurisdiction; and
(v)    attesting to certificates of status with respect to each Loan Party, each
dated within 30 days of the date hereof, such certificates to be issued by the
appropriate officer of the jurisdictions (other than the jurisdiction of
organization of such Loan Party) in which such Loan Party’s failure to be duly
qualified or licensed would constitute a Material Adverse Effect, which
certificates shall indicate that such Loan Party is in good standing in such
jurisdictions;
(d)    Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including, without limitation, (i) all outstanding fees and expenses
under the Credit Agreement and the other Loan Documents, including any financial
advisory fees and (ii) all reasonable and documented expenses of the Agent,
Lenders, and their counsel incurred in connection with the execution of this
Agreement and the transactions contemplated hereby;
(e)    The representations and warranties of the Loan Parties contained in
Section 4 hereof shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable


2





--------------------------------------------------------------------------------




to any representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the Second Amendment Effective
Date;
(f)    Since December 31, 2019, there shall not have occurred a Material Adverse
Effect;
(g)    No Default or Event of Default shall have occurred and be continuing as
of the Second Amendment Effective Date; and
(h)    All other documents and legal matters in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall have been
delivered, executed, or recorded and shall be in form and substance satisfactory
to the Agent and the Lenders.
3.    Post Closing Conditions. On or prior to (a) the date that is five (5)
Business Days following the Second Amendment Effective Date, the Loan Parties
shall deliver to the Agent and the Lenders the charter documents of the Loan
Parties organized in the State of North Dakota, certified as of a recent date
(not more than 10 days prior to the date hereof) by the appropriate governmental
official, and (b) December 31, 2020, the Borrower shall engage a nationally
recognized investment bank or financial advisory firm to assist the Board of
Directors of the Borrower, or a designated committee thereof, with the timely
evaluation of potential strategic transaction alternatives. The Loan Parties’
failure to comply with this Section 3 shall be an Event of Default.
4.    Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Agent and each Lender that the following are as of
the date hereof true and correct:
(a)    Due Organization and Qualification. Each Loan Party (i) is duly organized
and existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do business in any state where the failure to
be so qualified could reasonably be expected to result in a Material Adverse
Effect, and (iii) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into Agreement and each other Loan Document to which it is a
party and to carry out the transactions contemplated thereby.
(b)    Due Authorization; No Conflict.
(i)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of this Agreement have been duly authorized by all necessary action
on the part of such Loan Party; and
(ii)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of this Agreement do not and will not (w) violate any material
provision of federal, state, or local law or regulation applicable to any Loan
Party or its Subsidiaries, the Governing Documents of any Loan Party or its
Subsidiaries, or any order, judgment, or decree of any court or other
Governmental Authority binding on any Loan Party or its Subsidiaries,
(x) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (y) result


3





--------------------------------------------------------------------------------




in or require the creation or imposition of any Lien of any nature whatsoever
upon any assets of any Loan Party, other than Permitted Liens, or (z) require
any approval of any holder of Equity Interests of a Loan Party or any approval
or consent of any Person under any material agreement of any Loan Party, other
than consents or approvals that have been obtained and that are still in force
and effect and except, in the case of material agreements, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Effect.
(c)    Governmental Consents. The execution, delivery, and performance by each
Loan Party of this Agreement, and the consummation of the transactions
contemplated by this Agreement, do not and will not require any registration
with, consent, or approval of, or notice to, or other action with or by, any
Governmental Authority, other than registrations, consents, approvals, notices,
or other actions that have been obtained and that are still in force and effect.
(d)    Binding Obligations. This Agreement is the legally valid and binding
obligation of each Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.
(e)    Previous Representations and Warranties. The representations and
warranties of Borrower and its Subsidiaries contained in the Credit Agreement or
in the other Loan Documents shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the Second Amendment Effective
Date, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date).
(f)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof.
5.    Reaffirmation. Each of the Loan Parties as debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which such Loan
Party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (a) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (b) to the extent such Loan Party granted liens on or
security interests in any of its property pursuant to any such Loan Document as
security for or otherwise guaranteed the Borrower’s Obligations under or with
respect to the Loan Documents, ratifies and reaffirms such guarantee and grant
of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended hereby.
Each of the Loan Parties hereby consents to this Agreement and acknowledges that
each of the Loan Documents in effect immediately prior to giving effect to this
Agreement remains in full force and effect (in each case, as amended hereby or
contemplated hereby, to the extent applicable) and is hereby ratified and
reaffirmed. The execution of this Agreement shall


4





--------------------------------------------------------------------------------




not operate as a waiver of any right, power or remedy of the Lenders, the
Issuing Bank or the Agent, constitute a waiver of any provision of any of the
Loan Documents, or serve to effect a novation of the Obligations.
6.    Release of Claims. In consideration of the Agent’s and Lenders’ agreements
contained in this Agreement, each Loan Party hereby irrevocably releases and
forever discharges the Agent and the Lenders and their respective affiliates,
subsidiaries, successors, assigns, directors, officers, employees, agents,
consultants and attorneys (each, a “Released Person”) of and from any and all
claims, suits, actions, investigations, proceedings or demands, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law of any kind or character, known or unknown, which such
Loan Party ever had or now has against Agent, any Lender or any other Released
Person which relates, directly or indirectly, to any acts or omissions prior to
the date hereof of Agent, any Lender or any other Released Person relating to
the Credit Agreement or any other Loan Document.
7.    Miscellaneous.
(a)    Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement.
(b)    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
(c)    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
(d)    Independence of Provisions. Except as expressly provided by this
Agreement, all of the terms and provisions of the Credit Agreement and the other
Loan Documents remain in full force and effect. The amendments contained herein
shall not be construed as (i) a waiver or amendment of any other provision of
the Credit Agreement or the other Loan Documents or for any purpose except as
expressly set forth herein or (ii) a consent to any further or future action on
the part of any Loan Party that would require the waiver or consent of the
Lenders.
(e)    Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and oral, among the parties or any of them with
respect to the subject matter hereof.
(f)    Credit Agreement. This Agreement shall be deemed a Loan Document for all
purposes of the Credit Agreement and the other Loan Documents. On and after the
date hereof, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the


5





--------------------------------------------------------------------------------




Credit Agreement, and each reference in any other Loan Document to the “Credit
Agreement”, shall mean and be a reference to the Credit Agreement, as amended by
this Agreement.
(g)    Governing Law. THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS,
CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
(h)    Direction. The Lenders party hereto, constituting all the Lenders under
and as defined in the Credit Agreement, hereby authorize and direct the Agent to
execute and deliver this Agreement.
[Signature Pages Follow]




6





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first above written.


 
 
 
 
BORROWER:
 
 
 
 
 
 
 
 
 
NUVERRA ENVIRONMENTAL SOLUTIONS, INC.
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Eric Bauer
 
 
 
 
Name:
 
Eric Bauer
 
 
 
 
Title:
 
Interim Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
GUARANTORS:
 
 
 
 
 
 
 
 
 
 
 
1960 WELL SERVICES, LLC
 
 
 
 
BADLANDS POWER FUELS, LLC, a
 
 
 
 
Delaware limited liability company
 
 
 
 
BADLANDS POWER FUELS, LLC, a North
 
 
 
 
Dakota limited liability company
 
 
 
 
CLEARWATER FIVE, LLC
 
 
 
 
CLEARWATER SOLUTIONS, LLC
 
 
 
 
CLEARWATER THREE, LLC
 
 
 
 
HECKMANN WATER RESOURCES
 
 
 
 
CORPORATION
 
 
 
 
HECKMANN WATER RESOURCES (CVR),
 
 
 
 
INC.
 
 
 
 
IDEAL OILFIELD DISPOSAL, LLC
 
 
 
 
LANDTECH ENTERPRISES, L.L.C.
 
 
 
 
NUVERRA TOTAL SOLUTIONS, LLC
 
 
 
 
NUVERRA OHIO DISPOSAL LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Eric Bauer
 
 
 
 
Name:
 
Eric Bauer
 
 
 
 
Title:
 
Treasurer
 
 
 
 
 







--------------------------------------------------------------------------------






 
 
 
 
WILMINGTON SAVINGS FUND, FSB, as Agent
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Geoffrey J. Lewis
 
 
 
 
Name:
 
Geoffrey J. Lewis
 
 
 
 
Title:
 
Vice President





--------------------------------------------------------------------------------






 
 
 
 
ASCRIBE II INVESTMENTS LLC, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Lawrence First
 
 
 
 
Name:
 
Lawrence First
 
 
 
 
Title:
 
Managing Director
 
 
 
 
 
 
 
 
 
 
 
ASCRIBE III INVESTMENTS LLC, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Lawrence First
 
 
 
 
Name:
 
Lawrence First
 
 
 
 
Title:
 
Managing Director
 
 
 
 
 
 
 
 
 
 
 
ECF VALUE FUND, LP, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Jeffrey L. Gates
 
 
 
 
Name:
 
Jeffrey L. Gates
 
 
 
 
Title:
 
Managing Partner
 
 
 
 
 
 
 
 
 
 
 
ECF VALUE FUND II, LP, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Jeffrey L. Gates
 
 
 
 
Name:
 
Jeffrey L. Gates
 
 
 
 
Title:
 
Managing Partner
 
 
 
 
 
 
 
 
 
 
 
ECF VALUE FUND INTERNATIONAL MASTER, LP, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Jeffrey L. Gates
 
 
 
 
Name:
 
Jeffrey L. Gates
 
 
 
 
Title:
 
Managing Partner
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




ANNEX A
AMENDMENTS TO CREDIT AGREEMENT
[see attached]










--------------------------------------------------------------------------------












SECOND LIEN TERM LOAN CREDIT AGREEMENT
by and among
WILMINGTON SAVINGS FUND SOCIETY, FSB,
as Agent,
THE LENDERS THAT ARE PARTIES HERETO
as the Lenders,
and
NUVERRA ENVIRONMENTAL SOLUTIONS, INC.
as Borrower
Dated as of August 7, 2017









--------------------------------------------------------------------------------






1.
DEFINITIONS AND CONSTRUCTION    3

1.1
Definitions    3

1.2
Accounting Terms    3

1.3
Code    3

1.4
Construction    3

1.5
Time References    4

1.6
Schedules and Exhibits    4

2.
LOANS AND TERMS OF PAYMENT    5

2.1
[Reserved].    5

2.2
Term Loan    5

2.3
Borrowing Procedures    6

2.4
Payments; Reductions of Term Commitments; Prepayments    9

2.5
Promise to Pay.    14

2.6
Interest Rate: Rates, Payments, and Calculations    14

2.7
Crediting Payments    16

2.8
Designated Account    16

2.9
Maintenance of Loan Account; Statements of Obligations    16

2.10
Fees    17

2.11
[Reserved]    17

2.12
[Reserved].    17

2.13
Capital Requirements.    17

2.14
Collections.    19

3.
CONDITIONS; TERM OF AGREEMENT.    20

3.1
Conditions Precedent to the Initial Extension of Credit    20

3.2
Conditions Precedent to all Extensions of Credit    20

3.3
[Reserved]    21

3.4
Effect of Maturity    21

3.5
Reserved    21

3.6
Conditions Subsequent    21



-i-



--------------------------------------------------------------------------------





4.
REPRESENTATIONS AND WARRANTIES.    22

4.1
Due Organization and Qualification; Subsidiaries    22

4.2
Due Authorization; No Conflict    23

4.3
Governmental Consents    23

4.4
Binding Obligations; Perfected Liens    23

4.5
Title to Assets; No Encumbrances    24

4.6
Litigation    24

4.7
Compliance with Laws    24

4.8
No Material Adverse Effect    25

4.9
Solvency    25

4.10
Employee Benefits    25

4.11
Environmental Condition    25

4.12
Complete Disclosure    26

4.13
Patriot Act    26

4.14
Indebtedness    27

4.15
Payment of Taxes    27

4.16
Margin Stock    27

4.17
Governmental Regulation    27

4.18
OFAC    27

4.19
Employee and Labor Matters    28

4.20
Material Contracts    28

4.21
Leases    28

4.22
[Reserved.]    28

4.23
[Reserved.]    28

4.24
Location of Equipment    28

4.25
[Reserved    28

4.26
Immaterial Subsidiaries    29

4.27
Name and Address; Properties    29

4.28
Existing Business Relationships    29



-ii-



--------------------------------------------------------------------------------





4.29
O.S.H.A.    29

4.30
First Lien Loan Documents    29

5.
AFFIRMATIVE COVENANTS    29

5.1
Financial Statements, Reports, Certificates    29

5.2
[Reserved]    30

5.3
Existence    30

5.4
Maintenance of Properties    30

5.5
Taxes    30

5.6
Insurance    30

5.7
Inspection    31

5.8
Compliance with Laws    31

5.9
Environmental    31

5.10
Disclosure Updates    32

5.11
Formation of Subsidiaries    32

5.12
Further Assurances    33

5.13
Lender Meetings    34

5.14
Location of Collateral; Offices    34

5.15
Bank Products    35

5.16
Material Contracts    35

5.17
Name Change; Organizational Change; Creation of Affiliates    35

5.18
[Reserved]    35

5.19
[Reserved]    35

5.20
Financial Advisor    35

6.
NEGATIVE COVENANTS    35

6.1
Indebtedness    36

6.2
Liens    36

6.3
Restrictions on Fundamental Changes    36

6.4
Disposal of Assets    37

6.5
Nature of Business    37



-iii-



--------------------------------------------------------------------------------





6.6
Prepayments; Amendments; Settlements    37

6.7
Restricted Payments    38

6.8
Accounting Methods    38

6.9
Investments    38

6.10
Transactions with Affiliates    38

6.11
Use of Proceeds    39

6.12
Limitation on Issuance of Equity Interests    39

6.13
Immaterial Subsidiaries    40

6.14
[Holding Company    40

6.15
Removal of Collateral    40

6.16
Burdensome Agreement    40

6.17
Capital Expenditures    41

7.
FINANCIAL COVENANTS.    41

8.
EVENTS OF DEFAULT    43

8.1
Payments    43

8.2
Covenants    43

8.3
Judgments    44

8.4
Voluntary Bankruptcy, etc    44

8.5
Involuntary Bankruptcy, etc    44

8.6
Default Under Other Agreements    45

8.7
Representations, etc    45

8.8
Guaranty    45

8.9
Security Documents    45

8.10
Loan Documents    45

8.11
Change of Control    46

8.12
Subordination Provisions    46

8.13
Settlement Payments    46

9.
RIGHTS AND REMEDIES    46

9.1
Rights and Remedies    46



-iv-



--------------------------------------------------------------------------------





9.2
Remedies Cumulative    47

10.
WAIVERS; INDEMNIFICATION    47

10.1
Demand; Protest; etc    47

10.2
The Lender Group’s Liability for Collateral    47

10.3
Indemnification    47

11.
NOTICES    49

12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION    50

13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS    52

13.1
Assignments and Participations    52

13.2
Successors    57

14.
AMENDMENTS; WAIVERS    57

14.1
Amendments and Waivers    57

14.2
Replacement of Certain Lenders    59

14.3
No Waivers; Cumulative Remedies    59

15.
AGENT; THE LENDER GROUP    60

15.1
Appointment and Authorization of Agent    60

15.2
Delegation of Duties    61

15.3
Liability of Agent    61

15.4
Reliance by Agent    61

15.5
Notice of Default or Event of Default    62

15.6
Credit Decision    62

15.7
Costs and Expenses; Indemnification    63

15.8
Agent in Individual Capacity    64

15.9
Successor Agent    64

15.10
Lender in Individual Capacity    65

15.11
Collateral Matters    65

15.12
Restrictions on Actions by Lenders; Sharing of Payments    67

15.13
Agency for Perfection    67



-v-



--------------------------------------------------------------------------------





15.14
Payments by Agent to the Lenders    67

15.15
Concerning the Collateral and Related Loan Documents    68

15.16
[Reserved]    68

15.17
Several Obligations; No Liability    68

16.
WITHHOLDING TAXES    68

16.1
Payments    68

16.2
Exemptions    69

16.3
Reductions    70

16.4
Refunds    71

17.
GENERAL PROVISIONS    72

17.1
Effectiveness    72

17.2
Section Headings    72

17.3
Interpretation    72

17.4
Severability of Provisions    72

17.5
[Reserved]    72

17.6
Debtor-Creditor Relationship    72

17.7
Counterparts; Electronic Execution    72

17.8
Revival and Reinstatement of Obligations; Certain Waivers    73

17.9
Confidentiality    73

17.10
Survival    75

17.11
Patriot Act    75

17.12
Integration    76

17.13
No Setoff    76

17.14
Intercreditor Agreement    76







-vi-



--------------------------------------------------------------------------------







EXHIBITS AND SCHEDULES
Exhibit A-1    Form of Assignment and Acceptance
Exhibit C-1    Form of Compliance Certificate
Exhibit P-1    Form of Perfection Certificate
Schedule A-1    Agent’s Account
Schedule A-2    Authorized Persons
Schedule C-1    Term Commitments
Schedule D-1    Designated Account
Schedule E-1    List of Certificated Equipment Unperfected on the Closing Date
Schedule P-1    Permitted Dispositions
Schedule P-2    Permitted Investments
Schedule P-3    Permitted Liens
Schedule R-1    Real Property Collateral
Schedule 1.1    Definitions
Schedule 3.1    Conditions Precedent
Schedule 3.6    Post-Closing Items
Schedule 4.1(b)    Capitalization of Borrower
Schedule 4.1(c)    Capitalization of Borrower’s Subsidiaries
Schedule 4.1(d)    Subscriptions, Options, Warrants, Calls
Schedule 4.6(b)    Litigation
Schedule 4.11    Environmental Matters
Schedule 4.14    Permitted Indebtedness
Schedule 4.20    Material Contracts
Schedule 4.26    Liabilities of Nuverra Rocky Mountain
Schedule 4.27    Other Names and Properties
Schedule 4.28    Existing Business Relationships
Schedule 5.1    Financial Statements, Reports, Certificates
Schedule 5.14    Locations of Collateral; Chief Executive Offices
Schedule 6.5    Nature of Business
Schedule 6.16    Burdensome Agreements






-vii-



--------------------------------------------------------------------------------






SECOND LIEN TERM LOAN CREDIT AGREEMENT
THIS SECOND LIEN TERM LOAN CREDIT AGREEMENT (this “Agreement”), is entered into
as of August 7, 2017, by and among the lenders identified on the signature pages
hereof (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”, as that term is hereinafter
further defined), WILMINGTON SAVINGS FUND SOCIETY, FSB, as administrative agent
for each member of the Lender Group (in such capacity, together with its
successors and assigns in such capacity, “Agent”), and NUVERRA ENVIRONMENTAL
SOLUTIONS, INC., a Delaware corporation (“Borrower”).
WHEREAS, Borrower and its debtor affiliates, as debtors and debtors in
possession (collectively, the “Debtors”), commenced voluntary bankruptcy cases
on April 30, 2017 under Chapter 11 of title 11 of the United States Code, 11
U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”) in the U.S. Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”), which proceedings
are jointly administered under case number 17-10949 (KJC) (the “Bankruptcy
Cases”);
WHEREAS, each of the Debtors is party to that certain Term Loan Credit
Agreement, dated as of April 15, 2016 (as amended, modified or supplemented
prior to the date hereof, the “Prepetition Term Credit Agreement”), among
Borrower, the lenders party thereto from time to time and Wilmington Savings
Fund Society, FSB, as administrative agent;
WHEREAS, each of the Debtors is party to that certain Debtor-in-Possession Term
Loan Credit Agreement, dated as of April 30, 2017 (as amended, modified or
supplemented prior to the date hereof, the “DIP Term Credit Agreement”), among
such Debtors, the lenders party thereto from time to time and Wilmington Savings
Fund Society, FSB, as administrative agent;
WHEREAS, on the Closing Date, following the end of the stay period as described
in that certain Findings of Fact, Conclusions of Law and Order Approving (i) the
Adequacy of the Disclosure Statement; (ii) Prepetition Solicitation Procedures;
and (iii) Confirmation of the Prepackaged Plan, entered by the Bankruptcy Court
on July 25, 2017 (the “Order”) in connection with the Bankruptcy Cases; and
subject to the conditions set forth herein, the Lenders extended to Borrower a
$26,790,000 senior second lien term loan facility (1) to repay obligations
outstanding under (I) that certain Amended and Restated Credit Agreement, dated
as of February 3, 2014 (as amended, modified or supplemented prior to the date
hereof, the “Prepetition ABL Credit Agreement”), among the Borrower, the lenders
party thereto from time to time and Wells Fargo Bank, National Association, as
administrative agent and (II) the Debtor-in-Possession Credit Agreement, dated
as of April 30, 2017 (as amended, modified or supplemented prior to the date
hereof, the “DIP ABL Credit Agreement”), among such Debtors, the lenders party
thereto from time to time and Wells Fargo Bank, National Association, as
administrative agent, (2) to pay settlement amounts, costs, fees and expenses
incurred in connection with the dismissal or settling of any appeals


    



--------------------------------------------------------------------------------





of the Order (including, without limitation, the Hargreaves Appeal (as defined
below)), (3) to make certain payments as provided in the Approved Plan, (4) to
pay costs and expenses incurred in connection with the Approved Plan, and (5)
for working capital, transaction expenses and other general corporate purposes;
and
WHEREAS, the Borrower has requested that the Lenders amend this Agreement on the
First Amendment Effective Date (as defined below) and the Lenders are willing to
do so, on the terms and conditions set forth herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:


2



--------------------------------------------------------------------------------






1.DEFINITIONS AND CONSTRUCTION.

1.1    Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Borrower notifies
Agent that Borrower requests an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions prior to giving effect to such Accounting Change and, until
any such amendments have been agreed upon and agreed to by the Required Lenders,
the provisions in this Agreement shall be calculated as if no such Accounting
Change had occurred. When used herein, the term “financial statements” shall
include the notes and schedules thereto. Whenever the term “Borrower” is used in
respect of a financial covenant or a related definition, it shall be understood
to mean Borrower and its Subsidiaries on a consolidated basis, unless the
context clearly requires otherwise. Notwithstanding anything to the contrary
contained herein, (a) all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under the Statement of Financial
Accounting Standards No. 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities or Indebtedness at the fair value
thereof, and (b) the term “unqualified opinion” as used herein to refer to
opinions or reports provided by accountants shall mean an opinion or report that
is (i) unqualified, and (ii) does not include any explanation, supplemental
comment, or other comment concerning the ability of the applicable Person to
continue as a going concern or concerning the scope of the audit.

1.3    Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

1.4    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The


3



--------------------------------------------------------------------------------





words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular provision of
this Agreement or such other Loan Document, as the case may be. Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement or in any
other Loan Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Term Loans, together with the payment of any
premium applicable to the repayment of the Term Loans, (ii) all Lender Group
Expenses that have accrued and are unpaid regardless of whether demand has been
made therefor, (iii) all fees or charges that have accrued hereunder or under
any other Loan Document and are unpaid, (b)  the receipt by Agent of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
attorneys’ fees and legal expenses), such cash collateral to be in such amount
as Agent reasonably determines is appropriate to secure such contingent
Obligations, (c) the payment or repayment in full in immediately available funds
of all other outstanding Obligations other than unasserted contingent
indemnification Obligations, and (d) the termination of all of the Term
Commitments of the Lenders. Any reference herein to any Person shall be
construed to include such Person’s successors and assigns. Any requirement of a
writing contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record.

1.5    Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Eastern standard time or Eastern daylight saving time, as in effect in New York,
New York on such day. For purposes of the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to and including”;
provided that, with respect to a computation of fees or interest payable to
Agent or any Lender, such period shall in any event consist of at least one full
day.

1.6    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.


4



--------------------------------------------------------------------------------






2.    LOANS AND TERMS OF PAYMENT.

2.1    [Reserved].

2.2    Term Loans.
(a)    Closing Date Term Loan. Subject to the terms and conditions of this
Agreement, on the Closing Date, each Lender with a Closing Date Term Loan
Commitment agrees (severally, not jointly or jointly and severally) to make a
term loan (the “Closing Date Term Loan”) to Borrower in an aggregate principal
amount equal to such Lender’s Pro Rata Share of the Closing Date Term Loan
Commitment. The aggregate Closing Date Term Loan Commitment of all Lenders as of
the Closing Date is $21,053,000.
(b)    Special Delayed Draw Term Loan. Subject to the terms and conditions of
this Agreement, on a single Business Day selected by Borrower on or before the
Special Delayed Draw Term Loan Commitment Termination Date, each Lender with a
Special Delayed Draw Term Loan Commitment agrees (severally, not jointly or
jointly and severally) to make a term loan (the “Special Delayed Draw Term
Loan”) to Borrower in an aggregate principal amount not to exceed such Lender’s
Pro Rata Share of the Special Delayed Draw Term Loan Commitment. The aggregate
Special Delayed Draw Term Loan Commitment of all Lenders as of the Closing Date
is $474,000.
(c)    Additional Delayed Draw Term Loan. Subject to the terms and conditions of
this Agreement, on a single Business Day selected by Borrower on or before the
Additional Delayed Draw Term Loan Commitment Termination Date, each Lender with
an Additional Delayed Draw Term Loan Commitment agrees (severally, not jointly
or jointly and severally) to make a term loan (the “Additional Delayed Draw Term
Loan”) to Borrower in an aggregate principal amount not to exceed such Lender’s
Pro Rata Share of the Additional Delayed Draw Term Loan Commitment. The
aggregate Delayed Draw Term Loan Commitment of all Lenders as of the Closing
Date is $5,263,000.
(d)    Repayment of Term Loans. The outstanding principal of the Term Loan shall
be repaid on the following dates and in the following amounts (which amounts
shall be increased proportionally as a result of the incurrence of a Delayed
Draw Term Loan pursuant to Section 2.2(b) and/or (c)):
Date
Installment Amount
October 1, 2017, and on the first day of every fiscal quarter thereafter prior
to the Maturity Date (or, if such day is not a Business Day, on the immediately
preceding Business Day)
$263,162.50



5



--------------------------------------------------------------------------------





The outstanding unpaid principal balance and all accrued and unpaid interest on
the Term Loan shall be due and payable on the earlier of (1) the Maturity Date,
and (2) the date of the acceleration of the Term Loan in accordance with the
terms hereof. Any principal amount of the Term Loan that is repaid or prepaid
may not be reborrowed. All principal of, interest on, and other amounts payable
in respect of the Term Loan shall constitute Obligations.

2.3    Borrowing Procedures .
(a)    Procedure for Borrowing Term Loans. Each Borrowing shall be made by a
written request by an Authorized Person delivered to Agent and received by Agent
no later than 12:00 p.m. Eastern on the Business Day that is three (3) Business
Days prior to the requested Funding Date, specifying (A) the amount of such
Borrowing, and (B) the requested Funding Date (which shall be a Business Day);
provided, that Agent may, in its sole discretion, elect to accept as timely
requests that are received later than 12:00 p.m. Eastern on the applicable
Business Day.
(b)    [Reserved.]
(c)    Making of Term Loans.
(i)    After receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders by telecopy, telephone, email, or other
electronic form of transmission, of the requested Borrowing; such notification
to be sent by 4:00 p.m. Eastern on the Business Day that is two (2) Business
Days prior to the requested Funding Date. If Agent has notified the Lenders of a
requested Borrowing on the Business Day that is one (1) Business Day prior to
the Funding Date, then each Lender shall make the amount of such Lender’s Pro
Rata Share of the requested Borrowing available to Agent in immediately
available funds, to Agent’s Account, not later than 10:00 a.m. on the Business
Day that is the requested Funding Date. After Agent’s receipt of the proceeds of
such Term Loans from the Lenders, Agent shall make the proceeds thereof
available to Borrower on the applicable Funding Date by transferring immediately
available funds equal to such proceeds received by Agent to the Designated
Account; provided, that, subject to the provisions of Section 2.3(d)(ii), no
Lender shall have an obligation to make any Term Loan, if one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived. Agent shall charge to the Loan Account usual and customary fees
for the wire transfer of each Borrowing.
(ii)    Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrower the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but


6



--------------------------------------------------------------------------------





shall not be so required), in reliance upon such assumption, make available to
Borrower a corresponding amount. If, on the requested Funding Date, any Lender
shall not have remitted the full amount that it is required to make available to
Agent in immediately available funds and if Agent has made available to Borrower
such amount on the requested Funding Date, then such Lender shall make the
amount of such Lender’s Pro Rata Share of the requested Borrowing available to
Agent in immediately available funds, to Agent’s Account, no later than 10:00
a.m. on the Business Day that is the first Business Day after the requested
Funding Date (in which case, the interest accrued on such Lender’s portion of
such Borrowing for the Funding Date shall be for Agent’s separate account). If
any Lender shall not remit the full amount that it is required to make available
to Agent in immediately available funds as and when required hereby and if Agent
has made available to Borrower such amount, then that Lender shall be obligated
to immediately remit such amount to Agent, together with interest at the
Defaulting Lender Rate for each day until the date on which such amount is so
remitted. A notice submitted by Agent to any Lender with respect to amounts
owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest error.
If the amount that a Lender is required to remit is made available to Agent,
then such payment to Agent shall constitute such Lender’s Term Loan for all
purposes of this Agreement. If such amount is not made available to Agent on the
Business Day following the Funding Date, Agent will notify Borrower of such
failure to fund and, upon demand by Agent, Borrower shall pay such amount to
Agent for Agent’s account, together with interest thereon for each day elapsed
since the date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Term Loans composing such Borrowing.
(d)    [Reserved].
(e)    [Reserved].
(f)    Notation. Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Term Loans owing to each Lender,
and the interests therein of each Lender, from time to time and such register
shall, absent manifest error, conclusively be presumed to be correct and
accurate.
(g)    Defaulting Lenders. Notwithstanding the provisions of Section 2.4(b)(ii),
Agent shall not be obligated to transfer to a Defaulting Lender any payments
made by Borrower to Agent for the Defaulting Lender’s benefit or any proceeds of
Collateral that would otherwise be remitted hereunder to the Defaulting Lender,
and, in the absence of such transfer to the Defaulting Lender, Agent shall
transfer any such payments (A) first, to each Non-Defaulting Lender ratably in
accordance with their Term Commitments (but, in each case, only to the extent
that such Defaulting Lender’s portion of a Term Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (B) second, in
Agent’s sole discretion, to a suspense account maintained by Agent, the proceeds
of which shall be retained by Agent and may be made available to be re-advanced
to or for the benefit of Borrower (upon the request of Borrower and subject to
the conditions


7



--------------------------------------------------------------------------------





set forth in Section 3.2) as if such Defaulting Lender had made its portion of
Term Loans (or other funding obligations) hereunder, and (C) third, from and
after the date on which all other Obligations have been paid in full, to such
Defaulting Lender in accordance with tier (H) of Section 2.4(b)(ii). Subject to
the foregoing, Agent may hold and, in its discretion, re-lend to Borrower for
the account of such Defaulting Lender the amount of all such payments received
and retained by Agent for the account of such Defaulting Lender. Solely for the
purposes of voting or consenting to matters with respect to the Loan Documents
(including the calculation of Pro Rata Share in connection therewith) and for
the purpose of calculating the fee payable under Sections 2.10(b) or (c), such
Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s Term
Commitment shall be deemed to be zero; provided, that the foregoing shall not
apply to any of the matters governed by Section 14.1(a)(i) through (iii). The
provisions of this Section 2.3(g) shall remain effective with respect to such
Defaulting Lender until the earlier of (x) the date on which all of the
Non-Defaulting Lenders, Agent, and Borrower shall have waived, in writing, the
application of this Section 2.3(g) to such Defaulting Lender, or (y) the date on
which such Defaulting Lender makes payment of all amounts that it was obligated
to fund hereunder, pays to Agent all amounts owing by Defaulting Lender in
respect of the amounts that it was obligated to fund hereunder, and, if
requested by Agent, provides adequate assurance of its ability to perform its
future obligations hereunder. The operation of this Section 2.3(g) shall not be
construed to increase or otherwise affect the Term Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by Borrower of its duties and obligations hereunder to Agent, or to the Lenders
other than such Defaulting Lender. Any failure by a Defaulting Lender to fund
amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle Borrower,
at its option, upon written notice to Agent, to arrange for a substitute Lender
to assume the Term Commitment of such Defaulting Lender, such substitute Lender
to be reasonably acceptable to the Required Lenders. In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being paid its share of the outstanding
Obligations (including all interest, fees, and other amounts that may be due and
payable in respect thereof); provided, that any such assumption of the Term
Commitment of such Defaulting Lender shall not be deemed to constitute a waiver
of any of the Lender Groups’ or Borrower’s rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund. In the
event of a direct conflict between the priority provisions of this Section
2.3(g) and any other provision contained in this Agreement or any other Loan
Document, it is the intention of the parties hereto that such provisions be read
together and construed, to the fullest extent possible, to be in concert with
each other. In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of this Section 2.3(g) shall
control and govern.


8



--------------------------------------------------------------------------------





(h)    Independent Obligations. All Term Loans shall be made by the applicable
Lenders contemporaneously and in accordance with their Pro Rata Shares of the
applicable Term Commitments. It is understood that (i) no Lender shall be
responsible for any failure by any other Lender to perform its obligation to
make any Term Loan (or other extension of credit) hereunder, nor shall any Term
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

2.4    Payments; Reductions of Term Commitments; Prepayments.
(a)    Payments by Borrower.
(i)    Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 1:30 p.m. on the date
specified herein. Any payment received by Agent later than 1:30 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.
(ii)    Unless Agent receives notice from Borrower prior to the date on which
any payment is due to the Lenders that Borrower will not make such payment in
full as and when required, Agent may assume that Borrower has made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required to), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent Borrower does not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.
(b)    Apportionment and Application.
(i)    So long as no Application Event has occurred and is continuing and except
as otherwise provided herein with respect to Defaulting Lenders, all principal
and interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account) shall be apportioned ratably among the Lenders having a Pro Rata Share
of the type of Term Commitment or Obligation to which a particular fee or
expense relates. Subject to Section 2.4(b)(iv) and Section 2.4(e), all payments
to be made hereunder by Borrower shall be remitted to Agent and all such
payments, and all proceeds of Collateral received by Agent (unless required to
be applied to the First Lien Indebtedness pursuant to the Intercreditor
Agreement), shall


9



--------------------------------------------------------------------------------





be applied, so long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, to
reduce the balance of the Term Loans outstanding and, thereafter, to Borrower
(to be wired to the Designated Account) or such other Person entitled thereto
under applicable law.
(ii)    At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
(A)    first, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to Agent under the Loan
Documents, until paid in full,
(B)    second, ratably, to pay any fees or premiums then due to Agent under the
Loan Documents until paid in full,
(C)    third, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,
(D)    fourth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full,
(E)    fifth, ratably, to pay interest accrued in respect of the Term Loans
until paid in full,
(F)    sixth, ratably, to pay the principal of all Term Loans until paid in
full,
(G)    seventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,
(H)    eighth, ratably to pay any Obligations owed to Defaulting Lenders; and
(I)    ninth, to Borrower (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.
(iii)    Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive.
(iv)    In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and


10



--------------------------------------------------------------------------------





specified by Borrower to be for the payment of specific Obligations then due and
payable (or prepayable) under any provision of this Agreement or any other Loan
Document.
(v)    For purposes of Section 2.4(b)(ii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
(vi)    In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.
(c)    Reduction of Term Loan Commitments.
(i)    Closing Date Term Loan Commitments. The Closing Date Term Loan
Commitments shall terminate upon the making of the Closing Date Term Loan on the
Closing Date.
(ii)    Special Delayed Draw Term Loan Commitments. The Special Delayed Draw
Term Loan Commitments shall terminate upon the earlier of (A) the making of the
Special Delayed Draw Term Loan on the applicable Funding Date and (B) the
Special Delayed Draw Term Loan Commitment Termination Date.
(iii)    Additional Delayed Draw Term Loan Commitments. The Additional Delayed
Draw Term Loan Commitments shall terminate upon the earlier of (A) the making of
the Additional Delayed Draw Term Loan on the applicable Funding Date and (B) the
Additional Delayed Draw Term Loan Commitment Termination Date.
(d)    Optional Prepayments. Borrower may prepay the Term Loans at any time, in
whole or in part, plus accrued and unpaid interest on the principal amount being
prepaid to the prepayment date and all fees, costs, expenses and other amounts
related thereto. Each prepayment of the Term Loan shall be applied to the
remaining installments of principal due on the Term Loan pro rata among such
remaining installments.
(e)    Mandatory Prepayments.
(i)    [Reserved].


11



--------------------------------------------------------------------------------





(ii)    Dispositions. Subject to Section 2.4(f)(ii), within three (3) Business
Days of the date of receipt (or if an Event of Default has occurred and is
continuing and Agent or First Lien Agent has exercised dominion over the Loan
Parties’ Deposit Accounts, concurrently with receipt) by Borrower or any of its
Subsidiaries of the Net Cash Proceeds of any voluntary or involuntary sale or
disposition by Borrower or any of its Subsidiaries of assets (including casualty
losses or condemnations but excluding sales or dispositions which qualify as
Permitted Dispositions under clauses (b), (c), (d), (e), (j), (k), (l), (m), or
(n) of the definition of Permitted Dispositions), Borrower shall prepay the
outstanding principal amount of the Obligations in accordance with Section
2.4(f)(i) in an amount equal to 100% of such Net Cash Proceeds (including
condemnation awards and payments in lieu thereof) received by such Person in
connection with such sales or dispositions; provided that, so long as (A) no
Default or Event of Default shall have occurred and is continuing or would
result therefrom, (B) Borrower shall have given Agent written notice of
Borrower’s intention to apply such monies to the costs of replacement of the
properties or assets that are the subject of such sale or disposition or the
cost of purchase or construction of other assets useful in the business of
Borrower or its Subsidiaries within 180 days after the initial receipt of such
monies (or to enter into a binding commitment thereof within said 180 day
period), (C) the monies are held in a Deposit Account in which Agent has a
perfected first-priority security interest, and (D) Borrower or its
Subsidiaries, as applicable, complete such replacement, purchase, or
construction within 180 days after the initial receipt of such monies (or, in
the case of such binding commitment, subsequently complete such replacement,
purchase, or construction within an additional 90 days thereafter), then the
Loan Party whose assets were the subject of such disposition shall have the
option to apply such monies to the costs of replacement of the assets that are
the subject of such sale or disposition or the costs of purchase or construction
of other assets useful in the business of such Loan Party unless and to the
extent that such applicable period shall have expired without such replacement,
purchase, or construction being made or completed, in which case, any amounts
remaining in the Deposit Account referred to in clause (C) above shall be paid
to Agent and applied in accordance with Section 2.4(f)(i); provided, however,
that Borrower shall not have the right to use any Net Cash Proceeds in excess of
$15,000,000 (or such greater amount as agreed to by Agent in writing in its sole
discretion) in the aggregate to make such replacements, purchases or
construction in any given fiscal year. Nothing contained in this Section
2.4(e)(ii) shall permit Borrower or any of its Subsidiaries to sell or otherwise
dispose of any assets other than in accordance with Section 6.4.
(iii)    Extraordinary Receipts. Subject to Section 2.4(f)(ii), within three (3)
Business Days of the date of receipt (or if an Event of Default has occurred and
is continuing and Agent or First Lien Agent has exercised dominion over the Loan
Parties’ Deposit Accounts, concurrently with receipt) by Borrower or any of its
Subsidiaries of any Extraordinary Receipts, Borrower shall prepay the
outstanding principal amount of the Obligations in accordance with


12



--------------------------------------------------------------------------------





Section 2.4(f)(i) in an amount equal to 100% of such Extraordinary Receipts, net
of any reasonable expenses incurred in collecting such Extraordinary Receipts.
(iv)    Indebtedness. Subject to Section 2.4(f)(ii), within three (3) Business
Days of the date of incurrence (or if an Event of Default has occurred and is
continuing and Agent or First Lien Agent has exercised dominion over the Loan
Parties’ Deposit Accounts, concurrently with incurrence) by Borrower or any of
its Subsidiaries of any Indebtedness (other than Permitted Indebtedness),
Borrower shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f)(i) in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection with such incurrence. The
provisions of this Section 2.4(e)(iv) shall not be deemed to be implied consent
to any such incurrence otherwise prohibited by the terms of this Agreement.
(v)    [Reserved.]
(vi)    Specified Contribution. Subject to Section 2.4(f)(ii), concurrently with
receipt by Borrower of a Specified Contribution, Borrower shall prepay the
outstanding principal amount of the Term Loan in accordance with Section
2.4(f)(i) in an amount equal to 100% of such Specified Contribution.
(vii)    Capital Leases. Prior to the second (2nd) anniversary of the First
Amendment Effective Date, or, with respect to any vehicles acquired during the
period commencing January 1, 2020 and ending on December 31, 2020 pursuant to
clause (iii) of the definition of Permitted Purchase Money Indebtedness,
concurrently with the Acquisition of any vehicle subject to a Capital Lease, the
Borrower shall prepay the outstanding principal amount of the Term Loans in
accordance with Section 2.4(f)(i) in an amount equal to the greater of (x)
$20,000 and (y) the value of similar vehicles of the type so acquired that the
Borrower or any of its Subsidiaries have recently sold or otherwise disposed of
in the relevant market.
(f)    Application of Payments.
(i)    Each prepayment pursuant to Section 2.4(e) shall, (A) so long as no
Application Event shall have occurred and be continuing, be applied to the
remaining installments of principal due on the Term Loan pro rata among such
remaining installments, and (B) if an Application Event shall have occurred and
be continuing, be applied in the manner set forth in Section 2.4(b)(ii).
(ii)    Notwithstanding anything to the contrary herein, Borrower shall have no
obligations under, and no payments shall be required or made pursuant to,
Section 2.4(e) except to the extent that as of the due date of such prepayment
the Discharge of the Senior Obligations shall have occurred.


13



--------------------------------------------------------------------------------






2.5    Promise to Pay.
(a)    Borrower agrees to pay the Lender Group Expenses on the earlier of
(i) the first day of the month following the date on which the applicable Lender
Group Expenses were first incurred or (ii) the date on which demand therefor is
made by Agent (upon the written instruction of the Required Lenders) (it being
acknowledged and agreed that any charging of such costs, expenses or Lender
Group Expenses to the Loan Account pursuant to the provisions of Section 2.6(d)
shall be deemed to constitute a demand for payment thereof for the purposes of
this subclause (ii)); Borrower promises to pay all of the Obligations (including
principal, interest, premiums, if any, fees, costs, and expenses (including
Lender Group Expenses)) in full on the Maturity Date or, if earlier, on the date
on which the Obligations become due and payable pursuant to the terms of this
Agreement. Borrower agrees that (i) its obligations contained in the first
sentence of this Section 2.5 shall survive payment or satisfaction in full of
all other Obligations and (ii) all payments of the Lender Group Expenses shall
be nonrefundable under all circumstances.
(b)    Any Lender may request that any portion of its Term Commitments or the
Term Loans made by it be evidenced by one or more promissory notes. In such
event, Borrower shall execute and deliver to such Lender the requested
promissory notes payable to the order of such Lender in a form furnished by such
Lender and reasonably satisfactory to Borrower. Thereafter, the portion of the
Term Commitments and Term Loans evidenced by such promissory notes and interest
thereon shall at all times be represented by one or more promissory notes in
such form payable to the order of the payee named therein.

2.6    Interest Rate: Rates, Payments, and Calculations.
(a)    Interest Rates. Except as provided in Section 2.6(c), the Term Loan shall
bear interest at both (i) a per annum rate equal to the Cash Interest Rate,
payable in cash on the dates set forth in Section 2.6(d), and (ii) prior to the
PIK Termination Date, a per annum rate equal to the PIK Interest Rate, which
interest shall be capitalized and added to the principal amount of the Term
Loans monthly, in arrears, and shall be charged to the Loan Account on the first
day of each month; provided that such interest may, at Borrower’s election, be
paid in cash on the dates set forth in Section 2.6(c), but only if Borrower
shall have notified Agent in writing of Borrower’s intent to pay such interest
in cash no later than three (3) Business Days prior to the applicable interest
payment date (in which case, to the extent paid in cash, such interest shall not
be capitalized or added to the principal amount of the Term Loan in respect of
the applicable calendar month). For purposes of this Agreement, “PIK Termination
Date” means February 7, 2018; provided that Borrower shall be permitted to
extend such PIK Termination Date in its discretion if, on or prior to the date
that is thirty (30) days prior to such original PIK Termination Date (or such
later date as shall be agreed to by the Required Lenders in their discretion),
Borrower shall have (i) notified Agent in writing of its intent to extend such
PIK Termination Date (which notice shall specify the new date on which such PIK
Termination Date shall occur) and (ii) delivered to Agent a PIK


14



--------------------------------------------------------------------------------





extension fee (the “PIK Extension Fee”) in an amount equal to 2.00% of the
aggregate amount of Term Loans outstanding as of the original PIK Termination
Date.
(b)    [Reserved].
(c)    Default Rate. Upon the occurrence and during the continuation of (A) an
Event of Default described in Section 8.4 or Section 8.5, automatically, and (B)
any other Event of Default, at the election of the Required Lenders in their
sole discretion, all Term Loans, and Obligations that have been charged to the
Loan Account pursuant to the terms hereof, shall bear interest at a per annum
rate equal to three (3) percentage points above the per annum rate otherwise
applicable thereunder.
(d)    Payment. Except to the extent provided to the contrary in Section
2.6(a)(ii) or Section 2.10, (i) all interest and all other fees payable
hereunder or under any of the other Loan Documents shall be due and payable in
cash, in arrears, on the first day of each month and (ii) all costs and expenses
payable hereunder or under any of the other Loan Documents, and all Lender Group
Expenses shall be due and payable on the earlier of (x) the first day of the
month following the date on which the applicable costs, expenses, or Lender
Group Expenses were first incurred or (y) the date on which demand therefor is
made by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of the following sentence shall be deemed to constitute a demand for payment
thereof for the purposes of this subclause (y)). Borrower hereby authorizes
Agent, from time to time without prior notice to Borrower, to charge to the Loan
Account (A) on the first day of each month, all interest accrued during the
prior month on the Term Loans hereunder, (B) as and when incurred or accrued,
all fees and costs provided for in Section 2.10, (C) as and when due and
payable, all other fees payable hereunder or under any of the other Loan
Documents, (D) as and when incurred or accrued, all other Lender Group Expenses,
and (E) as and when due and payable, all other payment obligations payable under
any Loan Document. All amounts (including interest, fees, costs, expenses,
Lender Group Expenses, or other amounts payable hereunder or under any other
Loan Document) charged to the Loan Account shall thereupon constitute
Obligations hereunder and shall accrue interest at the rate(s) then applicable
to Term Loans.
(e)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360-day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees accrue.
(f)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of


15



--------------------------------------------------------------------------------





payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrower is and shall be liable only for the payment of
such maximum amount as is allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

2.7    Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to Agent’s Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrower shall
be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent’s Account on a Business Day on or before 1:30 p.m. If any payment item is
received into Agent’s Account on a non-Business Day or after 1:30 p.m. on a
Business Day (unless Agent, in its sole discretion, elects to credit it on the
date received), it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

2.8    Designated Account. Agent is authorized to make the Term Loans under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrower agrees to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Term Loans requested by Borrower and made by Agent or the Lenders hereunder.
Unless otherwise agreed by Agent and Borrower, any Term Loan requested by
Borrower and made by Agent or the Lenders hereunder shall be made to the
Designated Account.

2.9    Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with the Term Loans made by Agent or the Lenders
to Borrower or for Borrower’s account, and with all other payment Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses. In accordance with Section 2.7, the
Loan Account will be credited with all payments received by Agent from Borrower
or for Borrower’s account. Agent shall make available to Borrower monthly
statements regarding the Loan Account, including the principal amount of the
Term Loans, interest accrued hereunder, fees accrued or charged hereunder or
under the other Loan Documents, and a summary itemization of all charges and
expenses constituting Lender Group Expenses accrued hereunder or under the other
Loan Documents, and each such statement, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrower and the Lender Group unless, within 30 days after Agent
first makes such a statement available to Borrower, Borrower


16



--------------------------------------------------------------------------------





shall deliver to Agent written objection thereto describing the error or errors
contained in such statement.

2.10    Fees.
(a)    Agent Fees. Borrower shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.
(b)    Closing Fee. Borrower shall pay to Agent, on the Closing Date, for the
ratable account of the Lenders party hereto on the Closing Date, in respect of
their respective Closing Date Term Loan Commitments, a closing fee in an
aggregate amount equal to $1,052,650 (which closing fee may be netted from the
aggregate Closing Date Term Loan funded by the Lenders on the Closing Date in
their discretion).
(c)    Delayed Draw Funding Fees. Borrower shall pay to Agent, on the Funding
Date of any Delayed Draw Term Loan, for the ratable account of the Lenders
holding the applicable Delayed Draw Term Loan Commitments, in respect of their
respective Delayed Draw Term Loan Commitments, a delayed draw funding fee in an
amount equal to 5.00% of the principal of amount of the Delayed Draw Term Loan
that is extended on the applicable Funding Date (which delayed draw funding fee
may be netted from the aggregate Delayed Draw Term Loan funded by the applicable
Lenders on the applicable Funding Date in their discretion).
(d)    PIK Extension Fee. Borrower shall pay to Agent, on or prior to the
applicable date set forth in Section 2.6(a), for the ratable account of the
Lenders in respect of their aggregate Term Commitments, the PIK Extension Fee
that shall be payable in connection with any extension of the PIK Termination
Date.

2.11    [Reserved].

2.12    [Reserved].

2.13    Capital Requirements.
(a)    If, after the date hereof, any Lender determines that (i) any Change in
Law regarding capital or reserve requirements for banks or bank holding
companies or (ii) compliance by such Lender, or their respective parent bank
holding companies, with any guideline, request or directive of any Governmental
Authority regarding capital adequacy (whether or not having the force of law),
has the effect of reducing the return on such Lender’s, or such holding
companies’ capital as a consequence of such Lender’s commitments, Term Loans,
participations or other obligations hereunder to a level below that which such
Lender, or such holding companies could have achieved but for such Change in Law
or compliance (taking into consideration such Lender’s, or such holding
companies’ then existing policies with respect to capital adequacy and assuming
the full utilization of such entity’s capital) by any amount deemed by such
Lender to be material,


17



--------------------------------------------------------------------------------





then such Lender may notify Borrower and Agent thereof. Following receipt of
such notice, Borrower agrees to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 30 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount, such
Lender may use any reasonable averaging and attribution methods. Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender pursuant to this Section for any reductions in return incurred more than
180 days prior to the date that such Lender notifies Borrower of such Change in
Law giving rise to such reductions and of such Lender’s intention to claim
compensation therefor; provided further that if such claim arises by reason of
the Change in Law that is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
(b)    If any Lender requests additional or increased costs referred to in
Section 2.13(a) (such Lender, an “Affected Lender”), then such Affected Lender
shall use reasonable efforts to promptly designate a different one of its
lending offices or to assign its rights and obligations hereunder to another of
its offices or branches, if (i) in the reasonable judgment of such Affected
Lender, such designation or assignment would eliminate or reduce amounts payable
pursuant to Section 2.13(a) and (ii) in the reasonable judgment of such Affected
Lender, such designation or assignment would not subject it to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it. Borrower agrees to pay all reasonable out-of-pocket costs
and expenses incurred by such Affected Lender in connection with any such
designation or assignment. If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assign
its rights to another of its offices or branches so as to eliminate Borrower’s
obligation to pay any future amounts to such Affected Lender pursuant to Section
2.13(a), then Borrower (without prejudice to any amounts then due to such
Affected Lender under Section 2.13(a)) may, unless prior to the effective date
of any such assignment the Affected Lender withdraws its request for such
additional amounts under Section 2.13(a), substitute a Lender, in each case,
reasonably acceptable to Agent to purchase the Obligations owed to such Affected
Lender and such Affected Lender’s commitments hereunder (a “Replacement
Lender”), and if such Replacement Lender agrees to such purchase, such Affected
Lender shall assign to the Replacement Lender its Obligations and commitments,
and upon such purchase by the Replacement Lender, which such Replacement Lender
shall be deemed to be a “Lender” for purposes of this Agreement and such
Affected Lender shall cease to be a “Lender” for purposes of this Agreement.
(c)    Notwithstanding anything herein to the contrary, the protection of
Section 2.13 shall be available to each Lender regardless of any possible
contention of the invalidity or inapplicability of the law, rule, regulation,
judicial ruling, judgment, guideline, treaty or other change


18



--------------------------------------------------------------------------------





or condition which shall have occurred or been imposed, so long as it shall be
customary for issuing banks or lenders affected thereby to comply therewith.
Notwithstanding any other provision herein, no Lender shall demand compensation
pursuant to this Section 2.13 if it shall not at the time be the general policy
or practice of such Lender to demand such compensation in similar circumstances
under comparable provisions of other credit agreements, if any.

2.14    Collections.
(a)    The Loan Parties shall establish and maintain cash management services of
a type, number, with a financial institution and on terms, in each case,
reasonably satisfactory to Agent (each a “Collection Account” and, collectively,
the “Collection Accounts”). Each Loan Party shall take reasonable steps to (A)
ensure that all of its Account Debtors forward payment of the amounts owed by
such Account Debtors directly to a Collection Account or to a Blocked Account,
and (B) deposit or cause to be deposited promptly, and in any event no later
than the first Business Day after the date of receipt thereof, all of the Loan
Parties’ collections and proceeds of Collateral (including those sent directly
by Account Debtors to any Loan Party) into a Collection Account or to a Blocked
Account. Each Deposit Account (excluding any Excluded Account but including each
Collection Account) of a Loan Party and each Securities Account of a Loan Party
shall be subject to a Control Agreement among such Loan Party, the applicable
bank or securities intermediary, First Lien Agent and Agent, and no Loan Party
will permit any Investment consisting of cash, Cash Equivalents or amounts
credited to a Deposit Account (excluding any Excluded Account) or a Securities
Account to be maintained in a Deposit Account or Securities Account unless such
Deposit Account or Securities Account, as applicable, is subject to a Control
Agreement among such Loan Party, the applicable bank or securities intermediary,
First Lien Agent and Agent. Collected funds in the Collection Accounts shall be
deposited into a lockbox account with a financial institution satisfactory to
Agent and subject to First Lien Agent’s (or, following the Discharge of the
Senior Obligations, Agent’s) sole dominion and control (including, but not
limited to the sole power of withdrawal) (each, a “Blocked Account”). The
agreement(s) relating to the Blocked Account between Agent, First Lien Agent,
such financial institution and Borrower shall be in form and content
satisfactory to Agent.
(b)    Each Control Agreement shall provide, among other things, that (A) the
applicable bank or securities intermediary will comply with any instructions
originated by First Lien Agent (or, following the Discharge of the Senior
Obligations, Agent) directing the disposition of the funds in the applicable
Deposit Account or Securities Account subject to such Control Agreement, without
further consent by the applicable Loan Party, (B) the applicable bank or
securities intermediary waives, subordinates, or agrees not to exercise any
rights of setoff or recoupment or any other claim against the applicable Deposit
Account or Securities Account other than for payment of its service fees and
other charges directly related to the administration of such account and for
returned checks or other items of payment, (C) with respect to each Collection


19



--------------------------------------------------------------------------------





Account and each Blocked Account, the applicable bank will forward (or initiate
a bank wire transfer for the forwarding of), by daily sweep, all amounts in such
Collection Account and Blocked Account to an account of the First Lien Agent
(or, following the Discharge of the Senior Obligations, Agent’s Account), (D)
with respect to the Collection Accounts and the Blocked Accounts, such accounts
shall be subject to First Lien Agent’s (or, following the Discharge of the
Senior Obligations, Agent’s) sole dominion and control (including, but not
limited to the sole power of withdrawal), and (E) with respect to each Deposit
Account (other than an Excluded Account, Collection Account or Blocked Account)
or Securities Account, upon written notice from First Lien Agent (or, following
the Discharge of the Senior Obligations, Agent) to the applicable bank or
securities intermediary after the occurrence and during the continuance of an
Event of Default, the applicable bank or securities intermediary will forward,
by daily sweep, all amounts in such account to an account of the First Lien
Agent (or, following the Discharge of the Senior Obligations, Agent’s Account).
(c)    The Loan Parties shall cause Persons processing or collecting any credit
card payments or proceeds of receivables on behalf of the Loan Parties to
deliver such payments or proceeds to an account of the First Lien Agent (or,
following the Discharge of the Senior Obligations, Agent’s Account) promptly,
but not less frequently than once every week.
(d)    Promptly upon confirmation thereof, and no later than sixty (60) days
after the Closing Date, the Loan Parties shall deliver to Agent evidence
satisfactory to Agent that the Loan Parties have caused all the collection
accounts maintained at Wells Fargo Bank, National Association on the Closing
Date to be closed.
(e)    Following the Discharge of the Senior Obligations, on each Business Day,
Agent may withdraw available funds from each Blocked Account and credit
available funds received to the payment of the Obligations (in the order of
priority set forth in Section 2.4(b)(i)).

3.    CONDITIONS; TERM OF AGREEMENT.

3.1    Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make its initial Term Loan is subject to the fulfillment, to
the satisfaction of Agent and each Lender, of each of the conditions precedent
set forth on Schedule 3.1.

3.2    Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Term Loans hereunder at any
time shall be subject to the following conditions precedent:
(a)    the representations and warranties of Borrower and its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such


20



--------------------------------------------------------------------------------





representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date);
(b)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof;
(c)    the receipt by Agent from Borrower of a request for Borrowing pursuant to
the requirements of Section 2.3(a); and
(d)    in the case of the Special Delayed Draw Term Loan, the Hargreaves Appeal
shall have become subject to a binding consent decree satisfactory to the
Lenders, and Agent shall have received evidence, satisfactory to the Lenders in
their sole discretion, demonstrating that the proceeds of the Special Delayed
Draw Term Loan will be used solely to satisfy settlement amounts payable
pursuant to such consent decree.

3.3    [Reserved.]

3.4    Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrower shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Term Commitments)
shall relieve or discharge any Loan Party of its duties, obligations, or
covenants hereunder or under any other Loan Document and Agent’s Liens in the
Collateral shall continue to secure the Obligations and shall remain in effect
until all Obligations have been paid in full and the Term Commitments have been
terminated. When all of the Obligations have been paid in full and the Lender
Group’s obligations to provide additional credit under the Loan Documents have
been terminated irrevocably, Agent will, at Borrower’s sole expense, execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of security interests and liens previously filed
by Agent.

3.5    Reserved.

3.6    Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Term Loans is subject to the fulfillment, on or
before the date applicable thereto, of the conditions subsequent set forth on
Schedule 3.6 (the failure by Borrower to so perform or cause to be performed
such conditions subsequent as and when required by the terms thereof (unless
such date is extended, in writing, by the Required Lenders), shall constitute an
Event of Default).


21



--------------------------------------------------------------------------------






4.    REPRESENTATIONS AND WARRANTIES.
In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Term Loan made thereafter, as though made on and as of the date of such
Term Loan (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of such
earlier date) and such representations and warranties shall survive the
execution and delivery of this Agreement:

4.1    Due Organization and Qualification; Subsidiaries.
(a)    Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.
(b)    Set forth on Schedule 4.1(b) (as such Schedule may be updated from time
to time to reflect changes resulting from transactions permitted under this
Agreement) is a complete and accurate description of the authorized Equity
Interests of Borrower, by class, and, as of the Closing Date, a description of
the number of shares of each such class that are issued and outstanding. Except
as may be required under Borrower’s equity incentive and compensation plans or
agreements (which plans and agreements are subject to the restrictions set forth
in Section 6.7), Borrower is not subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its Equity
Interests or any security convertible into or exchangeable for any of its Equity
Interests.
(c)    Set forth on Schedule 4.1(c) (as such Schedule may be updated from time
to time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties’ direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Equity Interests authorized for each of such Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class


22



--------------------------------------------------------------------------------





owned directly or indirectly by Borrower. All of the outstanding Equity
Interests of each such Subsidiary has been validly issued and is fully paid and
non-assessable.
(d)    Except as set forth on Schedule 4.1(d), there are no subscriptions,
options, warrants, or calls relating to any shares of Borrower’s or its
Subsidiaries’ Equity Interests, including any right of conversion or exchange
under any outstanding security or other instrument.

4.2    Due Authorization; No Conflict.
(a)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
(b)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.

4.3    Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.

4.4    Binding Obligations; Perfected Liens.
(a)    Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement


23



--------------------------------------------------------------------------------





may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.
(b)    Agent’s Liens are validly created, perfected (other than (i) money,
(ii) letter-of-credit rights (other than supporting obligations),
(iii) commercial tort claims (other than those that, by the terms of the
Guaranty and Security Agreement, are required to be perfected), and (iv) any
Deposit Accounts and Securities Accounts not subject to a Control Agreement as
permitted by Section 7(k)(iv) of the Guaranty and Security Agreement), and first
priority Liens, subject only to Permitted Liens which are non-consensual
Permitted Liens, permitted purchase money Liens, or the interests of lessors
under Capital Leases.

4.5    Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.

4.6    Litigation.
(a)    There are no actions, suits, or proceedings pending or, to the knowledge
of Borrower, after due inquiry, threatened in writing against a Loan Party or
any of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect.
(b)    Schedule 4.6(b) sets forth a complete and accurate description, with
respect to each of the actions, suits, or proceedings with asserted liabilities
in excess of, or that could reasonably be expected to result in liabilities in
excess of, $750,000 that, as of the Closing Date, is pending or, to the
knowledge of Borrower, after due inquiry, threatened against a Loan Party or any
of its Subsidiaries, of (i) the parties to such actions, suits, or proceedings,
(ii) the nature of the dispute that is the subject of such actions, suits, or
proceedings, (iii) the procedural status, as of the Closing Date, with respect
to such actions, suits, or proceedings, and (iv) whether any liability of the
Loan Parties’ and their Subsidiaries in connection with such actions, suits, or
proceedings is covered by insurance.

4.7    Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental


24



--------------------------------------------------------------------------------





department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

4.8    No Material Adverse Effect. All historical financial statements relating
to the Loan Parties and their Subsidiaries that have been delivered by Borrower
to Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since April
30, 2017, no event, circumstance, or change has occurred that has or could
reasonably be expected to result in a Material Adverse Effect with respect to
the Loan Parties and their Subsidiaries, other than (i) as customarily resulting
from the commencement of petitions for relief similar to the Bankruptcy Cases
and (ii) as contemplated in Borrower’s business plan delivered to the Lenders
prior to July 28, 2017.

4.9    Solvency.
(a)    Each Loan Party is Solvent.
(b)    No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.10    Employee Benefits. No Loan Party, none of its Subsidiaries, nor any of
their respective ERISA Affiliates maintains or contributes to any Benefit Plan.

4.11    Environmental Condition. Except as set forth on Schedule 4.11, (a) no
Loan Party’s nor any of its Subsidiaries’ properties or assets has ever been
used by a Loan Party, its Subsidiaries, or, to Borrower’s knowledge, by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of or could reasonably be expected to result in any material
liability under any applicable Environmental Law, (b) no Loan Party’s nor any of
its Subsidiaries’ properties or assets has ever been designated or identified in
any manner pursuant to any environmental protection statute as a Hazardous
Materials disposal site, (c) no Loan Party nor any of its Subsidiaries has
received notice that a Lien arising under any Environmental Law has attached to
any revenues or to any Real Property owned or operated by a Loan Party or its
Subsidiaries, (d) no Loan Party nor any of its Subsidiaries nor any of their
respective facilities or operations is subject to any outstanding written order,
consent decree, or settlement agreement with any Person relating to any
Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a material liability to any
Loan Party or its Subsidiaries, (e) the Loan Parties and their Subsidiaries


25



--------------------------------------------------------------------------------





hold and are in compliance in all material respects with all permits, licenses,
consents, authorizations and registrations required under Environmental Laws
(“Environmental Permits”), and (f) the Loan Parties and their Subsidiaries
comply with all applicable financial assurance obligations arising under
Environmental Laws.

4.12    Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about Borrower’s industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrower’s industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided. The Projections
delivered to Agent on July 5, 2017 and July 17, 2017 represent, and as of the
date on which any other Projections are delivered to Agent, such additional
Projections represent, Borrower’s good faith estimate, on the date such
Projections are delivered, of the Loan Parties’ and their Subsidiaries’ future
performance for the periods covered thereby based upon assumptions believed by
Borrower to be reasonable at the time of the delivery thereof to Agent (it being
understood that such Projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries, and no assurances can be given that such Projections will be
realized, and although reflecting Borrower’s good faith estimate, projections or
forecasts based on methods and assumptions which Borrower believed to be
reasonable at the time such Projections were prepared, are not to be viewed as
facts, and that actual results during the period or periods covered by the
Projections may differ materially from projected or estimated results).

4.13    Patriot Act. To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain


26



--------------------------------------------------------------------------------





or direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.

4.14    Indebtedness. Set forth on Schedule 4.14 is a true and complete list of
all Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.

4.15    Payment of Taxes. Except as otherwise permitted under Section 5.5, all
tax returns and reports of each Loan Party and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon a Loan Party and its Subsidiaries and upon their respective assets,
income, businesses and franchises that are due and payable have been paid when
due and payable. Each Loan Party and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all taxes not yet due and payable.
Borrower knows of no proposed tax assessment against a Loan Party or any of its
Subsidiaries that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

4.16    Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrower will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.

4.17    Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.18    OFAC. No Loan Party nor any of its Subsidiaries is in violation of any
of the country or list based economic and trade sanctions administered and
enforced by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned
Person or a Sanctioned Entity, (b) has its assets located in Sanctioned
Entities, or (c) derives revenues from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities. No proceeds of any loan made
hereunder will be used to fund any


27



--------------------------------------------------------------------------------





operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.

4.19    Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of Borrower, threatened against Borrower
or its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against Borrower or its
Subsidiaries which arises out of or under any collective bargaining agreement
and that could reasonably be expected to result in a material liability, (ii) no
strike, labor dispute, slowdown, stoppage or similar action or grievance pending
or threatened in writing against Borrower or its Subsidiaries that could
reasonably be expected to result in a material liability, or (iii) to the
knowledge of Borrower, after due inquiry, no union representation question
existing with respect to the employees of Borrower or its Subsidiaries and no
union organizing activity taking place with respect to any of the employees of
Borrower or its Subsidiaries. None of Borrower or its Subsidiaries has incurred
any liability or obligation under the Worker Adjustment and Retraining
Notification Act or similar state law, which remains unpaid or unsatisfied. The
hours worked and payments made to employees of Borrower or its Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
legal requirements, except to the extent such violations could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect. All material payments due from Borrower or its Subsidiaries on account
of wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Borrower, except where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

4.20    Material Contracts. Set forth on Schedule 4.20 is a list of the Material
Contracts as of the Closing Date.

4.21    Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.

4.22    [Reserved.]

4.23    [Reserved.]

4.24    Location of Equipment. The Equipment of Borrower and its Subsidiaries is
not stored with a bailee, warehouseman, or similar party and is located only at,
or in-transit between, the locations identified on Schedule 5.14 (as such
Schedule may be updated pursuant to Section 5.14).

4.25    [Reserved.]


28



--------------------------------------------------------------------------------






4.26    Immaterial Subsidiaries. No Immaterial Subsidiary (a) owns any assets
(other than assets of a de minimis nature), (b) has any liabilities (other than
liabilities of a de minimis nature), or (c) engages in any business activity.
The value of assets held by Nuverra Rocky Mountain does not exceed $25,000 in
the aggregate and Nuverra Rocky Mountain has no liabilities of any kind except
as set forth on Schedule 4.26.

4.27    Name and Address; Properties. During the preceding five (5) years, no
Loan Party has been known by and has used any other name, whether corporate,
fictitious or otherwise, except as set forth on Schedule 4.27. Schedule 4.27
also lists all real property owned or leased by Loan Parties, and if leased, the
correct name and address of the landlord and the date and term of the applicable
lease. Borrower’s main office is at the main office address identified as such
in Schedule 4.27 and Borrower and its Subsidiaries maintain no other offices or
facilities except as described therein.

4.28    Existing Business Relationships. Except as described in Schedule 4.28
there exists no actual or threatened termination, cancellation or limitation of,
or any adverse modification or change in, the business relationship of Borrower
and its Subsidiaries with any supplier, customer or group of customers that
individually or in the aggregate could reasonably be expect to result in a
Material Adverse Effect.

4.29    O.S.H.A. Each of Borrower and its Subsidiaries has complied in all
material respects with, and its facilities, business, leaseholds, equipment and
other property are in material compliance with, the provisions of the federal
Occupational Safety and Health Act and all rules and regulations promulgated
thereunder, and all Federal, state and local governmental rules, ordinances and
regulations similar thereto. There are no outstanding citations, notices or
orders of non-compliance issued to Borrower or any Subsidiary or relating to its
facilities, business, leaseholds, equipment or other property under the federal
Occupational Safety and Health Act, any rule or regulation promulgated
thereunder, or any similar state or local Governmental Rules.

4.30    First Lien Loan Documents. As of the Closing Date, Borrower has
delivered to Agent a complete and correct copy of the First Lien Loan Documents
(including all schedules, exhibits, amendments, supplements, modifications,
assignments and all other documents delivered pursuant thereto or in connection
therewith).

5.    AFFIRMATIVE COVENANTS.
Borrower covenants and agrees that, until termination of all of the Term
Commitments and payment in full of the Obligations:

5.1    Financial Statements, Reports, Certificates. Borrower (a) will deliver to
Agent, with copies to each Lender, each of the financial statements, reports,
projections and other items set forth on Schedule 5.1 no later than the times
specified therein, (b) agrees that no Subsidiary of


29



--------------------------------------------------------------------------------





a Loan Party will have a fiscal year different from that of Borrower, (c) agrees
to maintain a system of accounting that enables Borrower to produce financial
statements in accordance with GAAP, and (d) agrees that it will, and will cause
each other Loan Party to, (i) keep a reporting system that shows all additions,
sales, claims, returns, and allowances with respect to its and its Subsidiaries’
sales, and (ii) maintain its billing systems and practices substantially as in
effect as of the Closing Date and shall only make material modifications thereto
with notice to, and with the consent of, Agent. The financial statements
delivered to Agent pursuant to this Schedule 5.1 shall fairly present Borrower’s
and its Subsidiaries’ financial condition and results of operations as of the
dates and for the periods covered, and shall not contain any material
misstatements.

5.2    [Reserved].

5.3    Existence. Except as otherwise permitted under Section 6.3 or Section
6.4, Borrower will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect such Person’s valid existence and
good standing in its jurisdiction of organization and, except as could not
reasonably be expected to result in a Material Adverse Effect, good standing
with respect to all other jurisdictions in which it is qualified to do business
and any rights, franchises, permits, licenses, accreditations, authorizations,
or other approvals material to their businesses.

5.4    Maintenance of Properties. Borrower will, and will cause each of its
Subsidiaries to, maintain and preserve all of its assets that are necessary or
useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted.

5.5    Taxes. Borrower will, and will cause each of its Subsidiaries to, pay in
full before delinquency or before the expiration of any extension period all
material governmental assessments and taxes imposed, levied, or assessed against
it, or any of its assets or in respect of any of its income, businesses, or
franchises, except to the extent that the validity of such governmental
assessment or tax is the subject of a Permitted Protest.

5.6    Insurance. Borrower will, and will cause each of its Subsidiaries to, at
Borrower’s expense, (a) maintain insurance respecting each of Borrower’s and its
Subsidiaries’ assets wherever located, covering liabilities, losses or damages
as are customarily are insured against by other Persons engaged in same or
similar businesses and similarly situated and located, and (b) with respect to
all Real Property Collateral located in any area that has been designated by the
Federal Emergency Management Agency as a “Special Flood Hazard Area”, maintain
flood insurance with respect to such Real Property Collateral (including any
personal property which is located thereon) complying with the Flood Disaster
Protection Act of 1973, as amended from time to time, in an amount satisfactory
to all Lenders and otherwise satisfactory to the Required Lenders. All such
policies of insurance shall be with financially sound and reputable insurance
companies acceptable to the Required Lenders and in such amounts as is carried
generally in accordance with sound


30



--------------------------------------------------------------------------------





business practice by companies in similar businesses similarly situated and
located and, in any event, in amount, adequacy, and scope reasonably
satisfactory to the Required Lenders (it being agreed that the amount, adequacy
and scope of the policies of insurance of Borrower in effect as of the Closing
Date are acceptable to the Required Lenders as of the Closing Date). All
property insurance policies covering the Collateral are to be made payable to
Agent for the benefit of the Lender Group, as their interests may appear, in
case of loss, pursuant to a standard loss payable endorsement with a standard
non-contributory “lender” or “secured party” clause and are to contain such
other provisions as the Required Lenders may reasonably require to fully protect
the Lenders’ interest in the Collateral and to any payments to be made under
such policies. All certificates of property and general liability insurance are
to be delivered to Agent, with the loss payable (but only in respect of
Collateral) and additional insured endorsements in favor of Agent and shall
provide for not less than 30 days (10 days in the case of non-payment) prior
written notice to Agent of the exercise of any right of cancellation. If
Borrower or its Subsidiaries fail to maintain such insurance, the Required
Lenders may arrange for such insurance, but at Borrower’s expense and without
any responsibility on the Required Lenders’ part for obtaining the insurance,
the solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Borrower shall give Agent prompt notice of any loss
exceeding $250,000 covered by its or its Subsidiaries’ casualty or business
interruption insurance. Upon the occurrence and the continuance of an Event of
Default, Agent shall have the sole right to file claims under any property and
general liability insurance policies in respect of the Collateral, to receive,
receipt and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies.

5.7    Inspection. Borrower will, and will cause each of its Subsidiaries to,
permit Agent, any Lender, and each of their respective duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees (provided an authorized
representative of Borrower shall be allowed to be present) at such reasonable
times and intervals as Agent or any Lender, as applicable, may designate and, so
long as no Default or Event of Default has occurred and is continuing, with
reasonable prior notice to Borrower and during regular business hours.

5.8    Compliance with Laws. Borrower will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

5.9    Environmental. Borrower will, and will cause each of its Subsidiaries to,


31



--------------------------------------------------------------------------------





(a)    Keep any property either owned or operated by Borrower or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
(b)    Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,
(c)    Promptly notify Agent of any release of which Borrower has knowledge of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Borrower or its Subsidiaries and take any Remedial Actions required
to abate said release or otherwise to come into compliance, in all material
respects, with applicable Environmental Law, and
(d)    Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Borrower or its Subsidiaries, (ii) commencement of any Environmental Action
or written notice that an Environmental Action will be filed against Borrower or
its Subsidiaries, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority.

5.10    Disclosure Updates. Borrower will, promptly and in no event later than 5
Business Days after obtaining knowledge thereof, notify Agent if any written
information, exhibit, or report furnished to Agent or the Lenders contained, at
the time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
effect of amending or modifying this Agreement or any of the Schedules hereto.

5.11    Formation of Subsidiaries. Borrower will, at the time that any Loan
Party forms any direct or indirect Subsidiary (other than an Immaterial
Subsidiary) or acquires any direct or indirect Subsidiary (other than an
Immaterial Subsidiary) after the Closing Date, within 10 Business Days of such
formation or acquisition (or such later date as permitted by Agent in its sole
discretion) (a) cause such new Subsidiary to provide to Agent a joinder to the
Guaranty and Security Agreement, together with such other security agreements
(including mortgages with respect to any Real Property owned in fee of such new
Subsidiary with a fair market value greater than $2,500,000), as well as
appropriate financing statements (and with respect to all property subject to a
mortgage, fixture filings), all in form and substance reasonably satisfactory to
Agent (including being sufficient to grant Agent a first priority Lien (subject
to Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary); provided, that the joinder to the Guaranty and Security Agreement,


32



--------------------------------------------------------------------------------





and such other security agreements shall not be required to be provided to Agent
with respect to any Subsidiary of Borrower that is a CFC if providing such
agreements would result in adverse tax consequences or the costs to the Loan
Parties of providing such guaranty or such security agreements are unreasonably
excessive (as determined by the Required Lenders in consultation with Borrower)
in relation to the benefits to the Lender Group of the security or guarantee
afforded thereby, (b) provide, or cause the applicable Loan Party to provide, to
Agent a pledge agreement (or an addendum to the Guaranty and Security Agreement)
and appropriate certificates and powers or financing statements, pledging all of
the direct or beneficial ownership interest in such new Subsidiary in form and
substance reasonably satisfactory to Agent; provided, that only 65% of the total
outstanding voting Equity Interests of any first tier Subsidiary of Borrower
that is a CFC (and none of the Equity Interests of any Subsidiary of such CFC)
shall be required to be pledged if pledging a greater amount would result in
adverse tax consequences or the costs to the Loan Parties of providing such
pledge are unreasonably excessive (as determined by the Required Lenders in
consultation with Borrower) in relation to the benefits to the Lender Group of
the security afforded thereby (which pledge, if reasonably requested by Agent,
shall be governed by the laws of the jurisdiction of such Subsidiary), and
(c) provide to Agent all other documentation, including one or more opinions of
counsel reasonably satisfactory to Agent, which, in its opinion, is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above (including policies of title insurance, flood certification
documentation, or other documentation with respect to all Real Property owned in
fee and subject to a mortgage). Any document, agreement, or instrument executed
or issued pursuant to this Section 5.11 shall constitute a Loan Document. For
the avoidance of doubt, for all purposes under this Section 5.11, the formation
and acquisition of a Person shall be deemed to include any formations and
acquisitions by division; provided that compliance with the requirements of this
Section 5.11 shall not cure any Default or Event of Default for the occurrence
of such division.

5.12    Further Assurances. Borrower will, and will cause each of the other Loan
Parties to, at any time upon the reasonable request of Agent, execute or deliver
to Agent any and all financing statements, fixture filings, security agreements,
pledges, assignments, mortgages, deeds of trust, opinions of counsel, and all
other documents, including, if applicable, completion of all flood insurance
documentation and diligence and coverage in accordance with the Flood Disaster
Protection Act of 1973, as amended (the “Additional Documents”) that Agent may
reasonably request in form and substance reasonably satisfactory to Agent, to
create, perfect, and continue perfected or to better perfect Agent’s Liens in
all of the assets of Borrower and its Subsidiaries (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal), to
create and perfect Liens in favor of Agent in any Real Property acquired by
Borrower or any other Loan Party, and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents; provided
that the foregoing shall not apply to any Subsidiary of Borrower that is a CFC
if providing such documents would result in adverse tax consequences or the
costs to


33



--------------------------------------------------------------------------------





the Loan Parties of providing such documents are unreasonably excessive (as
determined by the Required Lenders in consultation with Borrower) in relation to
the benefits to the Lender Group of the security afforded thereby. To the
maximum extent permitted by applicable law, if Borrower or any other Loan Party
refuses or fails to execute or deliver any reasonably requested Additional
Documents within a reasonable period of time following the request to do so,
Borrower and each other Loan Party hereby authorizes Agent to execute any such
Additional Documents in the applicable Loan Party’s name and authorizes Agent to
file such executed Additional Documents in any appropriate filing office. In
furtherance of, and not in limitation of, the foregoing, each Loan Party shall
take such actions as Agent may reasonably request from time to time to ensure
that the Obligations are guaranteed by the Guarantors and are secured by
substantially all of the assets of Borrower and its Subsidiaries, including all
of the outstanding capital Equity Interests of Borrower’s Subsidiaries (subject
to exceptions and limitations contained in the Loan Documents with respect to
CFCs). With respect to any Real Property acquired by Borrower or any other Loan
Party on which Agent will be taking a Lien, (x) Borrower will give Agent no less
than forty five (45) days’ prior written notice of such acquisition, (y)
Borrower or such other Loan Party, as applicable, may not grant a Lien on such
Real Property in favor of Agent until the completion of all flood insurance
documentation and diligence and coverage in accordance with the Flood Disaster
Protection Act of 1973, as amended, by all Lenders and (z) in the event that any
such Real Property is located in any area that has been designated by the
Federal Emergency Management Agency as a “Special Flood Hazard Area”, Borrower
and Loan Parties will maintain flood insurance with respect to such Real
Property Collateral (including any personal property which is located thereon)
complying with the Flood Disaster Protection Act of 1973, as amended from time
to time, in an amount satisfactory to all Lenders and otherwise satisfactory to
all Lenders.

5.13    Lender Meetings. Borrower will, within 90 days after the close of each
fiscal year of Borrower, at the request of Agent or of the Required Lenders and
upon reasonable prior notice and subject to Section 17.9, hold a meeting (at a
mutually agreeable location and time or, at the option of Agent, by conference
call) with all Lenders who choose to attend such meeting at which meeting shall
be reviewed the financial results of the previous fiscal year and the financial
condition of Borrower and its Subsidiaries and the projections presented for the
current fiscal year of Borrower.

5.14    Location of Collateral; Offices. Borrower will, and will cause each of
its Subsidiaries to, keep its Equipment only at the locations identified on
Schedule 5.14 and their chief executive offices, or any office where Borrower or
any Subsidiary maintains its Records (including computer printouts and programs)
with respect to any Collateral, only at the locations identified on Schedule
5.14; provided, that (a) Borrower may amend Schedule 4.24 or Schedule 5.14 so
long as such amendment occurs by written notice to Agent not less than 10 days
prior to the date on which such Equipment is moved to such new location or such
chief executive office is relocated and so long as such new location is within
the continental United States, and (b) Certificated Equipment may be moved
within the United States.


34



--------------------------------------------------------------------------------






5.15    Bank Products. Loan Parties shall establish their primary depository and
treasury management relationships with financial institutions acceptable to
Agent and maintain such depository and treasury management relationships at all
times during the term of the Agreement.

5.16    Material Contracts. Borrower shall, and shall cause each of its
Subsidiaries to maintain in full force and effect the Material Contracts and
Borrower shall provide notice to Agent promptly, but in any event within 5
Business Days after the occurrence thereof, of any material amendments,
supplements or other modifications to any Material Contract.

5.17    Name Change; Organizational Change; Creation of Affiliates. Borrower
shall, and shall cause each of its Subsidiaries to, (i) provide Agent with no
fewer than thirty (30) calendar days’ notice prior to any proposed (a) change in
Borrower’s or any Subsidiary’s state of organization or organizational
structure, (b) change of Borrower’s or any Subsidiary’s name, (c) use of any
trade name or fictitious name, “d/b/a” or other similar designation, (d)
creation (including by division) of any new Affiliate under the control of
Borrower, or (e) transaction or series of transactions pursuant to which
Borrower or any of its Subsidiaries would become an Affiliate under the control
of any other Person, and (ii) provide certified copies of any amended, restated,
supplemented or otherwise modified Governing Documents that are or will be
effective in connection with any of the foregoing, if applicable.

5.18    [Reserved].

5.19    [Reserved].

5.20    Financial Advisor.
(a)    Borrower shall use commercially reasonable efforts to identify and
appoint a chief financial officer (the “CFO”) as soon as practicable following
execution of this Agreement. Prior to the date on which a CFO reasonably
satisfactory to the Required Lenders is appointed, Borrower will continue to
employ a financial advisor reasonably satisfactory to the Required Lenders (the
“Financial Advisor”).
(b)    Until the CFO has been appointed and the Financial Advisor’s engagement
has been terminated, Borrower and each of its Subsidiaries hereby authorizes the
Financial Advisor to communicate directly with Agent and Agent’s professionals
and advisors regarding Borrower and its Subsidiaries and any matters within the
scope of the Financial Advisor’s work related thereto.

6.    NEGATIVE COVENANTS.
Borrower covenants and agrees that, until termination of all of the Term
Commitments and payment in full of the Obligations:


35



--------------------------------------------------------------------------------






6.1    Indebtedness. Borrower will not, and will not permit any of its
Subsidiaries to create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2    Liens. Borrower will not, and will not permit any of its Subsidiaries to
create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3    Restrictions on Fundamental Changes. Borrower will not, and will not
permit any of its Subsidiaries to,
(a)    other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, division, reorganization, or recapitalization, or
reclassify its Equity Interests, except for (i) any merger between Loan Parties,
provided, that Borrower must be the surviving entity of any such merger to which
it is a party, (ii) any merger between a Loan Party and a Subsidiary of such
Loan Party that is not a Loan Party so long as such Loan Party is the surviving
entity of any such merger, and (iii) any merger between Subsidiaries of Borrower
that are not Loan Parties (for the avoidance of doubt, in no event shall Nuverra
Rocky Mountain be permitted to merge or consolidate into any Loan Party or
Subsidiary of any Loan Party),
(b)    liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Borrower with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Borrower) or any of its
wholly-owned Subsidiaries so long as all of the assets (including any interest
in any Equity Interests) of such liquidating or dissolving Loan Party or
Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of Borrower
that is not a Loan Party (other than any such Subsidiary the Equity Interests of
which (or any portion thereof) are subject to a Lien in favor of Agent) so long
as all of the assets of such liquidating or dissolving Subsidiary are
transferred to a Subsidiary of Borrower that is not liquidating or dissolving,
or
(c)    suspend or cease operating a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction permitted under Section 6.4; or
(d)    file a certificate of division, adopt a plan of division or otherwise
take any action to effectuate a division pursuant to Section 18-217 of the
Delaware Limited Liability Company Act (or any analogous action taken pursuant
to applicable law with respect to any corporation, limited liability company,
partnership or other entity).


36



--------------------------------------------------------------------------------






6.4    Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, Borrower will not, and will not
permit any of its Subsidiaries to (a) convey, sell, lease, license, assign,
transfer, or otherwise dispose of (or enter into an agreement to convey, sell,
lease, license, assign, transfer, or otherwise dispose of) any of its or their
assets or (b) file a certificate of division, adopt a plan of division or
otherwise take any action to effectuate a division pursuant to Section 18-217 of
the Delaware Limited Liability Company Act (or any analogous action taken
pursuant to applicable law with respect to any corporation, limited liability
company, partnership or other entity).

6.5    Nature of Business. Borrower will not, and will not permit any of its
Subsidiaries to make any change in the nature of its or their business as
described in Schedule 6.5 or acquire any properties or assets that are not
reasonably related to the conduct of such business activities; provided, that
the foregoing shall not prevent Borrower and its Subsidiaries from engaging in
any business that is reasonably related or ancillary to its or their business.

6.6    Prepayments; Amendments; Settlements. Borrower will not, and will not
permit any of its Subsidiaries to,
(a)    do any of the following:
(i)    except in connection with Refinancing Indebtedness permitted by Section
6.1, optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness (other than the First Lien Indebtedness) of Borrower or its
Subsidiaries, other than (A) the Obligations in accordance with this Agreement
and (B) Permitted Intercompany Advances,
(ii)    [reserved], or
(iii)    make any payment on account of other Indebtedness that has been
contractually subordinated in right of payment to the Obligations if such
payment is not permitted at such time under the subordination terms and
conditions,
(b)    directly or indirectly, amend, modify, or change any of the terms or
provisions of:
(i)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement, (B) Permitted Intercompany Advances, (C)
Indebtedness permitted under clauses (c), (h), (j) and (k) of the definition of
Permitted Indebtedness, and (D) First Lien Indebtedness, provided that such
amendment, modification or other change is permitted under the Intercreditor
Agreement, or


37



--------------------------------------------------------------------------------





(ii)    the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders, or
(c)    subject to the conditions set forth in Section 3.2, make any payment of
any settlement amounts, costs, fees and expenses incurred in connection with the
dismissal or settling of any appeals of the Order (including, without
limitation, the Hargreaves Appeal), except solely with the proceeds of the Term
Loans.

6.7    Restricted Payments. Borrower will not, and will not permit any of its
Subsidiaries to make any Restricted Payment; provided, that, so long as it is
permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom,
(a)    Borrower may make distributions to former employees, officers, or
directors of Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing) on account of redemptions of Equity Interests of Borrower held by
such Persons, provided, that the aggregate amount of such redemptions made by
Borrower during the term of this Agreement plus the amount of Indebtedness
outstanding under clause (l) of the definition of Permitted Indebtedness, does
not exceed $575,000 in the aggregate, and
(b)    Borrower may make distributions to former employees, officers, or
directors of Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing), solely in the form of forgiveness of Indebtedness of such Persons
owing to Borrower on account of repurchases of the Equity Interests of Borrower
held by such Persons; provided that such Indebtedness was incurred by such
Persons solely to acquire Equity Interests of Borrower.

6.8    Accounting Methods. Borrower will not, and will not permit any of its
Subsidiaries to modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP).

6.9    Investments. Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.

6.10    Transactions with Affiliates. Borrower will not, and will not permit any
of its Subsidiaries to, directly or indirectly, enter into or permit to exist
any transaction with any Affiliate of Borrower or any of its Subsidiaries except
for:
(a)    transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between Borrower or its Subsidiaries, on the one
hand, and any Affiliate of Borrower or its Subsidiaries, on the other hand, so
long as such transactions (i) are fully disclosed to Agent prior to the
consummation thereof, if they involve one or more payments by Borrower or


38



--------------------------------------------------------------------------------





its Subsidiaries in excess of $575,000 for any single transaction or series of
related transactions, and (ii) are no less favorable, taken as a whole, to
Borrower or its Subsidiaries, as applicable, than would be obtained in an arm’s
length transaction with a non-Affiliate,
(b)    so long as it has been approved by Borrower’s or its applicable
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, any indemnity provided for the benefit of directors (or
comparable managers) of Borrower or its applicable Subsidiary,
(c)    so long as it has been approved by Borrower’s or its applicable
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, the payment of reasonable compensation, severance, or
employee benefit arrangements to employees, officers, and outside directors of
Borrower and its Subsidiaries in the ordinary course of business and consistent
with industry practice, and
(d)    (i) transactions permitted by Section 6.3 or Section 6.7, (ii) any
Permitted Intercompany Advance and (iii) the First Lien Loan Documents.

6.11    Use of Proceeds. Borrower will not, and will not permit any of its
Subsidiaries to use the proceeds of any Term Loan or other extension of credit
made hereunder for any purpose other than as described in the recitals hereto
and, in the case of any Special Delayed Draw Term Loan, for any purpose other
than the payment of settlement amounts pursuant to a consent decree satisfactory
to the Lenders providing for the settlement of the Hargreaves Appeal; provided,
however, that no part of the proceeds of the Term Loans made to Borrower will be
used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors. Additionally, Borrower shall not, directly or indirectly, use the
proceeds of the Term Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (a) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of sanctions pursuant to any Anti-Terrorism Laws, (b) in any other
manner that would result in a violation of sanctions under any Anti-Terrorism
Laws by any Person (including any Person participating in the Term Loans,
whether as underwriter, advisor, investor, or otherwise), or (c) in any manner
which would violate Anti-Corruption Laws or applicable Sanctions.

6.12    Limitation on Issuance of Equity Interests. Except for the issuance or
sale of Qualified Equity Interests by Borrower, and except as contemplated by
the Approved Plan, Borrower will not, and will not permit any of its
Subsidiaries to issue or sell or enter into any agreement or arrangement for the
issuance or sale of any of its Equity Interests.


39



--------------------------------------------------------------------------------






6.13    Immaterial Subsidiaries. Borrower will not permit any Immaterial
Subsidiary to (a) own any assets (other than assets of a de minimis nature),
(b) have any liabilities (other than liabilities of a de minimis nature), or
(c) engage in any business activity. Notwithstanding anything contained in the
Loan Documents to the contrary, no Loan Party shall make an Investment in, sell,
lease, license, assign, contribute or otherwise transfer any assets to, make any
distributions or payments to, or otherwise engage in, or enter into, any
transaction with, any Immaterial Subsidiary, which involves in excess of
$115,000 in any fiscal year for all such Investments, transfers, distributions,
payments and transactions with all Immaterial Subsidiaries.

6.14    Holding Company. In the case of Borrower, engage in any business or
activity other than (a) the ownership of all outstanding Equity Interests in its
Subsidiaries, (b) maintaining its corporate existence, (c) participating in tax,
accounting and other administrative activities as the parent of the consolidated
group of companies, including the Loan Parties, (d) the execution and delivery
of the Loan Documents and the First Lien Loan Documents to which it is a party
and the performance of its obligations thereunder, (e) activities consistent
with current business practices as conducted by the Borrower on the date hereof
and (f) activities incidental to the businesses or activities described in
clauses (a) through (e) of this Section.

6.15    Removal of Collateral. Borrower will not, and will not permit any of its
Subsidiaries to remove, or cause or permit to be removed, any of the Collateral
from the premises where such Collateral is currently located and described in
Schedule 5.14, except in connection with (a) dispositions permitted under
Section 6.4, (b) off-site repairs of Equipment in the ordinary course of
Borrower’s and its Subsidiaries’ business as conducted on the Closing Date and
(c) vehicles.

6.16    Burdensome Agreement. Borrower will not, and will not permit any of its
Subsidiaries to, enter into or permit to exist any contractual obligation (other
than the Loan Documents or the First Lien Loan Documents) that (a) limits the
ability (i) of any Subsidiary to make Restricted Payments to any Loan Party or
to otherwise transfer property to or invest in any Loan Party, except for any
agreement in effect (A) on the date hereof and set forth on Schedule 6.16 or (B)
at the time any Subsidiary becomes a Subsidiary of Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of Borrower, (ii) of any Subsidiary to guarantee the Indebtedness of
any Loan Party or (iii) of Borrower or any Subsidiary to create, incur, assume
or suffer to exist Liens on property of such Person; provided, however, that
this clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under clause (c) of the definition
of “Permitted Indebtedness” solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or (b)
requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure another obligation of such Person.


40



--------------------------------------------------------------------------------






6.17    Capital Expenditures. Borrower will not permit Capital Expenditures to
exceed, individually or in the aggregate, during each fiscal year set forth
below, the amount set forth opposite such fiscal year:
Fiscal Year
Amount
2017
$19,765,000
2018 and 2019
$29,647,000
2020
$7,058,823
20218 and each fiscal year thereafter
$29,647,0008,823,529

provided, however, that so long as no Default has occurred and is continuing or
would result therefrom, up to 33% of any amount set forth above, if not expended
in the fiscal year for which it is permitted above, may be carried over for
expenditure in the following fiscal year (but not, for the avoidance of doubt,
any subsequent year).

7.    FINANCIAL COVENANTS.
(a)    Fixed Charge Coverage Ratio. Borrower covenants and agrees that, until
termination of all of the Term Commitments and payment in full of the
Obligations, Borrower will not permit:
(i)    Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, determined
as of the last day of each fiscal quarter for each period of four fiscal
quarters ending on the dates indicated below, to be less than the ratio set
forth below opposite such measurement date:


41



--------------------------------------------------------------------------------





Fiscal Quarter Date
Fixed Charge Coverage Ratio
Closing Date through December 31, 2017
-1.58 to 1.00
March 31, 2018
-0.63 to 1.00
June 30, 2018
-0.03 to 1.00
September 30, 2018
0.87 to 1.00
December 31, 2018
0.97 to 1.00
March 31, 2019 and each fiscal quarter thereafter through and including March
31, 2020
1.02 to 1.00
June 30, 2021
0.60 to 1.00
September 30, 2021 and each fiscal quarter thereafter
0.85 to 1.00



(i)    Minimum Liquidity. The aggregate amount of Excess Availability (as
defined in the First Lien Credit Agreement) plus Unrestricted Cash (as defined
in the First Lien Credit Agreement) to be less than (A) $6,800,000 at any time
during the period commencing on the Second Amendment Effective Date through and
including July 31, 2020, (B) $4,675,000 at any time during the period commencing
August 1, 2020 through and including August 31, 2020, (C) $4,250,000 at any time
during the period commencing September 1, 2020 through and including November
30, 2020 and (D) $3,400,000 at any time on and following December 1, 2020.
(b)    Specified Contributions. In the event Borrower fails to comply with the
Fixed Charge Coverage Ratio covenant set forth in Section 7(a)(i) as of the last
day of any fiscal quarter, any cash equity contribution to Borrower (funded with
proceeds of common Equity Interests or other Equity Interests having terms
reasonably acceptable to Agent and in any case, not constituting Disqualified
Equity Interests) or proceeds of any Subordinated Indebtedness received after
the last day of such fiscal quarter and on or prior to the day that is ten (10)
days after the day on which financial statements are required to be delivered
for such fiscal quarter will, at the irrevocable election of Borrower, be
included in the calculation of EBITDA solely for the purposes of determining
compliance with the Fixed Charge Coverage Ratio covenant at the end of such
fiscal quarter (each, a “Cure Quarter”) and any subsequent period that includes
such Cure Quarter (any such equity contribution or proceeds of Subordinated
Indebtedness so included in the calculation of EBITDA, a “Specified
Contribution”); provided that (i) notice of Borrower’s intent to accept a
Specified Contribution shall be delivered to Agent by Borrower no later than the
day on which financial statements are required to be delivered for the
applicable fiscal quarter, (ii) in each


42



--------------------------------------------------------------------------------





consecutive four (4) fiscal quarter period there will be at least two (2) fiscal
quarters in which no Specified Contribution is made, (iii) the amount of any
Specified Contribution will be no greater than the amount required to cause
Borrower to be in compliance with the fixed charge coverage ratio covenant under
the First Lien Credit Agreement (the “Cure Amount”), (iv) all Specified
Contributions will be disregarded for purposes of the calculation of EBITDA for
all other purposes, including calculating basket levels, pricing, determining
compliance with incurrence based or pro forma calculations or conditions and any
other items governed by reference to EBITDA, (v) there shall be no more than
four (4) Specified Contributions made in the aggregate after the Closing Date,
(vi) the proceeds received by Borrower from all Specified Contributions shall be
promptly used by Borrower to prepay the First Lien Indebtedness until paid in
full and then to prepay the Term Loan and (vii) there shall be no reduction in
the amount of Fixed Charges as a result of the prepayment of Indebtedness in
connection with any Specified Contribution (or the application of the proceeds
thereof) for determining compliance with the Fixed Charge Coverage Ratio
covenant for the period ending on the last day of the applicable Cure Quarter
and any subsequent period that includes such Cure Quarter. Upon Agent’s receipt
of notice from Borrower of its intention to make a Specified Contribution
pursuant to this Section 7(b) no later than the day on which financial
statements are required to be delivered for the applicable fiscal quarter, then,
until the day that is ten (10) days after such date, neither Agent nor any
Lender shall exercise the right to accelerate the Term Loans or terminate the
Term Commitments and neither Agent nor any Lender shall exercise any right to
foreclose on or take possession of the Collateral solely on the basis of an
Event of Default having occurred and continuing under Section 7(a)(i) in respect
of the period ending on the last day of such fiscal quarter.

8.    EVENTS OF DEFAULT.
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1    Payments. If Borrower fails to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion of the Obligations
that accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), and such failure continues for a period of three (3)
Business Days, or (b) all or any portion of the principal of the Term Loans;

8.2    Covenants. If any Loan Party or any of its Subsidiaries:
(a)    fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 3.6, 3.7, 5.1, 5.2, 5.3 (solely as to existence or if
Borrower is not in good standing in its jurisdiction of organization), 5.6, 5.7
(solely if Borrower refuses to allow Agent or its


43



--------------------------------------------------------------------------------





representatives or agents to visit Borrower’s properties, inspect its assets or
books or records, examine and make copies of its books and records, or discuss
Borrower’s affairs, finances, and accounts with officers and employees of
Borrower), 5.10, 5.11, 5.13, 5.14, 5.15, 5.17, 5.19, 5.20 or 5.21 of this
Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of this Agreement
(subject to Section 7(b)), or (iv) Section 7 of the Guaranty and Security
Agreement;
(b)    fails to perform or observe any covenant or other agreement contained in
any of Sections 5.3 (other than as to existence or if Borrower is not in good
standing in its jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this
Agreement and such failure continues for a period of 10 days after the earlier
of (i) the date on which such failure shall first become known to any officer of
Borrower or (ii) the date on which written notice thereof is given to Borrower
by Agent; or
(c)    fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of Borrower
or (ii) the date on which written notice thereof is given to Borrower by Agent;

8.3    Judgments. If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $1,725,000, or more (except to the extent
covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 30 consecutive days at
any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

8.4    Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;

8.5    Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party or its
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;


44



--------------------------------------------------------------------------------






8.6    Default Under Other Agreements. If there is (a) a default under one or
more agreements (other than the Loan Documents or the First Lien Loan Documents)
to which a Loan Party or any of its Subsidiaries is a party with one or more
third Persons relative to a Loan Party’s or any of its Subsidiaries’
Indebtedness involving an aggregate amount of $1,150,000 or more, and such
default (i) occurs at the final maturity of the obligations thereunder, or
(ii) results in a right by such third Person, irrespective of whether exercised,
to accelerate the maturity of such Loan Party’s or its Subsidiary’s obligations
thereunder; (b) a default in or an involuntary early termination of one or more
Hedge Agreements to which a Loan Party or any of its Subsidiaries is a party
involving an aggregate amount of $1,150,000 or more; or (c) a default under the
First Lien Credit Agreement as a result of the failure to make any payment of
any principal, interest, fees or other amount in respect of the First Lien
Obligations on the final maturity date of any term loans in respect of the First
Lien Indebtedness, and such default shall continue (and shall not be cured or
waived) for a period of ten (10) days; or (d) a default under the First Lien
Credit Agreement as a result of the failure to perform or observe any other
condition or covenant (after the expiration of any applicable grace or cure
periods), or any other event shall occur or condition exist (after the
expiration of all applicable grace periods) under the First Lien Loan Documents,
if as a result of such failure, event or condition the maturity of the First
Lien Obligations (or any refinancing thereof) has been accelerated.

8.7    Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

8.8    Guaranty. If the obligation of any Guarantor under the guaranty contained
in the Guaranty and Security Agreement is limited or terminated by operation of
law or by such Guarantor (other than in accordance with the terms of this
Agreement);

8.9    Security Documents. If Guaranty and Security Agreement or any other Loan
Document that purports to create a Lien, shall, for any reason, fail or cease to
create a valid and perfected and, except to the extent of Permitted Liens which
are non-consensual Permitted Liens, permitted purchase money Liens or the
interests of lessors under Capital Leases, first priority Lien on the Collateral
covered thereby, except (a) as a result of a disposition of the applicable
Collateral in a transaction permitted under this Agreement or (b) as the result
of an action or failure to act on the part of Agent;

8.10    Loan Documents. The validity or enforceability of any Loan Document
shall at any time for any reason (other than solely as the result of an action
or failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its


45



--------------------------------------------------------------------------------





Subsidiaries, or by any Governmental Authority having jurisdiction over a Loan
Party or its Subsidiaries, seeking to establish the invalidity or
unenforceability thereof, or a Loan Party or its Subsidiaries shall deny that
such Loan Party or its Subsidiaries has any liability or obligation purported to
be created under any Loan Document;

8.11    Change of Control. A Change of Control shall occur;

8.12    Subordination Provisions. (i) The Intercreditor Agreement or any
subordination provisions in respect of the documents evidencing or governing any
Subordinated Indebtedness (the “Subordination Provisions”) shall, in whole or in
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of applicable Subordinated Indebtedness; or (ii)
Borrower or any other Loan Party shall, directly or indirectly, disavow or
contest in any manner (A) the effectiveness, validity or enforceability of any
of the Subordination Provisions, (B) that the Subordination Provisions exist for
the benefit of the Lender Group or (C) that all payments of principal of or
premium and interest on the applicable Subordinated Indebtedness, or realized
from the liquidation of any property of any Loan Party, shall be subject to any
of the Subordination Provisions.

8.13    Settlement Payments. Borrower fails to make any payment of any
settlement amounts, costs, fees and expenses incurred in connection with the
dismissal or settling of any appeals of the Order (including, without
limitation, the Hargreaves Appeal).

9.    RIGHTS AND REMEDIES.

9.1    Rights and Remedies. Upon the occurrence and the continuation of an Event
of Default, Agent may, and, at the instruction of the Required Lenders, shall
(in each case under clauses (a) or (b) by written notice to Borrower), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:
(a)    declare the principal of, and any and all accrued and unpaid interest and
fees in respect of, the Term Loans and all other Obligations, whether evidenced
by this Agreement or by any of the other Loan Documents to be immediately due
and payable, whereupon the same shall become and be immediately due and payable
and Borrower shall be obligated to repay all of such Obligations in full,
without presentment, demand, protest, or further notice or other requirements of
any kind, all of which are hereby expressly waived by Borrower;
(b)    declare the Term Commitments terminated, whereupon the Term Commitments
shall immediately be terminated together with any obligation of any Lender to
make Term Loans; and


46



--------------------------------------------------------------------------------





(c)    exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Term Commitments shall automatically terminate and the
Obligations, inclusive of the principal of, and any and all accrued and unpaid
interest and fees in respect of, the Term Loans and all other Obligations,
whether evidenced by this Agreement or by any of the other Loan Documents, shall
automatically become and be immediately due and payable and Borrower shall
automatically be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by Borrower.

9.2    Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

10.    WAIVERS; INDEMNIFICATION.

10.1    Demand; Protest; etc. Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrower may in any way be liable.

10.2    The Lender Group’s Liability for Collateral. Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower.

10.3    Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all losses, claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses, joint and several, actually incurred in connection
therewith or in connection with the


47



--------------------------------------------------------------------------------





enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution and delivery, enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or any claim, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any Indemnified Person is a party thereto, whether or not such claim,
litigation, investigation or proceeding are brought by Borrower or its equity
holders, affiliates, creditors or any other person, or the transactions
contemplated hereby or thereby or the monitoring of Borrower’s and its
Subsidiaries’ compliance with the terms of the Loan Documents, and to reimburse
each Indemnified Person within 30 days of written demand for any reasonable
actual documented out of pocket expenses incurred in connection with
investigating or defending any of the foregoing (provided, that the
indemnification in this clause (a) shall not extend to any proceeding (other
than a proceeding against Agent acting pursuant to the Loan Documents in its
capacity as Agent or any of its Affiliates or its or their respective officers,
directors, employees, controlling persons or members) solely between or among
Indemnified Persons that does not arise from any acts or omissions by Borrower
or any of its Subsidiaries; it being understood and agreed that the
indemnification in this clause (a) shall extend to the Agent-Related Persons and
their successors (but not the Lenders) relative to disputes between or among
Agent on the one hand, and one or more Lenders, or one or more of their
Affiliates, on the other hand, or any Taxes or any costs attributable to Taxes,
which shall be governed by Section 16), (b) with respect to any actual or
prospective investigation, litigation, or proceeding related to this Agreement,
any other Loan Document, the making of any Term Loans hereunder, or the use of
the proceeds of the Term Loans provided hereunder (irrespective of whether any
Loan Party or Indemnified Person is a party thereto), or any act, omission,
event, or circumstance in any manner related thereto, and (c) in connection with
or arising out of any presence or release of Hazardous Materials at, on, under,
to or from any assets or properties owned, leased or operated by Borrower or any
of its Subsidiaries or any Environmental Actions, Environmental Liabilities or
Remedial Actions related in any way to Borrower, any of its Subsidiaries or any
assets, properties, operations or actions of Borrower or any of its Subsidiaries
or any other violations of or liabilities arising under Environmental Law or
Environmental Permits by or relating to Borrower or any of its Subsidiaries or
any assets or properties owned, leased or operated by Borrower or any of its
Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”). The
foregoing to the contrary notwithstanding, Borrower shall have no obligation to
any Indemnified Person under this Section 10.3 with respect to (1) any
Indemnified Liability that a court of competent jurisdiction finally determines
to have resulted from (A) the gross negligence, bad faith or willful misconduct
of such Indemnified Person or its officers, directors, employees, controlling
persons or members or (B) a material breach in bad faith by any Indemnified
Person of its obligations under this Agreement or the other Loan Documents. This
provision shall survive the termination of this Agreement and the repayment in
full of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an


48



--------------------------------------------------------------------------------





Indemnified Liability as to which Borrower was required to indemnify the
Indemnified Person receiving such payment, the Indemnified Person making such
payment is entitled to be indemnified and reimbursed by Borrower with respect
thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON. THE PROVISIONS OF THIS SECTION 10.3
SHALL SURVIVE THE RESIGNATION OR TERMINATION OF ANY AGENT AND TERMINATION OF
THIS AGREEMENT.

11.    NOTICES.
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:


49



--------------------------------------------------------------------------------





If to Borrower:
NUVERRA ENVIRONMENTAL SOLUTIONS, INC. 
6720 N. Scottsdale Road, Suite 190
Scottsdale, Arizona 85253
Attn: Chief Legal Officer
Tel: (602) 903-7802
Fax No.: (602) 903-7806
 
 
with copies to:
SQUIRE PATTON BOGGS (US) LLP
1 E. Washington Street, Suite 2700
Phoenix, Arizona 85004
Attn: Matthew Holman, Esq.
Tel: (602) 528-4083
Fax No.: (602) 253-8129
 
 
If to Agent:
WILMINGTON SAVINGS FUND SOCIETY, FSB
500 Delaware Avenue
Wilmington, DE 19801
Attention: Corporate Trust
Reference: Nuverra Environmental Solutions, Inc. Term Loan Credit Agreement
Fax No.: 302-421-9137
with copies to:
MORRISON & FOERSTER LLP
250 West 55th Street
New York, NY 10019-9601
Attn: Jon Levine, Esq.
Fax No.: 212-468-7900
 
 



Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three (3)
Business Days after the deposit thereof in the mail; provided, that (a) notices
sent by overnight courier service shall be deemed to have been given when
received, (b) notices by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.



50



--------------------------------------------------------------------------------





(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).
(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
(d)    BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS


51



--------------------------------------------------------------------------------





LOCATED IN THE COUNTY OF NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(e)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST AGENT, ANY LENDER, ISSUING
BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE,
AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF ANY CLAIM
FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM
FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR.

13.    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1    Assignments and Participations.
(a)    (i) Subject to the conditions set forth in clause (a)(ii) below, any
Lender may assign and delegate all or any portion of its rights and duties under
the Loan Documents (including the Obligations owed to it and its Term
Commitments) to one or more assignees (each, an “Assignee”).
(i)    Assignments shall be subject to the following additional conditions:
(A)    no assignment may be made (x) to a natural person that is not a
“qualified purchaser” within the meaning of Section 2(a)(51) of the Investment
Company Act of 1940, (y) to a Loan Party or a Subsidiary of a Loan Party or (z)
to any Competitor;
(B)    the amount of the Term Loans, Term Commitments and the other rights and
obligations of the assigning Lender hereunder and under the other Loan Documents
subject to each such assignment (determined as of the date the Assignment and
Acceptance with


52



--------------------------------------------------------------------------------





respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $100,000 (except such minimum amount shall not apply
to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender or (II) a group of new
Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate amount to be assigned to all such
new Lenders is at least $100,000);
(C)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(D)    the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrower and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until (1) written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrower and Agent by such Lender
and the Assignee, (2) such Lender and the Assignee have delivered to Borrower
and Agent an Assignment and Acceptance and Agent has notified the assigning
Lender of its receipt thereof and (3) unless waived by Agent, the assigning
Lender or Assignee has paid to Agent, for Agent’s separate account, a processing
fee in the amount of $3,500; and
(E)    the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).
(b)    From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect


53



--------------------------------------------------------------------------------





to any statements, warranties or representations made in or in connection with
this Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document
furnished pursuant hereto, (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Loan Party or the performance or observance by any Loan Party of any of
its obligations under this Agreement or any other Loan Document furnished
pursuant hereto, (iii) such Assignee confirms that it has received a copy of
this Agreement, together with such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (iv) such Assignee will, independently and
without reliance upon Agent, such assigning Lender or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement, (v) such Assignee appoints and authorizes Agent to take
such actions and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such Assignee
agrees that it will perform all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
(d)    Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Term Commitments arising therefrom. The Term Commitment
allocated to each Assignee shall reduce such Term Commitments of the assigning
Lender pro tanto.
(e)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Term Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Term Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder


54



--------------------------------------------------------------------------------





in which such Participant is participating, (B) reduce the interest rate
applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi)  no participation shall be sold to a Loan Party, and
(vii) all amounts payable by Borrower hereunder shall be determined as if such
Lender had not sold such participation, except that, if amounts outstanding
under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrower, the Collateral, or otherwise in respect of the Obligations. No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves.
(f)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Borrower and its Subsidiaries and their
respective businesses.
(g)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.
(h)    The Loan Parties hereby acknowledge that the Lenders and their Affiliates
may securitize the Term Loans (a “Securitization”) through the pledge of the
Term Loans as collateral security for loans to the Lenders or their Affiliates
or through the sale of the Term Loans or the issuance of direct or indirect
interests in the Term Loans to their controlled Affiliates, which loans to the
Lenders or their Affiliates or direct or indirect interests will be rated by
Moody’s, S&P or one or more other rating agencies. The Loan Parties shall, to
the extent commercially reasonable, cooperate with the Lenders and their
Affiliates to effect any and all Securitizations. Notwithstanding the foregoing,
no such Securitization shall release the Lender party thereto from any of its
obligations


55



--------------------------------------------------------------------------------





hereunder or substitute any pledgee, secured party or any other party to such
Securitization for such Lender as a party hereto and no change in ownership of
the Term Loans may be effected except pursuant to this Section 13.1.
(i)    Agent (as a non-fiduciary agent on behalf of Borrower) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Term Commitments and
Term Loans (and the principal amount thereof and stated interest thereon) held
by such Lender (each, a “Registered Loan”). Other than in connection with an
assignment by a Lender of all or any portion of its portion of the Term
Commitments and Term Loans to an Affiliate of such Lender or a Related Fund of
such Lender (i) a Registered Loan (and the registered note, if any, evidencing
the same) may be assigned or sold in whole or in part only by registration of
such assignment or sale on the Register (and each registered note shall
expressly so provide) and (ii) any assignment or sale of all or part of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by registration of such assignment or sale on the Register,
together with the surrender of the registered note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such registered note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new registered notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s). Prior to the registration of assignment or sale of
any Registered Loan (and the registered note, if any evidencing the same),
Borrower shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary. In the case of any assignment by a
Lender of all or any portion of its Term Commitments and Term Loans to an
Affiliate of such Lender or a Related Fund of such Lender, and which assignment
is not recorded in the Register, the assigning Lender, on behalf of Borrower,
shall maintain a register comparable to the Register.
(j)    In the event that a Lender sells participations in the Registered Loan,
such Lender, as a non-fiduciary agent on behalf of Borrower, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.
(k)    Agent shall make a copy of the Register (and each Lender shall make a
copy of its Participant Register to the extent it has one) available for review
by Borrower from time to time as Borrower may reasonably request.


56



--------------------------------------------------------------------------------






13.2    Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that
Borrower may not assign this Agreement or any rights or duties hereunder without
the Lenders’ prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent to assignment by the Lenders shall release
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by Borrower is required in connection with any such
assignment.

14.    AMENDMENTS; WAIVERS.

14.1    Amendments and Waivers.
(a)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
with respect to any departure by Borrower therefrom, shall be effective unless
the same shall be in writing and signed by the Required Lenders (or by Agent at
the written request of the Required Lenders) and the Loan Parties that are party
thereto and then any such waiver or consent shall be effective, but only in the
specific instance and for the specific purpose for which given; provided, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
of the Lenders directly affected thereby and all of the Loan Parties that are
party thereto, do any of the following:
(i)    increase the amount of or extend the expiration date of any Term
Commitment of any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c),
(ii)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
(iii)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders)),
(iv)    amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
(v)    amend, modify, or eliminate Section 3.1 or 3.2,
(vi)    amend, modify, or eliminate Section 15.11,
(vii)    other than as permitted by Section 15.11, release Agent’s Lien in and
to any of the Collateral,


57



--------------------------------------------------------------------------------





(viii)    amend, modify, or eliminate the definitions of “Required Lenders” or
“Pro Rata Share”,
(ix)    contractually subordinate any of Agent’s Liens,
(x)    other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrower or any Guarantor from any obligation for the payment
of money or consent to the assignment or transfer by Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,
(xi)    amend, modify, or eliminate any of the provisions of Section 2.4(b)(i)
or (ii), or
(xii)    amend, modify, or eliminate any of the provisions of Section 13.1 with
respect to assignments to, or participations with, Persons who are Loan Parties
or Affiliates of Loan Parties.
(b)    No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,
(i)    the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrower (and shall not require the
written consent of any of the Lenders),
(ii)    any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrower, and the Required Lenders,
(c)    Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i) through (iii) that affect
such Lender or Section 14.1(a)(iv) but only if such amendment, waiver,
modification, elimination or consent of such Section 14.1(a)(iv) is in respect
of an amendment, modification or elimination of Section 14.1(a)(i) through (iii)
that affects such Lender, and
(d)    No amendment, waiver, or modification shall increase the Term Commitments
or extend the Maturity Date until the completion of all flood insurance
documentation,


58



--------------------------------------------------------------------------------





diligence and coverage as required by the Flood Disaster Protection Act of 1973,
as amended, or as otherwise satisfactory to all Lenders.

14.2    Replacement of Certain Lenders.
(a)    If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrower or Agent, upon at least 5 Business Days prior irrevocable notice,
may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”) or any Lender that made
a claim for compensation (a “Tax Lender”) with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.
(b)    Prior to the effective date of such replacement, the Non-Consenting
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Non-Consenting
Lender or Tax Lender, as applicable, being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including all interest, fees and other amounts that may be due and payable
in respect thereof). If the Non-Consenting Lender or Tax Lender, as applicable,
shall refuse or fail to execute and deliver any such Assignment and Acceptance
prior to the effective date of such replacement, Agent may, but shall not be
required to, execute and deliver such Assignment and Acceptance in the name or
and on behalf of the Non-Consenting Lender or Tax Lender, as applicable, and
irrespective of whether Agent executes and delivers such Assignment and
Acceptance, the Non-Consenting Lender or Tax Lender, as applicable, shall be
deemed to have executed and delivered such Assignment and Acceptance. The
replacement of any Non-Consenting Lender or Tax Lender, as applicable, shall be
made in accordance with the terms of Section 13.1. Until such time as one or
more Replacement Lenders shall have acquired all of the Obligations, the Term
Commitments, and the other rights and obligations of the Non-Consenting Lender
or Tax Lender, as applicable, hereunder and under the other Loan Documents, the
Non-Consenting Lender or Tax Lender, as applicable, shall remain obligated to
make the Non-Consenting Lender’s or Tax Lender’s, as applicable, Pro Rata Share
of Term Loans.

14.3    No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s


59



--------------------------------------------------------------------------------





rights thereafter to require strict performance by Borrower of any provision of
this Agreement. Agent’s and each Lender’s rights under this Agreement and the
other Loan Documents will be cumulative and not exclusive of any other right or
remedy that Agent or any Lender may have.

15.    AGENT; THE LENDER GROUP.

15.1    Appointment and Authorization of Agent. Each Lender hereby designates
and appoints Agent as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as agent for and on behalf of the Lenders on the conditions contained in
this Section 15. The provisions of this Section 15 are solely for the benefit of
Agent and the Lenders, and neither Borrower nor any other party shall have
rights as a third-party beneficiary of any of such provisions. Any provision to
the contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent. Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement or the other Loan Documents with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only a representative relationship between independent
contracting parties. Each Lender hereby further authorizes Agent to act as the
secured party under each of the Loan Documents that create a Lien on any item of
Collateral. Except as expressly otherwise provided in this Agreement, Lenders
agree that Agent shall act upon the written instruction of the Required Lenders
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, payments and proceeds of Collateral, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) exclusively receive, apply, and distribute payments and proceeds of the
Collateral as provided in the Loan Documents, (d) open and maintain such bank
accounts and cash


60



--------------------------------------------------------------------------------





management arrangements as Agent deems necessary and appropriate in accordance
with the Loan Documents for the foregoing purposes, (e) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to Borrower or its Subsidiaries, the Obligations, the Collateral, or otherwise
related to any of same as provided in the Loan Documents, and (f) incur and pay
such Lender Group Expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.

15.2    Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact except to the extent
that a court of competent jurisdiction determines in a final and nonappealable
order that Agent acted with gross negligence or willful misconduct in the
selection of such agent(s) or attorney(s) in fact.

15.3    Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Borrower or any of its
Subsidiaries or Affiliates, or any officer or director thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of Borrower or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lenders to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the books and records or properties of
Borrower or its Subsidiaries.

15.4    Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly


61



--------------------------------------------------------------------------------





contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders. If Agent so requests,
it shall first be indemnified to its reasonable satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders. In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of the Lenders, Agent may presume that such condition is
satisfactory to the Lenders unless Agent shall have received notice to the
contrary from the Lenders prior to the making of such Loan.

15.5    Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

15.6    Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrower and its
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such due diligence, documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit


62



--------------------------------------------------------------------------------





analysis, appraisals and decisions in taking or not taking action under this
Agreement and the other Loan Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower or any
other Person party to a Loan Document. Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent,
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower or any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons. Each Lender acknowledges that Agent does not have
any duty or responsibility, either initially or on a continuing basis (except to
the extent, if any, that is expressly specified herein) to provide such Lender
with any credit or other information with respect to Borrower, its Affiliates or
any of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement.

15.7    Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys’ fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrower is obligated to reimburse Agent
or Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders. In the event Agent is not reimbursed for such costs and expenses by
Borrower or its Subsidiaries, each Lender hereby agrees that it is and shall be
obligated to pay to Agent such Lender’s ratable portion thereof. Whether or not
the transactions contemplated hereby are consummated, each of the Lenders, on a
ratable basis, shall indemnify and defend the Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrower and without limiting the
obligation of Borrower to do so) from and against any and all Indemnified
Liabilities; provided, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct nor shall any
Lender be liable for the obligations of any Defaulting Lender in failing to make
a Term Loan or other extension of credit hereunder. Without limitation of the
foregoing, each Lender shall reimburse Agent upon demand for such Lender’s
ratable share of any costs or out of pocket expenses (including attorneys,
accountants, advisors, and consultants fees and expenses) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities


63



--------------------------------------------------------------------------------





under, this Agreement or any other Loan Document to the extent that Agent is not
reimbursed for such expenses by or on behalf of Borrower, including, for the
avoidance of doubt, any compensation, expenses, disbursements, and advances
incurred or owed by Agent pursuant to any demand for indemnity made by a
depository bank under any account control agreement entered into by Agent in
connection with its duties under this Agreement. The undertaking in this Section
shall survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.

15.8    Agent in Individual Capacity. Agent and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
Equity Interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Document as
though Agent were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, Agent or its
Affiliates may receive information regarding Borrower or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them.

15.9    Successor Agent. Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrower
(unless such notice is waived by Borrower or an Event of Default exists). In
addition, the Required Lenders may agree in writing to remove and replace Agent.
If Agent resigns or is terminated, as the case may be, under this Agreement, the
Required Lenders shall be entitled to appoint a successor Agent for the Lenders
from among the Lenders or otherwise. If no successor Agent is appointed prior to
the effective date of the resignation or termination, as the case may be, of
Agent, the Required Lenders may appoint a successor Agent from among the Lenders
or such other Person as the Required Lenders shall select. In any such event,
upon the acceptance of its appointment as successor Agent hereunder, such
successor Agent shall succeed to all the rights, powers, and duties of the
retiring Agent and the term “Agent” shall mean such successor Agent and the
retiring Agent’s appointment, powers, and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 15 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement. If no successor Agent
has accepted appointment as Agent by the date which is 30 days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.


64



--------------------------------------------------------------------------------






15.10    Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire Equity Interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding Borrower or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances, such Lender shall not be under any obligation to provide
such information to them.

15.11    Collateral Matters.
(a)    The Lenders hereby irrevocably authorize Agent to release any Lien on any
Collateral (i) upon the termination of the Term Commitments and payment and
satisfaction in full by Borrower of all of the Obligations, (ii) constituting
property being sold or disposed of if a release is required or desirable in
connection therewith and if Borrower certifies to Agent that the sale or
disposition is permitted under Section 6.4 (and Agent may rely conclusively on
any such certificate, without further inquiry), (iii) constituting property in
which neither Borrower nor its Subsidiaries owned any interest at the time
Agent’s Lien was granted nor at any time thereafter, (iv) constituting property
leased or licensed to Borrower or its Subsidiaries under a lease or license that
has expired or is terminated in a transaction permitted under this Agreement, or
(v) in connection with a credit bid or purchase authorized under this Section
15.11. The Loan Parties and the Lenders hereby irrevocably authorize Agent,
based upon the instruction of the Required Lenders, to (a) consent to, credit
bid or purchase (either directly or indirectly through one or more entities) all
or any portion of the Collateral at any sale thereof conducted under the
provisions of the Bankruptcy Code, including Section 363 of the Bankruptcy Code,
(b) credit bid or purchase (either directly or indirectly through one or more
entities) all or any portion of the Collateral at any sale or other disposition
thereof conducted under the provisions of the Code, including pursuant to
Sections 9-610 or 9-620 of the Code, or (c) credit bid or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any other sale or foreclosure conducted or consented to by Agent
in accordance with applicable law in any judicial action or proceeding or by the
exercise of any legal or equitable remedy. In connection with any such credit
bid or purchase, (i) the Obligations owed to the Lenders shall be entitled to
be, and shall be, credit bid on a ratable basis (with Obligations with respect
to contingent or unliquidated claims being estimated for such purpose if the
fixing or liquidation thereof would not impair or unduly delay the ability of
Agent to credit bid or purchase at such sale or other disposition of the
Collateral and, if such contingent or unliquidated claims cannot be estimated
without impairing or unduly delaying the ability of Agent to credit bid at such
sale or other disposition, then such claims shall be disregarded, not credit
bid, and not entitled to


65



--------------------------------------------------------------------------------





any interest in the Collateral that is the subject of such credit bid or
purchase) and the Lenders whose Obligations are credit bid shall be entitled to
receive interests (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) in the
Collateral that is the subject of such credit bid or purchase (or in the Equity
Interests of the any entities that are used to consummate such credit bid or
purchase), and (ii) Agent, based upon the instruction of the Required Lenders,
may accept non-cash consideration, including debt and equity securities issued
by any entities used to consummate such credit bid or purchase and in connection
therewith Agent may reduce the Obligations owed to the Lenders (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) based upon the value of such non-cash
consideration. Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(x) if the release is of all or substantially all of the Collateral, all of the
Lenders, or (y) otherwise, the Required Lenders. Upon request by Agent or
Borrower at any time, the Lenders will confirm in writing Agent’s authority to
release any such Liens on particular types or items of Collateral pursuant to
this Section 15.11; provided, that (1) anything to the contrary contained in any
of the Loan Documents notwithstanding, Agent shall not be required to execute
any document or take any action necessary to evidence such release on terms
that, in Agent’s opinion, could expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly released) upon (or obligations of Borrower in respect of) any
and all interests retained by Borrower, including, the proceeds of any sale, all
of which shall continue to constitute part of the Collateral. Each Lender
further hereby irrevocably authorizes Agent, at its option and in its sole
discretion, to subordinate any Lien granted to or held by Agent under any Loan
Document to the holder of any Permitted Lien on such property if such Permitted
Lien secures Permitted Purchase Money Indebtedness.
(b)    Agent shall have no obligation whatsoever to any of the Lenders (i) to
verify or assure that the Collateral exists or is owned by Borrower or its
Subsidiaries or is cared for, protected, or insured or has been encumbered,
(ii) to verify or assure that Agent’s Liens have been properly or sufficiently
or lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, (iii) to verify or assure that any particular items of
Collateral meet the eligibility criteria applicable in respect thereof, (iv) to
impose, maintain, increase, reduce, implement, or eliminate any particular
reserve hereunder or to determine whether the amount of any reserve is
appropriate or not, or (v) to exercise at all or in any particular manner or
under any duty of care, disclosure or fidelity, or to continue exercising, any
of the rights, authorities and powers granted or available to Agent pursuant to
any of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate and that Agent


66



--------------------------------------------------------------------------------





shall have no other duty or liability whatsoever to any Lender as to any of the
foregoing, except as otherwise expressly provided herein.

15.12    Restrictions on Actions by Lenders; Sharing of Payments.
(a)    Each of the Lenders agrees that it shall not, without the express written
consent of Agent, set off against the Obligations, any amounts owing by such
Lender to Borrower or its Subsidiaries or any deposit accounts of Borrower or
its Subsidiaries now or hereafter maintained with such Lender. Each of the
Lenders further agrees that it shall not, unless specifically requested to do so
in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Loan Document
against Borrower or any Guarantor or to foreclose any Lien on, or otherwise
enforce any security interest in, any of the Collateral.
(b)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13    Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected by possession or control.
Should any Lender obtain possession or control of any such Collateral, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor
shall deliver possession or control of such Collateral to Agent or in accordance
with Agent’s instructions.

15.14    Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently


67



--------------------------------------------------------------------------------





with each such payment, Agent shall identify whether such payment (or any
portion thereof) represents principal, premium, fees, or interest of the
Obligations (to the extent Borrower has so identified such payments).

15.15    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

15.16    [Reserved].

15.17    Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations to make any credit available hereunder shall constitute
the several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Term Commitments, to make an amount of such
credit not to exceed, in principal amount, at any one time outstanding, the
amount of their respective Term Commitments. Nothing contained herein shall
confer upon any Lender any interest in, or subject any Lender to any liability
for, or in respect of, the business, assets, profits, losses, or liabilities of
any other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in Section
15.7, no member of the Lender Group shall have any liability for the acts of any
other member of the Lender Group. No Lender shall be responsible to Borrower or
any other Person for any failure by any other Lender to fulfill its obligations
to make credit available hereunder, nor to advance for such Lender or on its
behalf, nor to take any other action on behalf of such Lender hereunder or in
connection with the financing contemplated herein.

16.    WITHHOLDING TAXES.

16.1    Payments. All payments by or on account of any obligation of any Loan
Party under any Loan Document will be made free and clear of, and without
deduction or withholding for, any present or future Indemnified Taxes, and in
the event any deduction or withholding of Indemnified Taxes is required,
Borrower shall comply with the next sentence of this Section 16.1. If any
Indemnified Taxes are so levied or imposed, Borrower agrees to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein. Borrower shall indemnify Agent and


68



--------------------------------------------------------------------------------





each Lender and Participant, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 16.1) payable or paid
by such Agent, Lender or Participant or required to be withheld or deducted from
a payment to such Agent, Lender or Participant and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Borrower will furnish to Agent as promptly as possible after the date
the payment of any Indemnified Tax is due pursuant to applicable law, certified
copies of tax receipts evidencing such payment by Borrower. Borrower agrees to
pay any present or future stamp, value added or documentary taxes or any other
excise or property taxes, charges, or similar levies that arise from any payment
made hereunder or from the execution, delivery, performance, recordation, or
filing of, or otherwise with respect to this Agreement or any other Loan
Document.

16.2    Exemptions.
(a)    If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:
(i)    if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception,
(A) a statement of the Lender or Participant, signed under penalty of perjury,
that it is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC,
(II) a 10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B)
of the IRC), or (III) a controlled foreign corporation related to Borrower
within the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed
and executed IRS Form W-8BEN, Form W-8BEN-E or Form W-8IMY (with proper
attachments);
(ii)    if such Lender or Participant is entitled to claim an exemption from, or
a reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E;
(iii)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
(iv)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (with proper attachments); or


69



--------------------------------------------------------------------------------





(v)    a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.
(b)    Each Lender and each Participant shall provide new forms (or successor
forms) upon the expiration or obsolescence of any previously delivered forms or
promptly notify Borrower and Agent in writing of its legal inability to do so.
Each Lender or Participant shall promptly notify Agent (or, in the case of a
Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
(c)    If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms or promptly notify Borrower and Agent in writing of its legal
inability to do so. Each Lender and each Participant shall promptly notify Agent
(or, in the case of a Participant, to the Lender granting the participation
only) of any change in circumstances which would modify or render invalid any
claimed exemption or reduction.
(d)    If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower, such Lender or Participant agrees to notify Agent (or, in the case of
a sale of a participation interest, to the Lender granting the participation
only) of the percentage amount in which it is no longer the beneficial owner of
Obligations of Borrower. To the extent of such percentage amount, Agent will
treat such Lender’s or such Participant’s documentation provided pursuant to
Section 16.2(a) or 16.2(c) as no longer valid. With respect to such percentage
amount, such Assignee (or assignee Participant) may provide new documentation,
pursuant to Section 16.2(a) or 16.2(c), if applicable. Borrower agrees that each
Participant shall be entitled to the benefits of this Section 16 with respect to
its participation in any portion of the Term Commitments and the Obligations so
long as such Participant complies with the obligations set forth in this Section
16 with respect thereto.

16.3    Reductions.


70



--------------------------------------------------------------------------------





(a)    If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
Section 16.2(a) or 16.2(c) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.
(b)    If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent (or, in the case of a Participant,
to the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys’ fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

16.4    Refunds. If Agent or a Lender reasonably determines that it has received
a refund of any Indemnified Taxes to which Borrower has paid additional amounts
pursuant to this Section 16, so long as no Default or Event of Default has
occurred and is continuing, it shall pay over such refund to Borrower (but only
to the extent of payments made, or additional amounts paid, by Borrower under
this Section 16 with respect to Indemnified Taxes giving rise to such a refund),
net of all out-of-pocket expenses of Agent or such Lender and without interest
(other than any interest paid by the applicable Governmental Authority with
respect to such a refund); provided, that Borrower, upon the request of Agent or
such Lender, agrees to repay the amount paid over to Borrower (plus any
penalties, interest or other charges, imposed by the applicable Governmental
Authority, other than such penalties, interest or other charges imposed as a
result of the willful misconduct or gross negligence of Agent hereunder) to
Agent or such Lender in the event Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything in this
Agreement to the contrary, this Section 16 shall not be construed to require
Agent


71



--------------------------------------------------------------------------------





or any Lender to make available its tax returns (or any other information which
it deems confidential) to Borrower or any other Person.

17.    GENERAL PROVISIONS.

17.1    Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower, Agent, and each Lender whose signature is provided for on
the signature pages hereof.

17.2    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

17.4    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5    [Reserved].

17.6    Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original


72



--------------------------------------------------------------------------------





executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement. The foregoing shall apply to each other Loan Document
mutatis mutandis.

17.8    Revival and Reinstatement of Obligations; Certain Waivers. If any member
of the Lender Group repays, refunds, restores, or returns in whole or in part,
any payment or property (including any proceeds of Collateral) previously paid
or transferred to such member of the Lender Group in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document, because the payment, transfer, or the incurrence
of the obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent transfers, preferences,
or other voidable or recoverable obligations or transfers (each, a “Voidable
Transfer”), or because such member of the Lender Group elects to do so on the
reasonable advice of its counsel in connection with a claim that the payment,
transfer, or incurrence is or may be a Voidable Transfer, then, as to any such
Voidable Transfer, or the amount thereof that such member of the Lender Group
elects to repay, restore, or return (including pursuant to a settlement of any
claim in respect thereof), and as to all reasonable costs, expenses, and
attorneys’ fees of such member of the Lender Group related thereto, (i) the
liability of the Loan Parties with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist and (ii) Agent’s Liens securing such
liability shall be effective, revived, and remain in full force and effect, in
each case, as fully as if such Voidable Transfer had never been made. If, prior
to any of the foregoing, (A) Agent’s Liens shall have been released or
terminated or (B) any provision of this Agreement shall have been terminated or
cancelled, Agent’s Liens, or such provision of this Agreement, shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligation of any Loan Party in respect of such liability
or any Collateral securing such liability.

17.9    Confidentiality.
(a)    Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrower and
its Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
investors, prospective investors, lenders, Subsidiaries and Affiliates of any
member of the Lender Group, provided that any such investor, prospective
investor, lender, Subsidiary or Affiliate shall have agreed to receive


73



--------------------------------------------------------------------------------





such information hereunder subject to the terms of this Section 17.9, (iii) as
may be required by regulatory authorities so long as such authorities are
informed of the confidential nature of such information, (iv) as may be required
by statute, decision, or judicial or administrative order, rule, or regulation;
provided that (x) prior to any disclosure under this clause (iv), the disclosing
party agrees to provide Borrower with prior notice thereof, to the extent that
it is practicable to do so and to the extent that the disclosing party is
permitted to provide such prior notice to Borrower pursuant to the terms of the
applicable statute, decision, or judicial or administrative order, rule, or
regulation and (y) any disclosure under this clause (iv) shall be limited to the
portion of the Confidential Information as may be required by such statute,
decision, or judicial or administrative order, rule, or regulation, (v) as may
be agreed to in advance in writing by Borrower, (vi) as requested or required by
any Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrower with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrower
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrower with prior written notice thereof, and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.
(b)    Anything in this Agreement to the contrary notwithstanding, Agent and
Lenders may disclose information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services or in its marketing or promotional materials, with such information to
consist of deal terms and other information customarily found in such
publications or marketing or promotional materials. Borrower and each


74



--------------------------------------------------------------------------------





Subsidiary hereby authorizes and gives permission for Agent, Lenders and their
respective Affiliates to use the legal or fictional company name, logo,
trademark and/or personal quotes in connection with promotional materials that
Agent or any Lender may disseminate to the public relating to Agent or such
Lender’s relationship with Borrower. Promotional materials may include, but are
not limited to, brochures, video tapes, emails, internet websites, advertising
in newspapers and/or other periodicals, lucites, pictures and photographs.
(c)    The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term). Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as “Public Investor” (or
such other similar term).

17.10    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Term Loans, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of, or any accrued interest on,
any Term Loan or any fee or any other amount payable under this Agreement is
outstanding or unpaid and so long as the Term Commitments have not expired or
been terminated.

17.11    Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies the
Loan Parties, which information includes the names, address and tax
identification numbers of the Loan Parties and other information that will allow
such Lender to identify the Loan Parties in accordance with the Patriot Act. In
addition, if Agent is required by law or regulation or internal policies to do
so, it shall have the right to periodically conduct (a) Patriot Act searches,
OFAC/PEP searches, and customary individual background checks for the Loan


75



--------------------------------------------------------------------------------





Parties and (b) OFAC/PEP searches and customary individual background checks for
the Loan Parties’ senior management and key principals, and Borrower agrees to
cooperate in respect of the conduct of such searches and further agrees that the
reasonable costs and charges for such searches shall constitute Lender Group
Expenses hereunder and be for the account of Borrower. This notice is given in
accordance with the requirements of the Patriot Act and is effective for Agent.

17.12    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

17.13    No Setoff. All payments made by Borrower hereunder or under any note or
other Loan Document will be made in immediately available funds and without
setoff, counterclaim, or other defense.

17.14    Intercreditor Agreement. Agent and each Lender hereunder, by its
acceptance of the benefits provided hereunder, (a) agrees that it will be bound
by, and will take no actions contrary to, the provisions of the Intercreditor
Agreement, and (b) authorizes and instructs Agent to enter into the
Intercreditor Agreement as Agent on behalf of each Lender. Agent and each Lender
hereby agrees that the terms, conditions and provisions contained in this
Agreement are subject to the Intercreditor Agreement and, in the event of a
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.
[Signature pages to follow.]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.


BORROWER:
NUVERRA ENVIRONMENTAL SOLUTIONS, INC., a Delaware corporation 


By: ________________________________ 
Name: ______________________________
Title:





76



--------------------------------------------------------------------------------







 
WILMINGTON SAVINGS FUND SOCIETY, FSB, as Agent 


By: ________________________________  
Name:
Title:








--------------------------------------------------------------------------------






 
ASCRIBE II INVESTMENTS LLC, as a Lender 

 
By: ________________________________  
Name:
Title:


 
ASCRIBE III INVESTMENTS LLC, as a Lender 

 
By:  ________________________________
Name:
Title:


 
ECF VALUE FUND, LP, as a Lender 

 
By:  ________________________________
Name:
Title:


 
ECF VALUE FUND II, LP, as a Lender 

 
By: ________________________________  
Name:
Title:


 
ECF VALUE FUND INTERNATIONAL MASTER, LP, as a Lender 

 
By:  ________________________________
Name:
Title:





    



--------------------------------------------------------------------------------






Schedule C-1

Term Commitments
Lender
Closing Date Term Loan Commitment
Special Delayed Draw Term Loan Commitment
Additional Delayed Draw Term Loan Commitment
ASCRIBE II INVESTMENTS LLC


$863,827.48




$19,448.74




$215,946.61


ASCRIBE III INVESTMENTS LLC


$9,662,672.52




$217,551.26




$2,415,553.39


ECF VALUE FUND, LP


$2,580,045.15




$58,088.70




$644,980.65


ECF VALUE FUND II, LP


$6,247,477.75




$140,659.50




$1,561,795.25


ECF VALUE FUND INTERNATIONAL MASTER, LP


$1,698,977.10




$38,251.80




$424,724.10


All Lenders


$21,053,000.00




$474,000.00




$5,263,000.00
















--------------------------------------------------------------------------------






Schedule 1.1
As used in the Agreement, the following terms shall have the following
definitions:
“Account” means an account (as that term is defined in the Code).
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.
“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by Borrower or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is either purchase money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition and (d) is not guaranteed by any
other Loan Party.
“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or a material portion of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.
“Additional Delayed Draw Term Loan” has the meaning specified therefor in
Section 2.2(c) of the Agreement.
“Additional Delayed Draw Term Loan Commitment” means, with respect to each
Lender, its Additional Delayed Draw Term Loan Commitment, and, with respect to
all Lenders, their Additional Delayed Draw Term Loan Commitments, in each case
as such Dollar amounts are set forth beside such Lender’s name under the
applicable heading on Schedule C-1 or in the Assignment and Acceptance pursuant
to which such Lender became a Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.
“Additional Delayed Draw Term Loan Commitment Termination Date” means the later
of (a) the date of the Discharge of the Senior Obligations and (b) August 7,
2019.
“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.


Schedule 1.1 – Page 1





--------------------------------------------------------------------------------





“Administrative Questionnaire” has the meaning specified therefor in Section
13.1(a) of the Agreement.
“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of Section 6.10 of the Agreement:
(a) any Person which owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of directors or other
members of the governing body of a Person or 10% or more of the partnership or
other ownership interests of a Person (other than as a limited partner of such
Person) shall be deemed an Affiliate of such Person, (b) each director (or
comparable manager) of a Person shall be deemed to be an Affiliate of such
Person, and (c) each partnership in which a Person is a general partner shall be
deemed an Affiliate of such Person. Notwithstanding the foregoing, no Lender
shall be deemed to be an Affiliate of a Loan Party.
“Agent” has the meaning specified therefor in the preamble to the Agreement.
“Agent-Related Persons” means Agent, together with its Affiliates, controlling
persons and their respective directors, officers, employees, partners, advisors,
agents and other representatives of each of the foregoing and their respective
successors.
“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to the Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrower and the Lenders).
“Agent’s Liens” means the Liens granted by Borrower or its Subsidiaries to Agent
under the Loan Documents and securing the Obligations.
“Agreement” means the Second Lien Term Loan Credit Agreement to which this
Schedule 1.1 is attached.
“Anti-Corruption Laws” means any and all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any subsidiary from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010 and other similar legislation in any other jurisdictions.
“Anti-Terrorism Laws” means any and all laws, regulations, rules, orders, etc.
in effect from time to time relating to anti-money laundering and terrorism,
including, without


Schedule 1.1 – Page 2



--------------------------------------------------------------------------------





limitation, Executive Order No. 13224 (effective September 24, 2001) and the USA
Patriot Act (Pub. L. No. 107-56 (Oct. 12, 2001)).
“Application Event” means the occurrence and continuance of (a) a failure by
Borrower to repay all of the Obligations in full on the Maturity Date, or (b) an
Event of Default and the election by Agent or the Required Lenders to require
that payments and proceeds of Collateral be applied pursuant to Section
2.4(b)(ii) of the Agreement.
“Approved Plan” means those certain plans of reorganization approved by the
United States Bankruptcy Court for the District of Delaware pursuant to the
Order.
“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.
“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrower to Agent.
“Bankruptcy Cases” has the meaning set forth in the recitals to the Agreement.
“Bankruptcy Code” has the meaning set forth in the recitals to the Agreement.
“Bankruptcy Court” has the meaning set forth in the recitals to the Agreement.
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.
“Blocked Account” has the meaning specified therefor in Section 2.14(a) of the
Agreement.
“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
“Borrower” has the meaning specified therefor in the preamble to the Agreement.
“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.


Schedule 1.1 – Page 3



--------------------------------------------------------------------------------





“Borrowing” means a borrowing consisting of Term Loans made on the same day by
the Lenders.
“Bridge Loan” means the loan advanced to the Borrower pursuant to the Bridge
Loan Agreement.
“Bridge Loan Agreement” that certain Bridge Term Loan Credit Agreement, dated as
of the First Amendment Effective Date, by and among the Borrower, Wilmington
Savings Fund Society, FSB, as administrative agent, and the lenders identified
on the signature pages thereof, in form and substance satisfactory to the Agent.
“Bridge Subordination Agreement” means the Subordination Agreement, dated as of
First Amendment Effective Date, by and among Agent, the First Lien Agent,
Wilmington Savings Fund Society, FSB, the Borrower and each other obligor party
thereto, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with its terms.
“Business Day” means any day excluding Saturday, Sunday, and any day which is a
legal holiday under the laws of the State of New York or which is a day on which
Agent is otherwise closed for transacting business with the public.
“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
Section 2.4(e)(ii) of the Agreement, (b) with respect to the purchase price of
assets that are purchased substantially contemporaneously with the trade-in of
existing assets during such period, the amount that the gross amount of such
purchase price is reduced by the credit granted by the seller of such assets for
the assets being traded in at such time, (c) expenditures made during such
period to consummate one or more Permitted Acquisitions, (d) expenditures made
during such period to the extent made with the identifiable proceeds of an
equity investment in Borrower which equity investment is made substantially
contemporaneously with the making of the expenditure, (e) capitalized software
development costs to the extent such costs are deducted from net earnings under
the definition of EBITDA for such period, and (f) expenditures during such
period that, pursuant to a written agreement, are reimbursed by a third Person
(excluding Borrower or any of its Affiliates).
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.


Schedule 1.1 – Page 4



--------------------------------------------------------------------------------





“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $1,000,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $1,000,000,000, having a term of not more
than seven days, with respect to securities satisfying the criteria in clauses
(a) or (d) above, (g) debt securities with maturities of six months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, and
(h) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above.
“Cash Interest Rate” means (i) prior to the PIK Termination Date, 5.5% per
annum, and (ii) on or after the PIK Termination Date, 11.0% per annum.
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
“Certificated Equipment” means any Equipment the ownership of which is evidenced
by, or under applicable law, is required to be evidenced by, a certificate of
title.
“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).


Schedule 1.1 – Page 5



--------------------------------------------------------------------------------





“CFO” has the meaning specified therefor in Section 5.20(a) of the Agreement.
“Change in Law” means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change of Control” means that:
(a)Gates Capital Management LLC and Ascribe Capital LLC shall cease to own and
control legally and beneficially (free and clear of all Liens), either directly
or indirectly, equity securities in Borrower representing more than 40% of the
combined voting power of all of equity securities entitled to vote for members
of the board of directors or equivalent governing body of Borrower; or
(b)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Equity Investors becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 35% or more of the Equity Interests
of Borrower entitled to vote for members of the board of directors or equivalent
governing body of Borrower on a fully-diluted basis (and taking into account all
such securities that such “person” or “group” has the right to acquire pursuant
to any option right); or
(c)    during any period of 12 consecutive months, individuals who at the
beginning of such period were members of Borrower’s board of directors cease for
any reason to constitute a majority of the directors of Borrower then in office
unless (i) such new directors were elected by a majority of the directors of
Borrower who constituted the board of directors of Borrower at the beginning of
such period (or by directors so elected) or by the stockholders pursuant to the


Schedule 1.1 – Page 6



--------------------------------------------------------------------------------





nomination of the existing directors, or (ii) the reason for such directors
failing to constitute a majority is a result of retirement by directors due to
age, death or disability, or
(d)    Borrower shall cease, directly or indirectly, to own and control legally
and beneficially all of the Equity Interests in the other Loan Parties; or
(e)    a “Change of Control” (as defined in the First Lien Credit Agreement or
the Bridge Loan Agreement, as applicable) shall occur.
“China Water” means China Water and Drinks, Inc., a Delaware corporation.
“Clearwater Acquisition” means the acquisition of all of the Equity Interests of
(i) Clearwater Three, LLC, an Ohio limited liability company, (ii) Clearwater
Five, LLC, an Ohio limited liability company, and (iii) Clearwater Solutions,
LLC, an Ohio limited liability company, pursuant to the Clearwater Acquisition
Agreement.
“Clearwater Acquisition Agreement” means that certain Equity Purchase Agreement,
dated as of October 5, 2018, among David Niederst Irrevocable Trust and
Stillwater Seven, LLC as sellers and Nuverra Ohio Disposal LLC, as buyer, as
amended and in effect from time to time to the extent permitted herein.
“Clearwater Business” has the meaning ascribed to the term “Business” in the
Clearwater Acquisition Agreement as in effect on the First Amendment Effective
Date.
“Closing Date” means the date of the making of the initial Term Loans (or other
extension of credit) under the Agreement.
“Closing Date Term Loan” has the meaning specified therefor in Section 2.2(a) of
the Agreement.
“Closing Date Term Loan Commitment” means, with respect to each Lender, its
Closing Date Term Loan Commitment, and, with respect to all Lenders, their
Closing Date Term Loan Commitments, in each case as such Dollar amounts are set
forth beside such Lender’s name under the applicable heading on Schedule C-1 or
in the Assignment and Acceptance pursuant to which such Lender became a Lender
under the Agreement, as such amounts may be reduced or increased from time to
time pursuant to assignments made in accordance with the provisions of Section
13.1 of the Agreement.
“Code” means the New York Uniform Commercial Code, as in effect from time to
time.


Schedule 1.1 – Page 7



--------------------------------------------------------------------------------





“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or any of its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents.
“Collection Account” has the meaning specified therefor in Section 2.14(a) of
the Agreement.
"Competitor" means any Person which is a direct competitor of Borrower or its
Subsidiaries if, at the time of a proposed assignment, the assigning Lender has
actual knowledge that such Person is a direct competitor of Borrower or its
Subsidiaries; provided, that in connection with any assignment or participation,
the Assignee or Participant with respect to such proposed assignment or
participation that is an investment bank, a commercial bank, a finance company,
a fund, or other Person which merely has an economic interest in any such direct
competitor, and is not itself such a direct competitor of Borrower or its
Subsidiaries, shall not be deemed to be a direct competitor for the purposes of
this definition.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of
Borrower to Agent.
“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, First Lien Agent, Agent, and the applicable securities
intermediary (with respect to a Securities Account) or bank (with respect to a
Deposit Account).
“Cure Amount” has the meaning specified therefor in Section 7(b) of the
Agreement.
“Cure Quarter” has the meaning specified therefor in Section 7(b) of the
Agreement.
“Debtors” has the meaning set forth in the recitals to the Agreement.
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within 2 Business Days of the
date that it is required to do so under the Agreement, (b) notified Borrower,
Agent, or any Lender in writing that it does not intend to comply with all or
any portion of its funding obligations under the Agreement, (c) has made a
public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request


Schedule 1.1 – Page 8



--------------------------------------------------------------------------------





by Agent, to confirm that it will comply with the terms of the Agreement
relating to its obligations to fund any amounts required to be funded by it
under the Agreement, (e) otherwise failed to pay over to Agent or any other
Lender any other amount required to be paid by it under the Agreement within 2
Business Days of the date that it is required to do so under the Agreement, or
(f) (i) becomes or is insolvent or has a parent company that has become or is
insolvent or (ii) becomes the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, or custodian or appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
“Defaulting Lender Rate” means the interest rate(s) then applicable to Term
Loans.
“Delayed Draw Term Loan” means a Special Delayed Draw Term Loan or an Additional
Delayed Draw Term Loan, or both, as the context may require.
“Delayed Draw Term Loan Commitment” means a Special Delayed Draw Term Loan
Commitment or an Additional Delayed Draw Term Loan Commitment, or both, as the
context may require.
“Deposit Account” means any deposit account (as that term is defined in the
Code).
“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1 to the Agreement (or such other Deposit Account of Borrower located
at Designated Account Bank that has been designated as such, in writing, by
Borrower to Agent).
“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrower to Agent).
“Designated Price” means the 20-day volume weighted average price of the common
stock of the Borrower preceding the issuance of a press release or other similar
public announcement of the Clearwater Acquisition.
“DIP ABL Credit Agreement” has the meaning set forth in the recitals to the
Agreement.
“DIP Term Credit Agreement” has the meaning set forth in the recitals to the
Agreement.
“Discharge of the Senior Obligations” has the meaning specified therefor in the
Intercreditor Agreement.


Schedule 1.1 – Page 9



--------------------------------------------------------------------------------





“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Term
Loans and all other Obligations that are accrued and payable and the termination
of the Term Commitments), (b) are redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests), in whole or in part,
(c) provide for the scheduled payments of dividends in cash, or (d) are or
become convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 180 days after the Maturity Date.
“Dollars” or “$” means United States dollars.
“Earn-Outs” means unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the purchase price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.
“EBITDA” means, with respect to any fiscal period,
(a)Borrower’s consolidated net earnings (or loss), minus
(b)    without duplication, the sum of the following amounts of Borrower for
such period to the extent included in determining consolidated net earnings (or
loss) for such period:
(i)    extraordinary gains (including gains from disposition of assets),
(ii)    interest income,
(iii)    gains in connection with any Hedge Agreement, and
(iv)    non-cash gains,
plus
(c)    without duplication, the sum of the following amounts of Borrower for
such period to the extent included in determining consolidated net earnings (or
loss) for such period:
(i)    non-cash extraordinary losses,


Schedule 1.1 – Page 10



--------------------------------------------------------------------------------





(ii)    Interest Expense,
(iii)    income taxes,
(iv)    depreciation and amortization for such period, in each case, determined
on a consolidated basis in accordance with GAAP,
(v)    any non-cash impairment charge or asset write-off or write-down related
to intangible assets, long-lived assets and other assets, and investment in debt
and equity securities pursuant to GAAP,
(vi)    non-cash stock-based awards, non-cash compensation expense, including
non-cash charges arising from stock options, restricted stock or other equity
incentive programs,
(vii)    other non-cash charges, including purchase accounting adjustments in
accordance with GAAP and any non-cash loss or expense resulting from bonus
payments made to repay non-cash loans made to officers, directors or employees,
(viii)    non-cash losses in connection with any Hedge Agreement,
(ix)    all fees, costs and expenses incurred in connection with any amendment
to any Loan Document,
(x)    all fees, costs and expenses incurred in connection with any amendment to
any First Lien Loan Document,
(xi)    all reasonable fees, costs and expenses incurred in connection with any
Permitted Acquisition or any acquisition consented to by the Required Lenders in
an aggregate amount not to exceed $750,000 per acquisition, whether or not
consummated, in the applicable period,
(xii)    any fees, expenses, commissions, costs or other charges incurred prior
to one hundred and eighty (180) days following the Closing Date and related to
the Bankruptcy Cases, the Approved Plan and the transactions contemplated by the
Bankruptcy Cases and the Approved Plan,
(xiii)    any fees, expenses, commissions, costs or other charges incurred in
connection with the Bankruptcy Cases with respect to (A) the Borrower’s
engagement of the Financial Advisor, and (B)(1) the Hargreaves Appeal or (2) any
other appeals of the Order, in an aggregate amount in the case of (1) and (2)
not to exceed $750,000,


Schedule 1.1 – Page 11



--------------------------------------------------------------------------------





(xiv)    non-recurring non-cash charges, expenses and losses (including losses
from disposition of assets), and
(xv)    all expenses and charges to the extent fully reimbursed in cash by a
third party;
provided, that, notwithstanding anything to the contrary contained herein, for
the period commencing on September 1, 2017 and ending on August 31, 2018, EBITDA
shall include that portion of EBITDA attributable to the Clearwater Business for
each of the fiscal months set forth below in the amount set forth below opposite
such fiscal month:
Fiscal Month
EBITDA
Fiscal Month ending September 30, 2017
$399,274
Fiscal Month ending October 31, 2017
$444,299
Fiscal Month ending November 30, 2017
$445,432
Fiscal Month ending December 31, 2017
$915,254
Fiscal Month ending January 31, 2018
$511,589
Fiscal Month ending February 28, 2018
$654,183
Fiscal Month ending March 31, 2018
$407,971
Fiscal Month ending April 30, 2018
$597,653
Fiscal Month ending May 31, 2018
$421,227
Fiscal Month ending June 30, 2018
$640,019
Fiscal Month ending July 31, 2018
$660,625
Fiscal Month ending August 31, 2018
$597,482



“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of or liability
under Environmental Laws or releases of Hazardous Materials, including without
limitation (a) from any assets, properties, or businesses of any Borrower, any
Subsidiary of a Borrower, or any of their predecessors in interest, (b) from
adjoining properties or businesses, or (c) from or onto any facilities which
received Hazardous Materials generated by any Borrower, any Subsidiary of a
Borrower, or any of their predecessors in interest.
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower


Schedule 1.1 – Page 12



--------------------------------------------------------------------------------





or its Subsidiaries, relating to the environment, the effect of the environment
on human health, employee health, or Hazardous Materials, in each case as
amended from time to time.
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies and diminution in value), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand, or Remedial Action
required, by any Governmental Authority or any third party, and which relate to
any Environmental Action or otherwise relating to or arising under any
Environmental Laws or Environmental Permits.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
“Environmental Permits” has the meaning specified therefor in Section 4.11 of
the Agreement.
“Equipment” means equipment (as that term is defined in the Code).
“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).
“Equity Investors” means Mark D. Johnsrud, Gates Capital Management LLC, Ascribe
Capital LLC and their respective Affiliates.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).
“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.


Schedule 1.1 – Page 13



--------------------------------------------------------------------------------





“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Excluded Accounts” means (a) the Professional Fee Account, (b) Deposit Accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for any Loan Parties’ employees, (c) zero
balance accounts and (d) escrow accounts for purposes of worker’s compensation
insurance claims.
“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office is located in each
case as a result of a present or former connection between such Lender or such
Participant and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from such Lender or such Participant
having executed, delivered or performed its obligations or received payment
under, or enforced its rights or remedies under the Agreement or any other Loan
Document); (ii) taxes resulting from a Lender’s or a Participant’s failure to
comply with the requirements of Section 16.2 of the Agreement, (iii) any United
States federal withholding taxes that would be imposed on amounts payable to a
Foreign Lender pursuant to a law in effect at the time such Foreign Lender
becomes a party to the Agreement (or designates a new lending office), except
(A) any amount that such Foreign Lender (or its assignor, if any) was previously
entitled to receive pursuant to Section 16.1 of the Agreement, if any, with
respect to such withholding tax at the time such Foreign Lender becomes a party
to the Agreement (or designates a new lending office), and (B) additional United
States federal withholding taxes that may be imposed after the time such Foreign
Lender becomes a party to the Agreement (or designates a new lending office), as
a result of a change in law, rule, regulation, order or other decision with
respect to any of the foregoing by any Governmental Authority, and (iv) any
United States federal withholding taxes imposed under FATCA.
“Extraordinary Receipts” means (a) so long as no Event of Default has occurred
and is continuing, proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim, and (b) if an Event of Default has occurred and is continuing, any
payments received by Borrower or any of its Subsidiaries not in the ordinary
course of business (and not consisting of proceeds described in Section
2.4(e)(ii) of the Agreement) consisting of (i) proceeds of judgments, proceeds
of settlements, or other consideration of any kind received in connection with
any cause of action or claim, (ii) indemnity payments (other than to the extent
such indemnity payments are immediately payable to a Person that is not an
Affiliate of Borrower or any of its Subsidiaries), and (iii) any purchase price
adjustment received in connection with any purchase agreement.


Schedule 1.1 – Page 14



--------------------------------------------------------------------------------





“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Fee Letter” means, collectively, that certain fee letter, dated as of even date
with the Agreement, between Borrower and Agent.
“Financial Advisor” has the meaning specified therefor in Section 5.20(a) of the
Agreement.
“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of the First Amendment Effective Date, by and among the Borrower, the other
Loan Parties, the Agent and the Lenders party thereto.
“First Amendment Effective Date” means the date on which each of the conditions
precedent set forth in Section 3 of the First Amendment shall have been
satisfied or waived in accordance with the terms thereof.
“First Lien Agent” means the “Agent” under and as defined in the First Lien
Credit Agreement.
“First Lien Credit Agreement” means that certain First Lien Credit Agreement,
dated as of the date hereof, by and among ACF FinCo I LP, the First Lien Agent,
the First Lien Lenders, Borrower and each other Person party thereto from time
to time as a loan party thereunder, as amended and in effect from time to time
to the extent permitted herein and in the Intercreditor Agreement.
“First Lien Indebtedness” means the Indebtedness evidenced by the First Lien
Loan Documents.
“First Lien Lenders” means each of the “Lenders” under and as defined in the
First Lien Credit Agreement.
“First Lien Loan Documents” means the First Lien Credit Agreement and each other
agreement, document and instrument executed and delivered in connection
therewith, as amended and in effect from time to time to the extent permitted
herein and in the Intercreditor Agreement.
“First Lien Obligations” means the “Obligations” as defined in the First Lien
Credit Agreement.
“Fixed Charge Coverage Ratio” means, as of any date of determination and with
respect to Borrower determined on a consolidated basis in accordance with GAAP,
the ratio of (a) for the four fiscal quarters ending on such date, EBITDA minus
Capital Expenditures (other than


Schedule 1.1 – Page 15



--------------------------------------------------------------------------------





Capital Expenditures financed with Indebtedness (other than “Revolving Loans”
under and as defined in the First Lien Credit Agreement)) made or incurred
during such period, to (b) Fixed Charges for such period. Notwithstanding the
foregoing, for purposes of determining the components of the Fixed Charge
Coverage Ratio for the fiscal quarter ending (a) SeptemberJune 30, 20217, all
such components of the Fixed Charge Coverage Ratio shall be the amount of such
components for such fiscal quarter multiplied by four, (b) December 31,
2017September 30, 2021, all such components of the Fixed Charge Coverage Ratio
shall be the amount of such components for such fiscal quarter multiplied by
four, (c) December 31, 2021, all such components of the Fixed Charge Coverage
Ratio shall be the amount of such components for the two fiscal quarters then
ended multiplied by two, and (cd) March 31, 201822, all such components of the
Fixed Charge Coverage Ratio shall be the amount of such components for the three
fiscal quarters then ended multiplied by 4/3.
“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) principal payments in respect of Indebtedness
that are required to be paid during such period, (c) all federal, state, and
local income taxes accrued during such period, and (d) all Restricted Payments
paid (whether in cash or other property, other than common Equity Interests)
during such period.
“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
“Funding Date” means the date on which a Borrowing occurs.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).
“Guarantor” means (a) each Subsidiary of Borrower organized in the United States
of America as of the Closing Date, and (b) each other Person that becomes a
guarantor after the Closing Date pursuant to Section 5.11 of the Agreement;
provided that it is understood and agreed


Schedule 1.1 – Page 16



--------------------------------------------------------------------------------





that (i) Nuverra Rocky Mountain and (ii) China Water shall each not be required
to become a guarantor hereunder so long as it remains an Immaterial Subsidiary
(and that, in either case, upon ceasing to be an Immaterial Subsidiary, it shall
within 10 Business Days take all actions required under the Loan Documents,
including Section 5.11 of the Agreement, to become a guarantor hereunder and
take all actions incidental thereto).
“Guaranty and Security Agreement” means the guaranty and security agreement,
dated as of even date with the Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower and each of the
Guarantors to Agent.
“Hargreaves Appeal” means that certain appeal of the Order by David Hargreaves
filed prior to July 28, 2017.
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
“Immaterial Subsidiaries” means any Subsidiary of Borrower which does not
(a) own any assets (other than assets of a de minimis nature), (b) have any
liabilities (other than liabilities of a de minimis nature), or (c) engage in
any business activity and “Immaterial Subsidiary” means any one of them. As of
the Closing Date, Nuverra Rocky Mountain and China Water are Immaterial
Subsidiaries.
“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of


Schedule 1.1 – Page 17



--------------------------------------------------------------------------------





doubt, other than royalty payments payable in the ordinary course of business in
respect of non-exclusive licenses) and any Earn Out required to be paid in cash
or similar obligation, (f) all monetary obligations of such Person owing under
Hedge Agreements (which amount shall be calculated based on the amount that
would be payable by such Person if the Hedge Agreement were terminated on the
date of determination), (g) any Disqualified Equity Interests of such Person,
and (h) any obligation of such Person guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (g) above. For purposes of this
definition, (i) the amount of any Indebtedness represented by a guaranty or
other similar instrument shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Indebtedness, and (ii) the amount of any Indebtedness which is
limited or is non-recourse to a Person or for which recourse is limited to an
identified asset shall be valued at the lesser of (A) if applicable, the limited
amount of such obligations, and (B) if applicable, the fair market value of such
assets securing such obligation.
“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.
“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.
“Indemnified Taxes” means, any Taxes other than Excluded Taxes.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Borrower, each of its Subsidiaries, and Agent, the form and substance of which
is reasonably satisfactory to Agent.
“Intercreditor Agreement” means the Subordination and Intercreditor Agreement,
dated of even date herewith, by and among Agent, the First Lien Agent, Borrower
and each other obligor party thereto, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrower for such period, determined on a consolidated basis in accordance
with GAAP.


Schedule 1.1 – Page 18



--------------------------------------------------------------------------------





“Inventory” means inventory (as that term is defined in the Code).
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.
“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.
“Lender” has the meaning set forth in the preamble to the Agreement and shall
also include any other Person made a party to the Agreement pursuant to the
provisions of Section 13.1 of the Agreement and “Lenders” means each of the
Lenders or any one or more of them.
“Lender Group” means each of the Lenders and Agent, or any one or more of them.
“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by Borrower or its Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) documented out-of-pocket fees or charges paid or incurred by Agent in
connection with the Lender Group’s transactions with Borrower or its
Subsidiaries under any of the Loan Documents, including, without limitation, the
reasonable out-of-pocket fees and expenses of Agent’s outside counsel (limited,
in the case of the fees and disbursements of counsel, to the fees, disbursements
and other out-of-pocket charges of one primary counsel and, if reasonably
necessary or advisable, any special counsel, one local counsel in any relevant
jurisdiction, and special Delaware bankruptcy counsel) and out-of-pocket costs
incurred in connection with travel and due diligence, photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication, real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) Agent’s
customary fees and charges imposed or incurred in connection with any background
checks or OFAC/PEP searches related to Borrower or its Subsidiaries, (d) Agent’s
customary fees and charges (as adjusted from time to time) with respect to the
disbursement of funds (or the receipt of funds) to or for the account of
Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, (e) customary
charges imposed or incurred by Agent resulting from the dishonor of checks
payable by or to any Loan Party, (f) reasonable documented out-of-pocket costs
and expenses paid or incurred by the Lender Group to correct any default or
enforce any provision of the Loan Documents, or during the continuance


Schedule 1.1 – Page 19



--------------------------------------------------------------------------------





of an Event of Default, in gaining possession of, maintaining, handling,
preserving, storing, shipping, selling, preparing for sale, or advertising to
sell the Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (g) consulting or advisory fees and expenses of Agent and fees and
expenses related to any field examinations, appraisals, or valuation,
(h) Agent’s and Lenders’ reasonable costs and expenses (including reasonable
documented attorneys’ fees and expenses) relative to third party subpoenas,
claims or any other lawsuit or adverse proceeding paid or incurred, whether in
enforcing or defending the Loan Documents or otherwise in connection with the
transactions contemplated by the Loan Documents, Agent’s Liens in and to the
Collateral, or the Lender Group’s relationship with Borrower or any of its
Subsidiaries, (i) Agent’s reasonable documented costs and expenses (including
reasonable documented attorneys’ fees and due diligence expenses) incurred in
advising, structuring, drafting, reviewing, administering (including travel,
meals, and lodging), syndicating (including reasonable costs and expenses
relative to the CUSIP, DXSyndicate™, SyndTrak or other communication costs
incurred in connection with a syndication of the loan facilities), or amending,
waiving, or modifying the Loan Documents, and (j) Agent’s and each Lender’s
reasonable documented costs and expenses (including reasonable documented
attorneys, accountants, consultants, and other advisors fees and expenses)
incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Borrower or
any of its Subsidiaries or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether a lawsuit
or other adverse proceeding is brought, or in taking any enforcement action or
any Remedial Action with respect to the Collateral.
“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of the Agreement.
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.
“Loan Documents” means the Agreement, the Control Agreements, each Compliance
Certificate, the Fee Letter, the Intercreditor Agreement, the Guaranty and
Security Agreement, the Intercompany Subordination Agreement, the Mortgages, the
Trademark Security Agreement, the Patent Security Agreement, any note or notes
executed by Borrower in connection


Schedule 1.1 – Page 20



--------------------------------------------------------------------------------





with the Agreement and payable to any member of the Lender Group, and any other
instrument or agreement entered into, now or in the future, by Borrower or any
of its Subsidiaries and any member of the Lender Group in connection with the
Agreement.
“Loan Party” means Borrower or any Guarantor.
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrower and its Subsidiaries, taken as a whole, (b) a material impairment of
Borrower’s and its Subsidiaries ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group’s ability to
enforce the Obligations or realize upon the Collateral (other than as a result
of as a result of an action taken or not taken that is solely in the control of
Agent), or (c) a material impairment of the enforceability or priority of
Agent’s Liens with respect to all or a material portion of the Collateral.
“Material Contract” means each contract or instrument to which Borrower or any
of its Subsidiaries is a party or by which Borrower, any of its Subsidiaries or
any of their properties is bound (a) which is deemed to be a material contract
as provided in Regulation S‑K promulgated by the SEC under the Securities Act,
or (b) the termination or suspension of which, or the failure of any party
thereto to perform its obligations thereunder, could reasonably be expected to
cause a Material Adverse Effect.
“Maturity Date” means October 7, 2021November 15, 2022.
“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Borrower or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber the Real Property Collateral.
“Net Cash Proceeds” means:
(a)    with respect to any sale or disposition by Borrower or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of Borrower or its
Subsidiaries, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with


Schedule 1.1 – Page 21



--------------------------------------------------------------------------------





such sale or disposition, (ii) reasonable fees, commissions, and expenses
related thereto and required to be paid by Borrower or such Subsidiary in
connection with such sale or disposition, (iii) taxes paid or payable to any
taxing authorities by Borrower or such Subsidiary in connection with such sale
or disposition, in each case to the extent, but only to the extent, that the
amounts so deducted are, at the time of receipt of such cash, actually paid or
payable to a Person that is not an Affiliate of Borrower or any of its
Subsidiaries, and are properly attributable to such transaction; and (iv) all
amounts that are set aside as a reserve (A) for adjustments in respect of the
purchase price of such assets, (B) for any liabilities associated with such sale
or casualty, to the extent such reserve is required by GAAP, and (C) for the
payment of unassumed liabilities relating to the assets sold or otherwise
disposed of at the time of, or within 30 days after, the date of such sale or
other disposition, to the extent that in each case the funds described above in
this clause (iv) are (x) deposited into escrow with a third party escrow agent
or set aside in a separate Deposit Account that is subject to a Control
Agreement in favor of Agent and (y) paid to Agent as a prepayment of the
applicable Obligations in accordance with Section 2.4(e) of the Agreement at
such time when such amounts are no longer required to be set aside as such a
reserve; and
(b)    with respect to the issuance or incurrence of any Indebtedness by
Borrower or any of its Subsidiaries, or the issuance by Borrower or any of its
Subsidiaries of any Equity Interests, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
Borrower or such Subsidiary in connection with such issuance or incurrence,
after deducting therefrom only (i) reasonable fees, commissions, and expenses
related thereto and required to be paid by Borrower or such Subsidiary in
connection with such issuance or incurrence, (ii) taxes paid or payable to any
taxing authorities by Borrower or such Subsidiary in connection with such
issuance or incurrence, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of Borrower or any of its
Subsidiaries, and are properly attributable to such transaction.
“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
“Nuverra Rocky Mountain” means Nuverra Rocky Mountain Pipeline, LLC, a Delaware
limited liability company, together with any direct or indirect subsidiaries
thereof formed or acquired after the Closing Date, and any successors or assigns
of the foregoing entities (provided, that in no event shall any such successors
or assigns be a Loan Party or other direct or indirect Subsidiary of a Loan
Party).
“Obligations” means all loans (including the Term Loan), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless


Schedule 1.1 – Page 22



--------------------------------------------------------------------------------





of whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), premiums, liabilities (including all amounts charged to
the Loan Account pursuant to the Agreement), obligations (including
indemnification obligations), fees (including the fees provided for in the Fee
Letter), Lender Group Expenses (including any fees or expenses that accrue after
the commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, and all covenants and duties of any other kind and description owing
by any Loan Party arising out of, under, pursuant to, in connection with, or
evidenced by the Agreement or any of the other Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that Borrower is required to pay or reimburse by the Loan Documents or by law or
otherwise in connection with the Loan Documents. Without limiting the generality
of the foregoing, the Obligations of Borrower under the Loan Documents include
the obligation to pay (i) the principal of the Term Loans, (ii) interest accrued
on the Term Loans, (iii) Lender Group Expenses, (iv) fees payable under the
Agreement or any of the other Loan Documents, and (v) indemnities and other
amounts payable by any Loan Party under any Loan Document. Any reference in the
Agreement or in the Loan Documents to the Obligations shall include all or any
portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Order” has the meaning set forth in the recitals to the Agreement.
“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.
“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.
“Participant Register” has the meaning set forth in Section 13.1(j) of the
Agreement.
“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.
“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.
“Perfection Certificate” means a certificate in the form of Exhibit P-1 to the
Agreement.
“Permitted Acquisition” means any Acquisition so long as:


Schedule 1.1 – Page 23



--------------------------------------------------------------------------------





(a)     no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,
(b)    no Indebtedness will be incurred, assumed, or would exist with respect to
Borrower or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clause (f) or (g) of the definition of Permitted
Indebtedness and no Liens will be incurred, assumed, or would exist with respect
to the assets of Borrower or its Subsidiaries as a result of such Acquisition
other than Permitted Liens,
(c)    Borrower has provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Borrower and the
Required Lenders) created by adding the historical combined financial statements
of Borrower (including the combined financial statements of any other Person or
assets that were the subject of a prior Permitted Acquisition during the
relevant period) to the historical consolidated financial statements of the
Person to be acquired (or the historical financial statements related to the
assets to be acquired) pursuant to the proposed Acquisition, Borrower and its
Subsidiaries (i) would have been in compliance with the financial covenants in
Section 7 of the Agreement for the 4 fiscal quarter period ended immediately
prior to the proposed date of consummation of such proposed Acquisition, and
(ii) are projected to be in compliance with the financial covenants in Section 7
of the Agreement for the 4 fiscal quarter period ended one year after the
proposed date of consummation of such proposed Acquisition,
(d)    for Acquisitions with aggregate consideration in excess of $500,000,
Borrower has provided Agent with its due diligence package relative to the
proposed Acquisition, including forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person or assets to be acquired, all
prepared on a basis consistent with such Person’s (or assets’) historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions for the 1 year period following the date of
the proposed Acquisition, on a quarter by quarter basis, in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
the Required Lenders,
(e)    [reserved],
(f)    the assets being acquired or the Person whose Equity Interests are being
acquired did not have negative EBITDA (calculated on an annualized basis) for
the most recently ended three (3) consecutive month period prior to the date of
the proposed Acquisition,


Schedule 1.1 – Page 24



--------------------------------------------------------------------------------





(g)    Borrower has provided Agent with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
(h)    the assets being acquired (other than a de minimis amount of assets in
relation to Borrower’s and its Subsidiaries’ total assets), or the Person whose
Equity Interests are being acquired, are useful in or engaged in, as applicable,
the business of Borrower and its Subsidiaries or a business reasonably related
thereto,
(i)    the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States,
(j)    the subject assets or Equity Interests, as applicable, are being acquired
directly by Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, Borrower or the applicable Loan Party shall have complied
with Section 5.11 or 5.12 of the Agreement, as applicable, of the Agreement and,
in the case of an acquisition of Equity Interests, Borrower or the applicable
Loan Party shall have demonstrated to the Required Lenders that the new Loan
Parties have received consideration sufficient to make the joinder documents
binding and enforceable against such new Loan Parties,
(k)    the consideration payable (including deferred payment obligations,
earn-outs or other similar contingent considerations) in connection with such
Acquisition does not exceed $2,300,000, and, when combined with all other
Acquisitions, $5,750,000 in any eighteen (18) consecutive month period;
provided, however, the Clearwater Acquisition shall not be subject to any of the
conditions or restrictions set forth in this clause (k),
(l)    after giving effect to such Acquisition the Borrower is in pro forma
compliance with covenant set forth in Section 7(a)(i), and
(m)    Agent shall have received prior to the proposed Acquisition, a
certificate, in form and substance satisfactory to the Required Lenders, signed
by an officer of Borrower certifying compliance with the foregoing conditions.
“Permitted Dispositions” means:
(a)    sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete or no longer used or useful in the
ordinary course of business and leases or subleases of Real Property not useful
in the conduct of the business of Borrower and its Subsidiaries,


Schedule 1.1 – Page 25



--------------------------------------------------------------------------------





(b)    sales of Inventory to buyers in the ordinary course of business,
(c)    the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,
(d)    the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,
(e)    the granting of Permitted Liens,
(f)    the sale or discount, in each case without recourse, of accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof,
(g)    any involuntary loss, damage or destruction of property,
(h)    any involuntary condemnation, seizure or taking, by exercise of the power
of eminent domain or otherwise, or confiscation or requisition of use of
property,
(i)    the leasing or subleasing of assets of Borrower or its Subsidiaries in
the ordinary course of business,
(j)    the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Borrower,
(k)    (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of Borrower and its Subsidiaries to the extent not
economically desirable in the conduct of their business or (ii) the abandonment
of patents, trademarks, copyrights, or other intellectual property rights in the
ordinary course of business so long as (in each case under clauses (i) and
(ii)), (A) with respect to copyrights, such copyrights are not material revenue
generating copyrights, and (B) such lapse is not materially adverse to the
interests of the Lender Group,
(l)    the making of Restricted Payments that are expressly permitted to be made
pursuant to the Agreement,
(m)    the making of Permitted Investments,
(n)    so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (i) from Borrower or any of
its Subsidiaries to a Loan Party, and (ii) from any Subsidiary of Borrower that
is not a Loan Party to any other Subsidiary of Borrower,


Schedule 1.1 – Page 26



--------------------------------------------------------------------------------





(o)    the transfer or sale of assets and dissolution of Appalachian Water
Services, LLC as contemplated pursuant to, and in accordance with, that certain
Order Approving Motion for Authorization for Debtors to Enter into Stipulation
Resolving Contract Rights, Claims and Objections of the Shallenberger Parties,
entered by the Bankruptcy Court on July 21, 2017,
(p)    the disposition of assets set forth on Schedule P-1 to the Agreement, and
(q)    sales or dispositions of fixed assets not otherwise permitted in clauses
(a) through (o) above so long as (1) no Default or Event of Default then exists
or would arise therefrom, (2) made at fair market value, (3) if such sales or
dispositions are to an Affiliate of Borrower or its Subsidiaries, they are (x)
on terms that no less favorable, taken as a whole, to Borrower or its
Subsidiaries, as applicable, than would be obtained in an arm’s length
transaction with a non-Affiliate, and (y) not prohibited by Section 6.10 of the
Agreement, and (4) the aggregate fair market value of all assets disposed of
(including the proposed disposition) would not exceed $23,000,000 per year (or
such greater amount as agreed to by the Required Lenders in writing in their
sole discretion).
“Permitted Indebtedness” means:
(a)Indebtedness evidenced by the Agreement or the other Loan Documents,
(b)    Indebtedness set forth on Schedule 4.14 to the Agreement and any
Refinancing Indebtedness in respect of such Indebtedness,
(c)    Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,
(d)    endorsement of instruments or other payment items for deposit,
(e)    Indebtedness consisting of (i) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of Borrower or one of
its Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,
(f)    Subordinated Indebtedness (including Earn-Outs) incurred solely for
purposes of Permitted Acquisitions in an amount not to exceed $3,737,500 per
year,
(g)    Acquired Indebtedness in an amount not to exceed $2,875,000 outstanding
at any one time,


Schedule 1.1 – Page 27



--------------------------------------------------------------------------------





(h)    Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, or appeal bonds,
(i)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to Borrower or any of its Subsidiaries, so long as the amount
of such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,
(j)    the incurrence by Borrower or its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with Borrower’s
and its Subsidiaries’ operations and not for speculative purposes,
(k)    Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “commercial cards”, “procurement cards” or
“p-cards”), or Cash Management Services, in an aggregate amount not to exceed
$287,500,
(l)    unsecured Indebtedness of Borrower owing to former employees, officers,
or directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by Borrower of the Equity Interests
of Borrower that have been issued to such Persons, so long as (i) no Default or
Event of Default has occurred and is continuing or would result from the
incurrence of such Indebtedness, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $575,000, and
(iii) such Indebtedness is subordinated to the Obligations on terms and
conditions reasonably acceptable to Agent,
(m)    contingent liabilities in respect of any indemnification obligation,
adjustment or purchase price of Borrower or the applicable Loan Party incurred
in connection with the consummation of one or more Permitted Acquisitions,
(n)    to the extent constituting Indebtedness, Permitted Investments,
(o)    unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,
(p)    accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness,


Schedule 1.1 – Page 28



--------------------------------------------------------------------------------





(q)    Subordinated Indebtedness, solely for purposes of a Specified
Contribution, in an aggregate amount not to exceed the amount required for such
Specified Contribution,
(r)    Indebtedness in an aggregate principal amount not to exceed $4,160,378.25
in respect of the Existing Letters of Credit (as defined in the First Lien
Credit Agreement), so long as such Existing Letters of Credit are cancelled and
returned to the issuer thereof within ninety (90) days from the Closing Date,
(s)    First Lien Indebtedness pursuant to the First Lien Loan Documents, so
long as such Indebtedness is subject to the terms and conditions of the
Intercreditor Agreement,
(t)    Indebtedness under the Bridge Loan Agreement; provided that (i) the
aggregate outstanding amount of such Indebtedness shall not exceed $25,000,000,
(ii) such Indebtedness shall be subordinated in right of payment (which, for the
avoidance of doubt, shall include a restriction on all cash payments with
respect to such Indebtedness except (A) monthly cash interest payments so long
as no Event of Default shall have occurred and be continuing or would result
therefrom and (B) payments as provided in clause (iii) below) on terms
satisfactory to the Agent pursuant to the Bridge Subordination Agreement,
(iii) such Indebtedness shall be extinguished in full (either by conversion to
Qualified Equity Interests of the Borrower or repaid in full in cash solely with
the proceeds of an issuance of Qualified Equity Interests of the Borrower) on or
before the earlier to occur of (A) the date on which the Rights Offering has
been consummated and (B) April 4, 2019, (iv) such Indebtedness shall not include
any financial covenants or any covenant or agreement that is more restrictive or
onerous on any Loan Party in any material respect than any comparable covenant
in the Agreement and shall otherwise be on terms and conditions reasonably
acceptable to Agent, (v) such Indebtedness shall be limited to cross-payment
default and cross-acceleration to designated “senior debt” (including the
Obligations), and (vi) the terms and conditions of such subordination and any
such Indebtedness shall be acceptable to Agent in its sole discretion; and
(u)    any other unsecured Indebtedness incurred by Borrower or any of its
Subsidiaries in an aggregate outstanding amount not to exceed $575,000 at any
one time.
“Permitted Intercompany Advances” means loans and other Investments made by
(a) a Loan Party to another Loan Party, (b) a Subsidiary of Borrower that is not
a Loan Party to another Subsidiary of Borrower that is not a Loan Party, (c) a
Subsidiary of Borrower that is not a Loan Party to a Loan Party, so long as the
parties thereto are party to the Intercompany Subordination Agreement, and (d) a
Loan Party to a Subsidiary of Borrower that is not a Loan Party so long as
(i) the aggregate amount of all such loans and other Investments (by type, not
by the borrower) does not exceed $287,500 outstanding at any one time, and
(ii) at the time of the making of such loan and other Investments, no Event of
Default has occurred and is continuing or would result therefrom.


Schedule 1.1 – Page 29



--------------------------------------------------------------------------------





“Permitted Investments” means:
(a)    Investments in cash and Cash Equivalents,
(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
(c)    advances made in connection with purchases of goods or services in the
ordinary course of business,
(d)    Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,
(e)    Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-2 to the Agreement,
(f)    guarantees permitted under the definition of Permitted Indebtedness,
(g)    Permitted Intercompany Advances,
(h)    Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
(i)    deposits of cash made in the ordinary course of business to secure
performance of operating leases,
(j)    (i) non-cash loans and advances to employees, officers, and directors of
Borrower or any of its Subsidiaries for the purpose of purchasing Equity
Interests in Borrower so long as the proceeds of such loans are used in their
entirety to purchase such Equity Interests in Borrower, and (ii) loans and
advances to employees and officers of Borrower or any of its Subsidiaries in the
ordinary course of business for any other business purpose and in an aggregate
amount not to exceed $287,500 at any one time,
(k)    Permitted Acquisitions,
(l)    Investments resulting from entering into agreements relative to
Indebtedness that is permitted under clause (j) of the definition of Permitted
Indebtedness,


Schedule 1.1 – Page 30



--------------------------------------------------------------------------------





(m)    equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,
(n)    Investments consisting of non-cash consideration received in connection
with Permitted Dispositions, so long as the non-cash consideration received in
connection with any Permitted Disposition does not exceed 20% of the total
consideration received in connection with such Permitted Disposition, and
(o)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$1,150,000 during the term of the Agreement.
“Permitted Liens” means
(a)    Liens granted to, or for the benefit of, Agent to secure the Obligations,
(b)    Liens for unpaid taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,
(c)    judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,
(d)    Liens set forth on Schedule P-3 to the Agreement; provided, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-3 to the
Agreement shall only secure the Indebtedness that it secures on the Closing Date
and any Refinancing Indebtedness in respect thereof,
(e)    the interests of lessors under operating leases and non-exclusive
licensors under license agreements,
(f)    purchase money Liens on fixed assets or the interests of lessors under
Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as (i) such Lien attaches only to the
fixed asset purchased or acquired and the proceeds thereof, and (ii) such Lien
only secures the Indebtedness that was incurred to acquire the fixed asset
purchased or acquired or any Refinancing Indebtedness in respect thereof,
(g)    Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,


Schedule 1.1 – Page 31



--------------------------------------------------------------------------------





(h)    Liens on amounts deposited to secure Borrower’s and its Subsidiaries
obligations in connection with worker’s compensation or other unemployment
insurance,
(i)    Liens on amounts deposited to secure Borrower’s and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,
(j)    Liens on amounts deposited to secure Borrower’s and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,
(k)    with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,
(l)    non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,
(m)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
(n)    rights of setoff or bankers’ liens upon deposits of funds in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such Deposit Accounts in the ordinary course
of business,
(o)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,
(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods,
(q)    Liens solely on any cash earnest money deposits made by Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,
(r)    Liens assumed by Borrower or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness that is Permitted
Indebtedness to the extent such Liens are on the Equipment and Real Property
acquired with such Acquired Indebtedness,
(s)    Liens securing First Lien Indebtedness, so long as such Liens are subject
to the Intercreditor Agreement,


Schedule 1.1 – Page 32



--------------------------------------------------------------------------------





(t)    Liens securing Indebtedness permitted pursuant to clause (r) of the
definition of Permitted Indebtedness,
(u)    subject to the terms of the Intercreditor Agreement, Liens securing
Indebtedness permitted pursuant to clause (s) of the definition of Permitted
Indebtedness,
(v)    Liens solely in cash deposits in an aggregate amount not to exceed
$123,500 made by Borrower pursuant to the payoff arrangements in respect of the
Prepetition ABL Credit Agreement and the DIP ABL Credit Agreement, and
(w)    other Liens which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $862,500.
“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Borrower or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens.
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 20
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding at any one time not in excess of $9,775,000; provided, however, in
each case solely in connection with the acquisition of new vehicles in
replacement of existing vehicles, during the periods commencing (i) on the First
Amendment Effective Date and ending on December 31, 2018, the Borrower and its
Subsidiaries may enter into agreements to incur additional Capitalized Lease
Obligations in an aggregate principal amount outstanding at any one time not in
excess of $8,625,000, during such period, (ii) on January 1, 2019 and ending on
December 31, 2019, the Borrower and its Subsidiaries may enter into agreements
to incur additional Capitalized Lease Obligations in an aggregate principal
amount outstanding at any one time not in excess of $8,625,000 during such
period, and (iii) on January 1, 2020 and ending on December 31, 2020, the
Borrower and its Subsidiaries may enter into agreements to incur additional
Capitalized Lease Obligations in an aggregate principal amount outstanding at
any one time not in excess of the difference between (x) the aggregate amount of
Capitalized Lease Obligations entered into pursuant to clauses (i) and (ii)
above and (y) $17,250,000 in each case subject to compliance with Section
2.4(e)(viii).


Schedule 1.1 – Page 33



--------------------------------------------------------------------------------





“PIK Extension Fee” has the meaning specified therefor in Section 2.6(a) of this
Agreement.
“PIK Interest Rate” means, as of any date, 5.5% per annum.
“PIK Termination Date” has the meaning specified therefor in Section 2.6(a) of
the Agreement.
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.
“Prepetition ABL Credit Agreement” has the meaning set forth in the recitals to
the Agreement.
“Prepetition Term Credit Agreement” has the meaning set forth in the recitals to
the Agreement.
“Professional Fee Account” means that certain deposit account ending in 7118
established with Wells Fargo Bank, N.A., established solely for purposes of the
payment of certain professional fees accrued during the pendency of, and in
connection with, the Bankruptcy Cases with an aggregate amount on deposit not to
exceed $8,500,000.
“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
“Pro Rata Share” means, as of any date of determination:
(a)    with respect to a Lender's obligation to make all or a portion of the
Term Loans, with respect to such Lender's right to receive payments of interest,
fees, and principal with respect to the Term Loans, and with respect to all
other computations and other matters related to the Term Commitments or the Term
Loans, the percentage obtained by dividing (i) the Term Loan Exposure of such
Lender by (ii) the aggregate Term Loan Exposure of all Lenders, and
(b)    with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the percentage obtained by dividing (i) the Term
Loan Exposure of such Lender by (ii) the aggregate Term Loan Exposure of all
Lenders, in any such case as the applicable percentage may be adjusted


Schedule 1.1 – Page 34



--------------------------------------------------------------------------------





by assignments permitted pursuant to Section 13.1; provided, that if all of the
Term Loans have been repaid in full and all Term Commitments have been
terminated, Pro Rata Share under this clause shall be determined as if the Term
Loans had not been repaid, collateralized, or terminated and shall be based upon
the Term Loan Exposures as they existed immediately prior to their repayment,
collateralization, or termination.
“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.
“Qualified Equity Interests” means and refers to any Equity Interests issued by
Borrower (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.
“Real Property Collateral” means (a) the Real Property identified on Schedule
R-1 to the Agreement and (b) any Real Property hereafter acquired by Borrower or
its Subsidiaries with a fair market value in excess of $2,500,000.
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
(a)    such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,
(b)    such refinancings, renewals, or extensions do not result in a shortening
of the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,
(c)    if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and


Schedule 1.1 – Page 35



--------------------------------------------------------------------------------





(d)    the Indebtedness that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations other than those
Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.
“Register” has the meaning set forth in Section 13.1(i) of the Agreement.
“Registered Loan” has the meaning set forth in Section 13.1(i) of the Agreement.
“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.
“Report” has the meaning specified therefor in Section 15.16 of the Agreement.
“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (d) of the definition of Pro Rata Shares) exceed 50%;
provided, that the Term Loan Exposure of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.


Schedule 1.1 – Page 36



--------------------------------------------------------------------------------





“Rights Offering” means that certain rights offering of the Borrower pursuant to
which the Borrower anticipates dividending to the holders of its common stock
subscription rights to purchase shares of the common stock of the Borrower on a
pro rata basis with an aggregate purchase price of $32,500,000 (with the value
of such common stock being determined based on the Designated Price thereof).
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.
“S&P” has the meaning specified therefor in the definition of Cash Equivalents.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Second Amendment Effective Date” means July 13, 2020.
“Securities Account” means a securities account (as that term is defined in the
Code).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Securitization” has the meaning specified therefor in Section 13.1(h) of the
Agreement.
“Security Documents” means, collectively, the Guaranty and Security Agreement,
the Mortgages, the Trademark Security Agreement, the Patent Security Agreement
and each other security agreement or other instrument or document executed and
delivered pursuant to terms of the Agreement or pursuant to any of the Security
Documents to secure any of the Obligations.
“Solvent” means, with respect to any Person as of any date of determination,
that (a) such Person is not engaged or about to engage in a business or
transaction for which the remaining assets of such Person are unreasonably small
in relation to the business or transaction or for which the property remaining
with such Person is an unreasonably small capital, and (b) such Person has


Schedule 1.1 – Page 37



--------------------------------------------------------------------------------





not incurred and does not intend to incur, or reasonably believe that it will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise), and (c) such Person is “solvent” or not “insolvent”, as
applicable within the meaning given those terms and similar terms under
applicable laws relating to fraudulent transfers and conveyances (provided, that
this clause (c) shall exclude any definition of “solvent” or “insolvent” which
is defined as at fair valuations, the sum of such Person’s debts and liabilities
(including contingent liabilities) is less than all of such Person’s assets).
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).
“Special Delayed Draw Term Loan” has the meaning specified therefor in Section
2.2(b) of the Agreement.
“Special Delayed Draw Term Loan Commitment” means, with respect to each Lender,
its Special Delayed Draw Term Loan Commitment, and, with respect to all Lenders,
their Special Delayed Draw Term Loan Commitments, in each case as such Dollar
amounts are set forth beside such Lender’s name under the applicable heading on
Schedule C-1 or in the Assignment and Acceptance pursuant to which such Lender
became a Lender under the Agreement, as such amounts may be reduced or increased
from time to time pursuant to assignments made in accordance with the provisions
of Section 13.1 of the Agreement.
“Special Delayed Draw Term Loan Commitment Termination Date” means the later of
(a) the date of the Discharge of the Senior Obligations and (b) the earlier of
(i) August 7, 2019 and (ii) the date on which the Hargreaves Appeal shall have
become subject to a binding consent decree or otherwise dismissed.
“Specified Contribution” has the meaning specified therefor in Section 7(b) of
the Agreement.
“Subject Holder” has the meaning specified therefor in Section 2.4(e)(v) of the
Agreement.
“Subordinated Indebtedness” means any unsecured Indebtedness of Borrower or its
Subsidiaries incurred from time to time that is subordinated in right of payment
(which, for the avoidance of doubt, shall include a restriction on all cash
payments with respect to such Indebtedness) to the Obligations and (a) that is
only guaranteed by the Guarantors, (b) that is not subject to scheduled
amortization, redemption, sinking fund or similar payment and does not have a
final maturity, in each case, on or before the date that is six months after the
Maturity Date, (c) that does not include any financial covenants or any covenant
or agreement that is more restrictive or


Schedule 1.1 – Page 38



--------------------------------------------------------------------------------





onerous on any Loan Party in any material respect than any comparable covenant
in the Agreement and is otherwise on terms and conditions reasonably acceptable
to Agent, (d) shall be limited to cross-payment default and cross-acceleration
to designated “senior debt” (including the Obligations), and (e) the terms and
conditions of such subordination and any such Indebtedness shall be acceptable
to Agent in its sole discretion.
“Subordination Provisions” has the meaning specified therefor in Section 8.12 of
the Agreement.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.
“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.
“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
“Term Commitment” means a Closing Date Term Loan Commitment or a Delayed Draw
Term Loan Commitment, or both, as the context may require.
“Term Loan” means a Closing Date Term Loan or a Delayed Draw Term Loan, or both,
as the context may require.
“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination (a) prior to the termination of the Term Commitments, the amount
of such Lender's Term Commitment, and (b) after the termination of the Term
Commitments, the aggregate outstanding principal amount of the Term Loans of
such Lender.
“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.
“United States” means the United States of America.
“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.




Schedule 1.1 – Page 39



--------------------------------------------------------------------------------








Schedule 3.1


The effectiveness of this Agreement is subject to the fulfillment, to the
satisfaction of Agent and each Lender, of each of the following conditions
precedent:
(a)the Closing Date shall occur on or before August 7, 2017;
(b)    Agent shall have received appropriate financing statements on Form UCC-1
duly filed in such office or offices as may be necessary or, in the opinion of
Agent, desirable to perfect Agent’s Liens in and to the Collateral, and Agent
shall have received searches reflecting the filing of all such financing
statements;
(c)    Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect:
(i)    this Agreement;
(ii)    the Intercreditor Agreement;
(iii)    the Control Agreements required to be delivered on the Closing Date
pursuant to the Agreement,
(iv)    the Fee Letter,
(v)    the Guaranty and Security Agreement,
(vi)    the Intercompany Subordination Agreement,
(vii)    a Perfection Certificate, and
(viii)    the Trademark Security Agreement;
(d)    Agent shall have received a certificate from a responsible officer of
each Loan Party:
(i)    attesting to the resolutions of such Loan Party’s board of directors
authorizing its execution, delivery, and performance of the Loan Documents to
which it is a party,
(ii)    authorizing specific officers of such Loan Party to execute the same,
attesting to the incumbency and signatures of such specific officers of such
Loan Party,


Schedule 3.1 – Page 1



--------------------------------------------------------------------------------





(iii)    attesting to copies of each Loan Party’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, which Governing
Documents shall be (A) certified by the responsible officer of such Loan Party,
and (B) with respect to Governing Documents that are charter documents,
certified as of a recent date (not more than 30 days prior to the Closing Date)
by the appropriate governmental official,
(iv)    attesting to certificates of status with respect to each Loan Party,
dated within 14 days of the Closing Date, such certificates to be issued by the
appropriate officer of the jurisdiction of organization of such Loan Party,
which certificates shall indicate that such Loan Party is in good standing in
such jurisdiction, and
(v)    attesting to certificates of status with respect to each Loan Party, each
dated within 30 days of the Closing Date, such certificates to be issued by the
appropriate officer of the jurisdictions (other than the jurisdiction of
organization of such Loan Party) in which such Loan Party’s failure to be duly
qualified or licensed would constitute a Material Adverse Effect, which
certificates shall indicate that such Loan Party is in good standing in such
jurisdictions;
(e)    [reserved];
(f)    since the date the Loan Parties filed the Bankruptcy Cases, there shall
not have occurred a Material Adverse Effect, other than (i) as customarily
resulting from the commencement of petitions for relief similar to the
Bankruptcy Cases and (ii) as contemplated in Borrower’s business plan delivered
to the Lenders prior to July 28, 2017;
(g)    the Order shall be in full force and effect and shall not be stayed
pending appeal or otherwise, and no amendments, supplements or other
modifications thereto shall have been effected without the consent of Agent;
(h)    the transactions contemplated by this Agreement and the other Loan
Documents, including, without limitation, the funding under the First Lien
Credit Agreement, shall have been consummated (i) on terms consistent with those
outlined in the Approved Plan, (ii) in compliance with applicable law, court and
regulatory approvals and (iii) satisfactory to Agent;
(i)    Agent shall have received executed copies of the material First Lien Loan
Documents, certified by a responsible officer of Borrower as being true, correct
and complete, and Agent shall be satisfied with the terms and conditions of the
First Lien Loan Documents;
(j)    all Indebtedness and obligations of the Loan Parties and their
subsidiaries, and the Liens securing same, (a) that are outstanding immediately
after consummation of the Approved Plan shall not exceed the amount contemplated
thereby and (b) contemplated by the




Schedule 3.1 – Page 2



--------------------------------------------------------------------------------





Approved Plan to be converted to equity or extinguished prior to or
substantially contemporaneously with the Closing Date shall have been so
converted or extinguished;
(k)    [reserved];
(l)    Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 5.6 of this Agreement, the form
and substance of which shall be satisfactory to Agent;
(m)    Agent shall have received satisfactory evidence (including a certificate
of the chief executive officer of Borrower) that all tax returns required to be
filed by Borrower and its Subsidiaries have been timely filed and all taxes,
including, but not limited to, sales tax, upon Borrower and its Subsidiaries or
their properties, assets, income, and franchises (including real property taxes,
sales taxes, and payroll taxes) have been paid prior to delinquency;
(n)    Agent shall have received an opinion of the Loan Parties’ counsel in form
and substance satisfactory to Agent;
(o)    The Lenders shall have completed its business, legal, and collateral due
diligence, including (i) a collateral audit and review of Borrower’s and its
Subsidiaries books and records and verification of Borrower’s representations
and warranties to Agent and the Lenders, the results of which shall be
satisfactory to the Lenders, (ii) satisfactory review by the Lenders of all
contracts with Federal, state, municipal and governmental agencies, (iii) a
review of Borrower’s and its Subsidiaries’ insurance and (iv) a review of (A) a
quality of earnings report of Borrower and its Subsidiaries, (B) all Material
Contracts, and (C) all surety bonds, licenses and permits, each of which shall
be satisfactory to the Lenders;
(p)    The Lenders shall have received completed reference and background checks
with respect to Borrower’s senior management, the results of which are
satisfactory to the Lenders in their sole discretion;
(q)    [reserved];
(r)    The Lenders shall have received (i) monthly financial statements of
Borrower and its Subsidiaries as of the date ending at least 30 days prior to
the Closing Date, (ii) audited financial statements for the fiscal year ended
December 31, 2016, and (iii) monthly financial projections for the fiscal year
ending December 31, 2017, in form and substance reasonably satisfactory to the
Lenders;
(s)    Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions contemplated by this Agreement and the other Loan
Documents;




Schedule 3.1 – Page 3



--------------------------------------------------------------------------------





(t)    Borrower and each of its Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Borrower or its Subsidiaries of
the Loan Documents or with the consummation of the transactions contemplated
thereby; and
(u)    all other documents and legal matters in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall have been
delivered, executed, or recorded and shall be in form and substance satisfactory
to Agent.






Schedule 3.1 – Page 4



--------------------------------------------------------------------------------






Schedule 5.1
Deliver to Agent (and if so requested by Agent, with copies to each Lender) each
of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:
as soon as available, but in any event within 30 days after the end of each
month during each of Borrower's fiscal years,
(a)    an unaudited consolidated and consolidating balance sheet, income
statement, statement of cash flow, and statement of shareholder's equity
covering Borrower's and its Subsidiaries' operations during such period and
compared to the prior period and plan, together with a corresponding discussion
and analysis of results from management to the extent prepared by Borrower (and,
to the extent not so prepared by Borrower, an e-mail summary with performance
highlights and other detail reasonably requested by Agent or the Required
Lenders), and
(b)    a Compliance Certificate.
as soon as available, but in any event within 120 days after the end of each of
Borrower's fiscal years,
(c)    consolidated financial statements of Borrower and its Subsidiaries for
each such fiscal year, audited by independent certified public accountants
reasonably acceptable to Agent and the Required Lenders and certified, without
any qualifications (including any (A) qualification or exception as to the scope
of such audit or (B) qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 7 of the
Agreement), by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
statement of cash flow, and statement of shareholder's equity, and, if prepared,
such accountants' letter to management); provided that such audited annual
consolidated financial statements for the fiscal year ending December 31, 2017
shall only cover the portion of such year commencing with the Closing Date and
ending December 31, 2017. If Borrower’s independent certified public accountant
has prepared footnotes to accompany any such financial statements, Borrower
shall deliver such footnotes to Agent contemporaneously with Borrower’s delivery
of the associated financial statements to Agent,
(d)    a Compliance Certificate, and
(e)    a detailed calculation demonstrating whether or not each Subsidiary that
has been excluded as a Loan Party by virtue of being an Immaterial Subsidiary
remains an Immaterial Subsidiary.



Schedule 5.1 – Page 1

--------------------------------------------------------------------------------





as soon as available, but in any event within 60 days after the end of each of
Borrower's fiscal years,
(f)    copies of Borrower's Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its reasonable
discretion, for the forthcoming fiscal year, month by month, certified by a
responsible officer of Borrower as being such officer's good faith estimate of
the financial performance of Borrower during the period covered thereby.
if and when filed by Borrower, provided, however, that Borrower shall be deemed
to have furnished the information required if it shall have timely filed such
information for public availability with the SEC and/or on its internet home
page,
(g)    Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports,
(h)    any other filings made by Borrower with the SEC, and
(i)    any other information that is provided by Borrower to its shareholders
generally.
promptly, but in any event within 2 days after Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,
(j)    notice of such event or condition and a statement of the curative action
that Borrower proposes to take with respect thereto.
promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Borrower or any of its
Subsidiaries,
(k)    notice of all actions, suits, or proceedings brought by or against
Borrower or any of its Subsidiaries before any Governmental Authority which
reasonably could be expected to result in a Material Adverse Effect.
promptly, but in any event within three (3) Business Days, after entering into a
change, modification, amendment, revision, waiver or consent to the First Lien
Loan Documents,
(l)    written notice (together with copies of all executed instruments relating
thereto) of any such change, modification, amendment, revision, waiver or
consent to the First Lien Loan Documents.



Schedule 5.1 – Page 2

--------------------------------------------------------------------------------





promptly, but in any event within three (3) Business Days, after the furnishing
thereof pursuant to the First Lien Loan Documents or the documents relating to
such Subordinated Indebtedness,
(m)    copies of any statement or report furnished to First Lien Agent, any
First Lien Lender or any holder of Subordinated Indebtedness, in First Lien
Agent’s, such First Lien Lender’s or such holder’s capacity as creditor to such
Person, pursuant to the terms of the First Lien Loan Documents or the
documentation relating to such Subordinated Indebtedness and not otherwise
required to be furnished to the Lenders pursuant to this Schedule 5.1.
upon the request of Agent,
(n)    any other information reasonably requested relating to the financial
condition of Borrower or its Subsidiaries.



Documents required to be delivered pursuant to this Schedule 5.1 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower posts such documents, or provides a
link thereto on Borrower's website on the Internet at www.nuverra.com and
notifies Agent that such documents are available; or (ii) on which such
documents are posted on Borrower's behalf on an Internet or intranet website, if
any, to which each Lender and Agent have access (whether a commercial,
third-party website or whether sponsored by Agent) and Agent receives
notification from Borrower that such documents are available; provided, that
Borrower shall deliver paper copies of such documents to Agent or any Lender
upon its request to Borrower to deliver such paper copies. Notwithstanding
anything contained in this paragraph to the contrary, in every instance Borrower
shall be required to provide copies of the Compliance Certificates
electronically or otherwise in a manner reasonably satisfactory to Agent. Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by Borrower with any such request for
delivery by a Lender, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.


Schedule 5.1 – Page 3

--------------------------------------------------------------------------------





Compliance with the requirements set forth in this Schedule 5.1 does not relieve
Borrower of the other reporting requirements set forth in the Agreement,
including but not limited to Section 5.1.


Schedule 5.1 – Page 4

--------------------------------------------------------------------------------






ANNEX B
Exhibit C-1
Form of Compliance Certificate
[see attached]




--------------------------------------------------------------------------------







EXHIBIT C-1
FORM OF COMPLIANCE CERTIFICATE
[on Borrower’s letterhead]
To:    WILMINGTON SAVINGS FUND SOCIETY, FSB
500 Delaware Avenue
Wilmington, DE 19801
Attention: Corporate Trust


Re:
Compliance Certificate dated _____________, 20__

Ladies and Gentlemen:
Reference is made to that certain Second Lien Term Loan Credit Agreement dated
as of August 7, 2017 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) by and among NUVERRA ENVIRONMENTAL
SOLUTIONS, INC., a Delaware corporation, as borrower (“Borrower”), the lenders
party thereto as “Lenders” (each of such Lenders, together with its successors
and permitted assigns, is referred to hereinafter as a “Lender”), and WILMINGTON
SAVINGS FUND SOCIETY, FSB, as administrative agent for each member of the Lender
Group (in such capacity, together with its successors and assigns in such
capacity, “Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement.
Pursuant to Section 5.1 of the Credit Agreement, the undersigned officer of
Borrower hereby certifies as of the date hereof that:
1.    The financial information of Borrower and its Subsidiaries furnished
alongside this Compliance Certificate pursuant to Section 5.1 of the Credit
Agreement has been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for year-end audit adjustments and the lack of
footnotes), fairly presents Borrower’s and its Subsidiaries’ financial condition
and results of operations as of the dates and for the periods covered, and does
not contain any material misstatements.
2.    Such officer has reviewed the terms of the Credit Agreement and has made,
or caused to be made under his/her supervision, a review in reasonable detail of
the transactions and financial condition of Borrower and its Subsidiaries during
the accounting period covered by the financial statements delivered pursuant to
Section 5.1 of the Credit Agreement.
3.    Such review has not disclosed the existence on and as of the date hereof,
and the undersigned does not have knowledge of the existence as of the date
hereof, of any event or




--------------------------------------------------------------------------------





condition that constitutes a Default or Event of Default, except for such
conditions or events listed on Schedule 2 attached hereto, in each case
specifying the nature and period of existence thereof and what action Borrower
and/or its Subsidiaries have taken, are taking, or propose to take with respect
thereto.
4.    Except as set forth on Schedule 3 attached hereto, the representations and
warranties of Borrower and its Subsidiaries contained in the Credit Agreement or
in the other Loan Documents are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
and as of the date hereof (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date).
5.    As of the date hereof, Borrower and its Subsidiaries are in compliance
with the covenants contained in Section 6.17 and Section 7 of the Credit
Agreement, as demonstrated on Schedule 4 hereof, and the computations set forth
on such Schedule are true and correct as at and for the period ending on the
date first set forth above.
[Remainder of page left blank. Signature pages to follow.]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this _____ day of _______________, ________.


NUVERRA ENVIRONMENTAL SOLUTIONS, INC., 
a Delaware corporation, as Borrower  

 
By: ___________________________
Name: _________________________
Title:









--------------------------------------------------------------------------------





SCHEDULE 1

Financial Statements
(See attached)






--------------------------------------------------------------------------------





SCHEDULE 2

Default and Events of Default






--------------------------------------------------------------------------------





SCHEDULE 3
Representations and Warranties






--------------------------------------------------------------------------------





SCHEDULE 4
Financial Covenants
Calculations as of _____________, _______
I.     Section 6.17    Capital Expenditures
A.
Amount of Capital Expenditures made during such fiscal year
$___________
 
 
 
 
 
 
B.
Unused amount of permitted Capital Expenditures from the immediately preceding
fiscal year
$___________
 
 
 
 
 
 
C.
33% of Line B
 
 
$___________
 
 
 
 
 
 
D.
Amount of Capital Expenditures permitted to be made during such fiscal year
$___________
 
 
 
 
 
 
 
Maximum permitted:
 
 
 
 
 
 
 
 
 
 
Period
Amount
 
 
 
Closing Date through December 31, 2017
$19,765,000
 
 
 
 
 
 
 
 
 
Fiscal Year ending December 31, 2018
and Fiscal Year ending December 31, 2019
$29,647,000
 
 
 
 
 
 
 
 
 
Fiscal Year ending December 31, 2020
$7,058,823
 
 
 
 
 
 
 
 
 
Fiscal Year ending December 31, 2021 and each Fiscal Year thereafter
$8,823,529
 
 
 
 
 
 
 
 
E.
Lines A plus Line C
 
 
$___________
 
 
 
 
 
 
F.
In Compliance? (Line D equals or exceeds Line E)
 
 
yes/no



II.    Section 7(a)(i)    Fixed Charge Coverage Ratio1
A.
EBITDA for such fiscal period:
 
 
 
 
 
 
 
 
 
 
1.
Borrower’s consolidated net earnings (or loss)
$___________
 
 
 
 
 
 

1 For purposes of determining the components of the Fixed Charge Coverage Ratio
for the fiscal quarter ending (a) June 30, 2021, all such components of the
Fixed Charge Coverage Ratio shall be the amount of such components for such
fiscal quarter multiplied by four, (b) September 30, 2021, all such components
of the Fixed Charge Coverage Ratio shall be the amount of such components for
such fiscal quarter multiplied by four, (c) December 31, 2021, all such
components of the Fixed Charge Coverage Ratio shall be the amount of such
components for the two fiscal quarters then ended multiplied by two, and (d)
March 31, 2022, all such components of the Fixed Charge Coverage Ratio shall be
the amount of such components for the three fiscal quarters then ended
multiplied by 4/3.




--------------------------------------------------------------------------------





 
2.
Extraordinary gains (including gains from disposition of assets)
$___________
 
 
 
 
 
 
 
3.
Interest income
$___________
 
 
 
 
 
 
 
4.
Gains in connection with any Hedge Agreement
$___________
 
 
 
 
 
 
 
5.
Non-cash gains
$___________
 
 
 
 
 
 
 
6.
Sum of Lines A2 through A5, inclusive
$___________
 
 
 
 
 
 
 
7.
Non-cash extraordinary losses
$___________
 
 
 
 
 
 
 
8.
Interest Expense
$___________
 
 
 
 
 
 
 
9.
Income taxes
 
 
$___________
 
 
 
 
 
 
 
10.
Depreciation and amortization for such period, in each case, determined on a
consolidated basis in accordance with GAAP
$___________
 
 
 
 
 
 
 
11.
Any non-cash impairment charge or asset write-off or write-down related to
intangible assets, long-lived assets and other assets, and investment in debt
and equity securities pursuant to GAAP
$___________
 
 
 
 
 
 
 
12.
Non-cash stock-based awards, non-cash compensation expense, including non-cash
charges arising from stock options, restricted stock or other equity incentive
programs
$___________
 
 
 
 
 
 
 
13.
Other non-cash charges, including purchase accounting adjustments in accordance
with GAAP and any non-cash loss or expense resulting from bonus payments made to
repay non-cash loans made to officers, directors or employees
$___________
 
 
 
 
 
 
 
14.
Non-cash losses in connection with any Hedge Agreement
$___________
 
 
 
 
 
 
 
15.
All fees, costs and expenses incurred in connection with any amendment to any
Loan Document
$___________
 
 
 
 
 
 
 
16.
All fees, costs and expenses incurred in connection with any amendment to any
First Lien Loan Document
$___________
 
 
 
 
 
 
 
17.
All reasonable fees, costs and expenses incurred in connection with any
Permitted Acquisition or any acquisition consented to by the Required Lenders in
an aggregate amount not to exceed $750,000 per acquisition, whether or not
consummated, in the applicable period
$___________
 
 
 
 
 
 
 
18.
Any fees, expenses, commissions, costs or other charges incurred prior to one
hundred and eighty (180) days following the Closing Date and related to the
$___________





--------------------------------------------------------------------------------





 
 
Bankruptcy Cases, the Approved Plan and the transactions contemplated by the
Bankruptcy Cases and the Approved Plan
 
 
 
 
 
 
 
 
19.
Any fees, expenses, commissions, costs or other charges incurred in connection
with the Bankruptcy Cases with respect to (A) the Borrower’s engagement of the
Financial Advisor, and (B)(1) the Hargreaves Appeal or (2) any other appeals of
the Order, in an aggregate amount in the case of (1) and (2) not to exceed
$750,000
$___________
 
 
 
 
 
 
 
20.
Non-recurring non-cash charges, expenses and losses (including losses from
disposition of assets)
$___________
 
 
 
 
 
 
 
21.
All expenses and charges to the extent fully reimbursed in cash by a third party
$___________
 
 
 
 
 
 
 
22.
Sum of Lines A7 through A21, inclusive
$___________
 
 
 
 
 
 
 
23.
EBITDA (Line A1 minus Line A6 plus Line A22)
$___________
 
 
 
 
 
 
B.
Capital Expenditures (other than Capital Expenditures financed with Indebtedness
(other than Revolving Loans)) made or incurred during such period
$___________
 
 
 
 
 
 
C.
Fixed Charges for such period
 
 
 
 
 
 
 
 
1.
Interest Expense accrued (other than interest paid-in-kind, amortization of
financing fees, and other non-cash Interest Expense) during such period
$___________
 
 
 
 
 
 
 
2.
Principal payments in respect of Indebtedness that are required to be paid
during such period
$___________
 
 
 
 
 
 
 
3.
All federal, state, and local income taxes accrued during such period
$___________
 
 
 
 
 
 
 
4.
All Restricted Payments paid (whether in cash or other property, other than
common Equity Interests) during such period
$___________
 
 
 
 
 
 
 
5.
Fixed Charges (Sum of Lines C1 through C4, inclusive)
$___________
 
 
 
 
 
 
 
6.
Line A23 minus Line B
 
 
$___________
 
 
 
 
 
 
 
7.
Ratio of Line D to Line C5
 
 
_____:1.00
 
 
 
 
 
 
 
 
Maximum permitted:
 
 
 
 
 
 
 
 
 
 
Period
Ratio
 
 
 
Closing Date through December 31, 2017
-1.58:1.00
 
 
 
Fiscal Quarter ended March 31, 2018
-0.63:1.00
 
 
 
Fiscal Quarter ended June 30, 2018
-0.03:1.00
 
 
 
Fiscal Quarter ended September 30, 2018
 0.87:1.00
 
 
 
Fiscal Quarter ended December 31, 2018
 0.97:1.00
 
 





--------------------------------------------------------------------------------





 
Fiscal Quarter ended March 31, 2019
through and including March 31, 2020
 1.02:1.00
 
 
 
Fiscal Quarter ended June 30, 2021
 0.60:1.00
 
 
 
Fiscal Quarter ended September 30, 2021
 0.85:1.00
 
 
 
Fiscal Quarter ended December 31, 2021
 0.85:1.00
 
 
 
Fiscal Quarter ended March 31, 2022 and each Fiscal Quarter thereafter
 0.85:1.00
 
 
 
 
 
 
 
 
E.
 
In Compliance?
 
 
yes/no
 
 
 
 
 
 
III.
Section 7(a)(ii) Minimum Liquidity2
 
 
 
 
 
 
 
 
 
A.
Availability
 
 
 
 
 
 
 
 
 
 
1.
Aggregate Revolver Commitments
 
 
$___________
 
 
 
 
 
 
 
2.
Borrowing Base, based upon the most recent Borrowing Base Certificate delivered
by Borrower to First Lien Agent
$___________
 
 
 
 
 
 
 
3.
Letter of Credit Usage
 
 
$___________
 
 
 
 
 
 
 
4.
Line A2 minus Line A3
 
 
$___________
 
 
 
 
 
 
 
5.
Availability (lesser of Line A1 and Line A4)
$___________
 
 
 
 
 
 
B.
Excess Availability (as defined in the First Lien Credit Agreement)
 
 
 
 
 
 
 
 
1.
Availability (from Line A5 above)
 
 
$___________
 
 
 
 
 
 
 
2.
Aggregate amount of all trade payables of Borrower and its Subsidiaries aged in
excess of 30 days with respect thereto and all book overdrafts of Borrower and
its Subsidiaries in excess of historical practices with respect thereto, in each
case as determined by First Lien Agent in its Permitted Discretion
$___________
 
 
 
 
 
 
 
3.
Excess Availability (Line B1 minus Line B2)
$___________
 
 
 
 
 
 
C.
Unrestricted Cash (as defined in the First Lien Credit Agreement)
$___________
 
 
 
 
 
 
D.
Liquidity
 
 
 
 
 
 
 
 
 
 
1.
Excess Availability (from Line B3 above)
 
 
$___________
 
 
 
 
 
 
 
2.
Unrestricted Cash (from Line C above)
 
 
$___________
 
 
 
 
 
 
 
3.
Liquidity (Line D1 plus Line D2)
 
 
$___________
 
 
 
 
 
 

2 For purposes of this Section III, capitalized terms not otherwise defined
herein shall have the meaning set forth in the First Lien Credit Agreement.






--------------------------------------------------------------------------------





 
Minimum required:
 
 
 
 
 
 
 
 
 
 
Period
 
 
Amount
 
Second Amendment Effective Date (as defined in the Credit Agreement) through and
including July 31,
2020.....................................................................................
$6,800,000
 
August 1, 2020 through and including August 31,
2020.........................................
$4,675,000
 
September 1, 2020 through and including November 30,
2020..............................
$4,250,000
 
On and following December 1,
2020.......................................................................
$3,400,000
 
 
 
 
 
 
E.
 
In Compliance?
 
 
yes/no











